Exhibit 10.15



--------------------------------------------------------------------------------



KINETIC CONCEPTS, INC.

THE SUBSIDIARY BORROWERS



--------------------------------------------------------------------------------



FROM TIME TO TIME PARTIES HERETO

AMENDED AND RESTATED CREDIT AND GUARANTEE AGREEMENT

June 12, 2001

(amending and restating

the Credit and Guarantee Agreement, dated as of November 3, 1997)



--------------------------------------------------------------------------------



BANK OF AMERICA, N.A.
as Administrative Agent

BANKERS TRUST COMPANY
as Syndication Agent

BANC OF AMERICA SECURITIES LLC
as Joint Lead Arranger and Joint Book Manager

and

DEUTSCHE BANC ALEX. BROWN INC.
as Joint Lead Arranger and Joint Book Manager



 

TABLE OF CONTENTS

Page

SECTION 1.
DEFINITIONS                                                                                                          *

1.1 Defined
Terms                                                                                                         *

1.2 Other Definitional
Provisions                                                                                *

SECTION 2. AMOUNT AND TERMS OF REVOLVING CREDIT COMMITMENTS *

2.1 Revolving Credit Commitments *

2.2 Procedure for Revolving Credit Borrowing *

2.3 Commitment Fee *

2.4 Termination or Reduction of Commitments; Repayment of Revolving Loans *

2.5 L/C Commitment *

2.6 Procedure for Issuance of Letters of Credit *

2.7 Letter of Credit Fees, Commissions and Other Charges *

2.8 L/C Participations *

2.9 Reimbursement Obligation of the Company *

2.10 Obligations Absolute *

2.11 Letter of Credit Payments *

2.12 Application *

2.13 Fronted Offshore Currency Subfacility *

2.14 Procedure for Fronted Offshore Loan Borrowings *

2.15 Fronted Offshore Loan Fees, Commissions and Other Charges *

2.16 Participations in Fronted Offshore Loans *

2.17 Swing Line Commitment *

2.18 Procedure for Swing Line Borrowing; Prepayment of Swing Line Loans *

2.19 Repayment of Swing Line Loans; Participations in Swing Line Borrowings *

SECTION 3. AMOUNT AND TERMS OF TERM LOAN COMMITMENTS *

3.1 Term Loans *

3.2 Procedure for Tranche D Term Loan Borrowing *

3.3 Repayment of Tranche A Term Loans *

3.4 Repayment of Tranche B Term Loans *

3.5 Repayment of Tranche C Term Loans *

3.6 Repayment of Tranche D Term Loans *

SECTION 4. [INTENTIONALLY OMITTED] *

SECTION 5. [INTENTIONALLY OMITTED] *

SECTION 6. GENERAL PROVISIONS APPLICABLE TO LOANS AND LETTERS OF CREDIT *

6.1 Evidence of Debt *

6.2 Optional Prepayments *

6.3 Mandatory Prepayments of Loans and Reductions of Revolving Credit
Commitments *

6.4 Conversion and Continuation Options *

6.5 Minimum Amounts and Maximum Number of Tranches *

6.6 Interest Rates and Payment Dates *

6.7 Computation of Interest and Fees *

6.8 Inability to Determine Interest Rate *

6.9 Pro Rata Treatment and Payments *

6.10 Illegality *

6.11 Requirements of Law *

6.12 Taxes *

6.13 Indemnity *

6.14 Offshore Currency Spot Rate *

6.15 Subsidiary Borrowers *

6.16 Mitigation Obligations; Replacement of Lenders *

SECTION 7. REPRESENTATIONS AND WARRANTIES *

7.1 Financial Condition *

7.2 No Change; Solvency *

7.3 Corporate Existence; Compliance with Law *

7.4 Corporate Power; Authorization; Enforceable Obligations *

7.5 No Legal Bar *

7.6 No Material Litigation *

7.7 No Labor Controversy *

7.8 No Default *

7.9 Ownership of Property; Liens *

7.10 Intellectual Property *

7.11 No Burdensome Restrictions *

7.12 Taxes *

7.13 Federal Regulations *

7.14 ERISA *

7.15 Investment Company Act; Other Regulations *

7.16 Subsidiaries *

7.17 Purpose of Tranche D Term Loans and Revolving Loans *

7.18 Environmental Matters *

7.19 Regulation H *

7.20 No Material Misstatements *

7.21 [Intentionally Omitted] *

7.22 Ownership of the Company *

7.23 Collateral *

7.24 Senior Debt; No Other Designated Senior Debt *

SECTION 8. CONDITIONS PRECEDENT *

8.1 Conditions to Effectiveness *

8.2 Conditions to Each Extension of Credit *

8.3 Additional Conditions to Each Subsidiary Borrower Credit Event *

SECTION 9. AFFIRMATIVE COVENANTS *

9.1 Financial Statements *

9.2 Certificates; Other Information *

9.3 Payment of Obligations *

9.4 Conduct of Business and Maintenance of Existence *

9.5 Maintenance of Property; Insurance *

9.6 Inspection of Property; Books and Records; Discussions *

9.7 Notices *

9.8 Environmental Laws *

9.9 Further Assurances *

9.10 Additional Collateral *

SECTION 10. NEGATIVE COVENANTS *

10.1 Financial Condition Covenants *

10.2 Limitation on Indebtedness *

10.3 Limitation on Liens *

10.4 Limitation on Guarantee Obligations *

10.5 Limitation on Fundamental Changes *

10.6 Limitation on Sale of Assets *

10.7 Limitation on Dividends *

10.8 Limitation on Capital Expenditures *

10.9 Limitation on Investments, Loans and Advances *

10.10 Limitation on Optional Payments and Modifications of Subordinated and
Other Debt Instruments *

10.11 Limitation on Transactions with Affiliates *

10.12 Limitation on Sales and Leasebacks *

10.13 Limitation on Changes in Fiscal Year *

10.14 Limitation on Negative Pledge Clauses *

10.15 Limitation on Lines of Business *

10.16 [Intentionally Omitted]. *

10.17 Limitation on Subsidiary Distributions *

10.18 Limitation on Management Fees *

10.19 Limitation on Activities of Special Purpose Subsidiaries *

10.20 Designated Senior Debt *

SECTION 11. EVENTS OF DEFAULT *

SECTION 12. THE AGENTS *

12.1 Appointment *

12.2 Delegation of Duties *

12.3 Exculpatory Provisions *

12.4 Reliance by Agents *

12.5 Notice of Default *

12.6 Non-Reliance on Agents and Other Lenders *

12.7 Indemnification *

12.8 Agent in Its Individual Capacity *

12.9 Successor Administrative Agent *

12.10 Syndication Agent and Arrangers *

SECTION 13. GUARANTEE *

13.1 Guarantee *

13.2 No Subrogation, Contribution, Reimbursement or Indemnity *

13.3 Amendments, etc. with respect to the Subsidiary Borrower Obligations:
Waiver of Rights *

13.4 Guarantee Absolute and Unconditional *

13.5 Reinstatement *

SECTION 14. MISCELLANEOUS *

14.1 Amendments and Waivers *

14.2 Notices *

14.3 No Waiver; Cumulative Remedies *

14.4 Survival of Representations and Warranties *

14.5 Payment of Expenses and Taxes *

14.6 Successors and Assigns; Participations and Assignments *

14.7 Adjustments; Set-off *

14.8 Counterparts *

14.9 Severability *

14.10 Integration *

14.11 GOVERNING LAW *

14.12 Submission To Jurisdiction; Waivers *

14.13 Acknowledgements *

14.14 WAIVERS OF JURY TRIAL *

14.15 Confidentiality *

14.16 Conversion of Currencies *

14.17 Limitation on Obligations of Subsidiary Borrowers *

14.18 Usury Savings Clause *

14.19 Release of Mortgages *

14.20 Certain Amendments *

ANNEXES

ANNEX A - Pricing Grid

SCHEDULES

1.1(a) - Commitments

1.1(b) - Foreign Restructuring

7.1 - Sales, Transfers and Dispositions

7.2 - Treasury Stock Purchases for 1997

7.9 - Owner Real Property

7.10 - Claims with respect to Intellectual Property

7.16 - Subsidiaries

7.18 - Environmental Matters

7.22 - Ownership of the Company

10.2(e) - Existing Indebtedness

10.3(f) - Existing Liens

10.4(a) - Existing Guarantee Obligations

10.6(f) - Scheduled Asset Sales

10.9(n) - Existing Investments

14.2 - Addresses for Notices

EXHIBITS

A - Form of Addendum

B - Form of Borrowing Subsidiary Agreement

C - Form of Borrowing Subsidiary Termination

D - Form of Fronting Lender Addendum

E - Form of Guarantee and Collateral Agreement

F - Form of Mortgage

G-1 - Form of Revolving Credit Note

G-2 - Form of Tranche A Term Note

G-3 - Form of Tranche B Term Note

G-4 - Form of Tranche C Term Note

G-5 - Form of Tranche D Term Note

G-6 - Form of Swing Line Note

G-7 - Form of Fronted Loan Note

H - Form of Closing Certificate

I-1 - Form of Legal Opinion of Shearman & Sterling

I-2 - Form of Legal Opinion of Dennis Noll

I-3 - Form of Legal Opinion of Cox & Smith Incorporated

J - Form of Assignment and Assumption

K - Form of Swing Line Loan Participation Certificate

L - Form of Exemption Certificate

M - Form of Consent and Acknowledgment

N - Form of Lien Perfection Certificate

AMENDED AND RESTATED CREDIT AND GUARANTEE AGREEMENT, dated as of June 12, 2001,
among KINETIC CONCEPTS, INC., a Texas corporation (the "Company"), the
Subsidiary Borrowers (as defined hereinafter) from time to time parties to this
Agreement, the several banks and other financial institutions from time to time
parties to this Agreement (the "Lenders"), BANK OF AMERICA, N.A., a national
banking association ("Bank of America"), as administrative agent for the Lenders
hereunder, and BANKERS TRUST COMPANY, a New York banking corporation ("Bankers
Trust"), as syndication agent for the Lenders hereunder.

W I T N E S S E T H :

WHEREAS, the Company and the Subsidiary Borrowers have requested that the
Lenders amend and restate the Credit and Guarantee Agreement, dated as of
November 3, 1997, among the Company, the Subsidiary Borrowers parties thereto,
the Lenders parties thereto, Bank of America National Trust and Savings
Association (Bank of America being the successor thereto), as Administrative
Agent, and Bankers Trust, as Syndication Agent (as amended by the First
Amendment, dated as of October 7, 1998, the Second Amendment and Waiver, dated
as of October 1, 1999, the Third Amendment, dated as of February 24, 2000, and
as otherwise amended, supplemented or otherwise modified prior to the date
hereof, the "Original Credit Agreement"), in the manner provided for herein; and

WHEREAS, the Lenders are willing to amend and restate the Original Credit
Agreement in its entirety upon the terms and subject to the conditions set forth
herein.

NOW, THEREFORE, in consideration of the premises and the mutual agreements
herein set forth, the parties hereto hereby agree that, subject to the
satisfaction of the conditions set forth in subsection 8.1, the Original Credit
Agreement is hereby amended and restated to read in its entirety as follows:

DEFINITIONS

 1. Defined Terms

. As used in this Agreement, the following terms shall have the following
meanings:

"Accepting Tranche B Lenders", "Accepting Tranche C Lenders" and "Accepting
Tranche D Lenders": as defined in subsection 6.3(i).

"Acquired EBITDA": with respect to any Permitted Acquisition by the Company or
any of its Subsidiaries during any period, the portion of consolidated net
income of the Prior Owner thereof for such period attributable to the Capital
Stock or assets acquired by the Company or such Subsidiary pursuant to such
Permitted Acquisition, as the case may be, plus, to the extent deducted in
computing such portion of consolidated net income for such period, the sum of
(a) income tax expense, (b) interest expense and (c) depreciation and
amortization expense, all as determined with respect to such Capital Stock or
assets while under the ownership of the Prior Owner in accordance with GAAP.

"Acquired Interest Expense": with respect to any Permitted Acquisition by the
Company or any of its Subsidiaries during any period, the sum of (a) the portion
of interest expense, both expensed and capitalized, of the Prior Owner thereof
for such period determined in accordance with GAAP (including that portion of
payments under Financing Leases of the Prior Owner attributable to interest
expense of Prior Owner for such period in accordance with GAAP) attributable to
any Indebtedness of the Prior Owner which is assumed by the Company or any of
its Subsidiaries pursuant to such Permitted Acquisition and (b) the Interest
Expense that would have been incurred by the Company from the beginning of such
period through the date of consummation of such Permitted Acquisition had the
Indebtedness incurred by the Company or any of its Subsidiaries to finance such
Permitted Acquisition been incurred on the first day of such period (assuming
the rate of interest applicable to such Indebtedness during such period was
equal to the rate of interest applicable to such Indebtedness on the date of
consummation of such Permitted Acquisition).

"Acquisition": as to any Person, the acquisition (in a single transaction or a
series of related transactions) by such Person of (a) at least 50% of the
outstanding Capital Stock of any other Person, (b) all or substantially all of
the assets of any other Person or (c) assets constituting one or more business
units or divisions of any other Person.

"Acquisition Loan": as defined in the Original Credit Agreement.

"Addendum": an instrument, substantially in the form of Exhibit A, by which a
Lender becomes a party to this Agreement or consents to the execution of this
Agreement, as the case may be.

"Adjustment Date": the second Business Day following receipt by the
Administrative Agent of both (a) the financial statements required to be
delivered pursuant to subsection 9.1(a) or 9.1(b), as the case may be, for the
most recently completed fiscal period and (b) the compliance certificate
required to be delivered pursuant to subsection 9.2(b) with respect to such
fiscal period.

"Administrative Agent": Bank of America, together with its affiliates, as the
administrative agent for the Lenders under this Agreement and the other Loan
Documents.

"Administrative Agent's Payment Office": (a) in respect of payments in Dollars,
the address for payments set forth in subsection 14.2 or such other address as
the Administrative Agent may from time to time specify in accordance with
subsection 14.2, and (b) in the case of payments in any Eligible Offshore
Currency, such address as the Administrative Agent may from time to time specify
in accordance with subsection 14.2.

"Affected Eurodollar Loans": as defined in subsection 6.3(h).

"Affected Offshore Currency": as defined in subsection 6.8.

"Affected Offshore Loans": as defined in subsection 6.3(h).

"Affiliate": as to any Person, any other Person (other than a Subsidiary) which,
directly or indirectly, is in control of, is controlled by, or is under common
control with, such Person. For purposes of this definition, "control" of a
Person means the power, directly or indirectly, either to (a) vote 20% or more
of the securities having ordinary voting power for the election of directors of
such Person or (b) direct or cause the direction of the management and policies
of such Person, whether by contract or otherwise.

"Agent-Related Persons": the Agents and any successor agent pursuant to
subsection 12.9, together with their respective Affiliates (including the
Arrangers), and the officers, directors, employees, agents and attorneys-in-fact
of such Persons and Affiliates.

"Agents": collectively, the Administrative Agent and the Syndication Agent.

"Aggregate Revolving Credit Outstandings": as to any Revolving Credit Lender at
any time, an amount equal to the sum of (a) the aggregate principal amount (or
the Dollar Equivalent thereof, in the case of Revolving Offshore Loans) of all
Revolving Loans made by such Revolving Credit Lender then outstanding, (b) such
Revolving Credit Lender's Revolving Credit Commitment Percentage of the L/C
Obligations then outstanding, (c) such Revolving Credit Lender's Revolving
Credit Commitment Percentage of the aggregate principal amount of all Swing Line
Loans then outstanding and (d) such Revolving Credit Lender's Revolving Credit
Commitment Percentage of the Dollar Equivalent of the aggregate principal amount
of all Fronted Offshore Loans then outstanding.

"Agreement": this Amended and Restated Credit and Guarantee Agreement, as
amended, restated, supplemented or otherwise modified from time to time.

"Agreement Currency": as defined in subsection 14.16.

"Applicable Creditor": as defined in subsection 14.16.

"Applicable Margin": (a) in the case of the Revolving Loans (excluding Revolving
Offshore Loans) and Tranche A Term Loans, (i) 1.25%, if such Loans are Base Rate
Loans and (ii) 2.25%, if such Loans are Eurodollar Loans; (b) in the case of the
Tranche B Term Loans, (i) 2.00% if such Loans are Base Rate Loans and (ii) 3.00%
if such Loans are Eurodollar Loans; (c) in the case of Tranche C Term Loans, (i)
2.25% if such Loans are Base Rate Loans and (ii) 3.25% if such Loans are
Eurodollar Loans; (d) in the case of Tranche D Term Loans, (i) 2.125% if such
Loans are Base Rate Loans and (ii) 3.125% if such Loans are Eurodollar Loans;
and (e) if such Loans are Revolving Offshore Loans, 2.25%; provided that, (x)
the Applicable Margin for all Loans will be adjusted, on each Adjustment Date
occurring after the Restatement Date, to the Applicable Margin set forth on
Annex A opposite the Leverage Ratio Level of the Company in effect on such
Adjustment Date, and, provided, further, that, in the event the financial
statements required to be delivered pursuant to subsection 9.1(a) or 9.1(b), as
applicable, and the related compliance certificate required pursuant to
subsection 9.2(b) are not delivered when due, then, during the period from the
date on which such financial statements were required to be delivered until two
Business Days following the date upon which they actually are delivered, the
Applicable Margin shall be (A) in the case of Revolving Loans (excluding
Revolving Offshore Loans), Tranche A Term Loans, (i) 1.75% if such Loans are
Base Rate Loans and (ii) 2.75% if such Loans are Eurodollar Loans, (B) in the
case of Tranche B Term Loans, (i) 2.00% if such Loans are Base Rate Loans and
(ii) 3.00% if such Loans are Eurodollar Loans, (C) in the case of Tranche C Term
Loans (i) 2.25% if such Loans are Base Rate Loans and (ii) 3.25% if such Loans
are Eurodollar Loans, (D) in the case of Tranche D Term Loans, (i) 2.125% if
such Loans are Base Rate Loans and (ii) 3.125% if such Loans are Eurodollar
Loans and (E) in the case of Revolving Offshore Loans, 2.75%, and (y) if any
Event of Default shall have occurred and be continuing on any Adjustment Date,
no reduction in the Applicable Margin on any Loan which would otherwise become
effective on such Adjustment Date pursuant to clause (x) above shall become
effective unless such Event of Default is cured or waived prior to the next
succeeding Adjustment Date.

"Applicable Rate": 0.375%, provided that, the Applicable Rate will be adjusted,
on each Adjustment Date occurring after the Restatement Date, to the Applicable
Rate set forth on Annex A opposite the Leverage Ratio Level of the Company in
effect on such Adjustment Date, and, provided, further, that, (x) in the event
the financial statements required to be delivered pursuant to subsection 9.1(a)
or 9.1(b), as applicable, and the related compliance certificate required
pursuant to subsection 9.2(b) are not delivered when due, then, during the
period from the date on which such financial statements were required to be
delivered until two Business Days following the date upon which they actually
are delivered, the Applicable Rate shall be 0.50% and (y) if any Event of
Default shall have occurred and be continuing on any Adjustment Date, no
reduction in the Applicable Rate which would otherwise become effective on such
Adjustment Date pursuant to clause (x) above shall become effective unless such
Event of Default is cured or waived prior to the next succeeding Adjustment
Date.

"Arrangers": Banc of America Securities LLC and Deutsche Banc Alex. Brown Inc.,
in their capacity as joint lead arrangers and joint book managers under this
Agreement.

"Assignee": as defined in subsection 14.6(c).

"Available Cash": at any time, (a) the sum of (i) so long as no Default or Event
of Default shall have then occurred and be continuing, the aggregate Available
Revolving Credit Commitments of the Revolving Credit Lenders at such time and
(ii) the aggregate amount of unrestricted cash and Cash Equivalents of the
Company and its Subsidiaries at such time minus (b) the aggregate amount of
taxes that would then be payable if the cash or Cash Equivalents of the Foreign
Subsidiaries were paid as a dividend to the Company or any of its Domestic
Subsidiaries as a result of the payment of such dividend.

"Available Revolving Credit Commitment": as to any Revolving Credit Lender at
any time, an amount equal to the excess, if any, of (a) the amount of such
Revolving Credit Lender's Revolving Credit Commitment in effect at such time
over (b) the Aggregate Revolving Credit Outstandings of such Revolving Credit
Lender at such time; collectively, as to all the Revolving Credit Lenders, the
"Available Revolving Credit Commitments".

"Bank of America": as defined in the preamble to this Agreement.

"Bankers Trust": as defined in the preamble to this Agreement.

"Banking Day": (a) with respect to any borrowings, disbursements and payments in
respect of and calculations and interest rates pertaining to Base Rate Loans,
any Business Day, (b) with respect to any borrowings, disbursements and payments
in respect of and calculations, interest rates and Interest Periods pertaining
to Eurodollar Loans, any Business Day which is also a day on which dealings are
carried on in the London Interbank market, (c) with respect to any disbursements
and payments in respect of and calculations, interest rates and Interest Periods
pertaining to any Revolving Offshore Loan, any Business Day which is also a day
on which commercial banks are open for foreign exchange business in London,
England, and on which dealings in the relevant Offshore Currency are carried on
in the applicable offshore foreign exchange interbank market in which
disbursement of or payment in such Offshore Currency will be made or received
hereunder and (d) with respect to any borrowings, disbursements and payments in
and calculations, interest rates and Interest Periods pertaining to any Fronted
Offshore Loan, any Business Day which is also a day on which commercial banks
are open for in, and on which dealings in the relevant Fronted Offshore Currency
are carried on in, the location of the Fronting Lender's Payment Office with
respect to such Fronted Offshore Currency.

"Base Rate": for any day, a rate per annum (rounded upwards, if necessary, to
the next 1/16 of 1%) equal to the greatest of (i) the rate of interest publicly
announced by Bank of America as its "reference rate" and (ii) the Federal Funds
Effective Rate in effect from time to time plus 0.5%; any change in the Base
Rate due to a change in the Federal Funds Effective Rate shall be effective as
of the opening of business on the effective day of such change in the Federal
Funds Effective Rate.

"Base Rate Loans": Loans the rate of interest applicable to which is based upon
the Base Rate.

"Base Year": as defined in subsection 6.3(b).

"Benefitted Lender": as defined in subsection 14.7(a).

"Borrowing Date": any Banking Day specified in a notice pursuant to subsection
2.2, 2.14, 2.18 or 3.2 as a date on which the Company requests the Lenders to
make Loans hereunder.

"Borrowing Subsidiary Agreement": a Borrowing Subsidiary Agreement,
substantially in the form of Exhibit B hereto.

"Borrowing Subsidiary Termination": a Borrowing Subsidiary Termination,
substantially in the form of Exhibit C hereto.

"Business": as defined in subsection 7.18.

"Business Day": a day other than a Saturday, Sunday or other day on which
commercial banks in New York City are authorized or required by law to close.

"Buyers": the New Investor Group and the Rollover Shareholders.

"Calculation Date": with respect to each Offshore Currency, the last Business
Day of each calendar month and any other Business Day which the Administrative
Agent designates as a Calculation Date for such Offshore Currency, provided that
the second Banking Day preceding each Borrowing Date with respect to any
Offshore Currency Loans in an Offshore Currency shall also be a "Calculation
Date" with respect to such Offshore Currency.

"Capital Expenditures": as to any Person for any period, the aggregate amount
paid or accrued by such Person and its Subsidiaries for the rental, lease,
purchase (including by way of the acquisition of securities of a Person),
construction or use of any property during such period, the value or cost of
which, in accordance with GAAP, would appear on such Person's consolidated
balance sheet in the category of property, plant or equipment at the end of such
period.

"Capital Stock": any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants or options to purchase any of the foregoing.

"Cash Collateral Account": as defined in subsection 6.3(a).

"Cash Equivalents":  securities with maturities of one year or less from the
date of acquisition issued or fully guaranteed or insured by the United States
Government or any agency thereof,  certificates of deposit and eurodollar time
deposits with maturities of one year or less from the date of acquisition and
overnight bank deposits of any Lender or of any commercial bank having capital
and surplus in excess of $500,000,000,  repurchase obligations of any Lender or
of any commercial bank satisfying the requirements of clause (b) of this
definition, having a term of not more than 30 days with respect to securities
issued or fully guaranteed or insured by the United States Government,
 commercial paper of a domestic issuer rated at least A-2 by Standard and Poor's
Rating Group ("S&P") or at least P-2 by Moody's Investors Service, Inc.
("Moody's"),  securities with maturities of one year or less from the date of
acquisition issued or fully guaranteed by any state, commonwealth or territory
of the United States, by any political subdivision or taxing authority of any
such state, commonwealth or territory or by any foreign government, the
securities of which state, commonwealth, territory, political subdivision,
taxing authority or foreign government (as the case may be) are rated at least A
by S&P or at least A by Moody's,  securities with maturities of one year or less
from the date of acquisition backed by standby letters of credit issued by any
Lender or any commercial bank satisfying the requirements of clause (b) of this
definition or  shares of money market mutual or similar funds which invest
exclusively in assets satisfying the requirements of clauses (a) through (f) of
this definition.

"Cash Interest Expense": of the Company for any period, Consolidated Interest
Expense of the Company for such period minus, in each case to the extent
included in determining such Consolidated Interest Expense for such period, the
sum of the following: (a) non-cash expenses for interest payable in kind and (b)
amortization of debt discount and fees.

"Casualty Event": with respect to any property of any Person, the receipt by
such Person of insurance proceeds, or proceeds of a condemnation award or other
compensation in connection with any loss of or damage to, or any condemnation or
other taking of, such property.

"Code": the Internal Revenue Code of 1986, as amended from time to time.

"Collateral": all assets of the Loan Parties, now owned or hereinafter acquired,
upon which a Lien is purported to be created by any Security Document.

"Commitments": the collective reference to the Revolving Credit Commitments and
the Term Loan Commitments; individually, a "Commitment".

"Commonly Controlled Entity": an entity, whether or not incorporated, which is
under common control with the Company within the meaning of Section 4001 of
ERISA or is part of a group which includes the Company and which is treated as a
single employer under Section 414 of the Code.

"Company": as defined in the preamble to this Agreement.

"Consent and Acknowledgment": the Consent and Acknowledgment to be executed and
delivered by the Company and each of its Subsidiaries which is a party to any
Security Document, substantially in the form of Exhibit M, as amended, restated,
supplemented or otherwise modified from time to time.

"Consolidated": means such term as it applies to the Company and its
Subsidiaries on a consolidated basis, after eliminating all intercompany items.

"Continuing Directors": as defined in subsection 11(m).

"Contractual Obligation": as to any Person, any provision of any security issued
by such Person or of any agreement, instrument or other undertaking to which
such Person is a party or by which it or any of its property is bound.

"Cost of Funds": with respect to any Offshore Currency, the rate of interest
determined by the Administrative Agent or the relevant Fronting Lender in
respect thereof (which determination shall be conclusive absent manifest error)
to be the cost to the Administrative Agent or such Fronting Lender of obtaining
funds denominated in such Offshore Currency for the period or, if applicable,
the relevant Interest Period or Periods during which any relevant amount in such
Offshore Currency is outstanding.

"Default": any of the events specified in Section 11, whether or not any
requirement for the giving of notice, the lapse of time, or both, or any other
condition, has been satisfied.

"Designated Lenders": as defined in subsection 8.1(a).

"Dollar Equivalent": at any time as to any amount denominated in an Offshore
Currency, the equivalent amount in Dollars as determined by the Administrative
Agent at such time on the basis of the Spot Rate for the purchase of Dollars
with such Offshore Currency on the most recent Calculation Date for such
Offshore Currency.

"Dollars" and "$": dollars in lawful currency of the United States of America.

"Domestic Subsidiary": any Subsidiary of the Company organized under the laws of
any jurisdiction within the United States.

"EBITDA": with respect to any period, the sum of, without duplication, (a)
Consolidated Net Income of the Company for such period plus, in each case to the
extent deducted in determining such Consolidated Net Income for such period, the
sum of the following (without duplication): (i) Consolidated Interest Expense of
the Company, (ii) consolidated income tax expense of the Company and its
Consolidated Subsidiaries, (iii) consolidated depreciation and amortization
expense of the Company and its Consolidated Subsidiaries, (iv) the unrealized
foreign currency losses of the Company and its Consolidated Subsidiaries, and
(v) all other non-cash charges and expenses of the Company and its Consolidated
Subsidiaries, provided that the aggregate amount of non-cash charges and
expenses that may be added back pursuant to this clause (v) in connection with
the calculation of EBITDA of the Company subsequent to February 24, 2000 may not
exceed $25,000,000, and minus, to the extent included in determining such
Consolidated Net Income for such period, any unrealized foreign currency gains
and any non-cash income or non-cash gains, all as determined on a consolidated
basis in accordance with GAAP, plus (b) with respect to any Permitted
Acquisitions made by the Company or any of its Subsidiaries during such period,
the Acquired EBITDA of the Capital Stock or assets acquired pursuant to such
Permitted Acquisitions while under the ownership of the Prior Owner thereof for
the portion of such period prior to the consummation of such Permitted
Acquisition, provided that EBITDA with respect to any period during which any
Permitted Acquisition is consummated shall not include any interest income in
respect of any cash (other than proceeds of Indebtedness incurred to finance any
such Permitted Acquisition) used to finance such Permitted Acquisition.

"Eligible L/C Currency": each of the lawful currencies of Canada (Canadian
Dollar), the Republic of France (French Franc), the Federal Republic of Germany
(German Mark), the Republic of Italy (Italian Lira), the participating member
states of the European Union (the euro) and the United Kingdom of Great Britain
and Northern Ireland (British Pounds Sterling).

"Eligible Offshore Currency": each of the lawful currencies of the United
Kingdom of Great Britain and Northern Ireland (British Pounds Sterling), the
Republic of France (French Franc), the Federal Republic of Germany (German
Mark), the participating member states of the European Union (the euro) and any
other currency approved by all the Revolving Credit Lenders.

"EMD CV": European Medical Distributors, CV, a Dutch limited partnership.

"Environmental Laws": any and all foreign, Federal, state, local or municipal
laws, rules, orders, regulations, statutes, ordinances, codes, decrees,
requirements of any Governmental Authority or other Requirements of Law
(including common law) regulating, relating to or imposing liability or
standards of conduct concerning protection of the environment, or of human
health or employee health and safety as they may be affected by the environment
or by Materials of Environmental Concern, as has been, is now, or may at any
time hereafter be, in effect.

"ERISA": the Employee Retirement Income Security Act of 1974, as amended from
time to time.

"Eurocurrency Reserve Requirements": for any day as applied to a Eurodollar Loan
or a Revolving Offshore Loan, the aggregate (without duplication) of the rates
(expressed as a decimal fraction) of reserve requirements in effect on such day
(including, without limitation, basic, supplemental, marginal and emergency
reserves under any regulations of the Board of Governors of the Federal Reserve
System or other Governmental Authority having jurisdiction with respect thereto)
dealing with reserve requirements prescribed for eurocurrency funding (currently
referred to as "Eurocurrency Liabilities" in Regulation D of such Board)
maintained by a member bank of such System.

"Eurodollar Base Rate": with respect to each day during each Interest Period
pertaining to a Eurodollar Loan, the rate per annum equal to the rate for
deposits in Dollars for the period commencing on the first day of such Interest
Period and ending on the last day of such Interest Period which appears on
Telerate Page 3750 as of 11:00 A.M., London time, two Business Days prior to the
beginning of such Interest Period. If at least two rates appear on such Telerate
Page for such Interest Period, the "Eurodollar Base Rate" shall be the
arithmetic mean of such rates. If the "Eurodollar Base Rate" cannot be
determined in accordance with the immediately preceding sentences with respect
to any Interest Period, the "Eurodollar Base Rate" with respect to each day
during such Interest Period shall be the rate per annum equal to the rate at
which Bank of America is offered Dollar deposits at or about 12:00 Noon, Central
time, two Banking Days prior to the beginning of such Interest Period in the
interbank eurodollar market where the eurodollar and foreign currency and
exchange operations in respect of its Eurodollar Loans are then being conducted
for delivery on the first day of such Interest Period for the number of days
comprised therein and in an amount comparable to the amount of its Eurodollar
Loan to be outstanding during such Interest Period.

"Eurodollar Loans": Loans the rate of interest applicable to which is based upon
the Eurodollar Rate.

"Eurodollar Rate": with respect to each day during each Interest Period
pertaining to a Eurodollar Loan, a rate per annum determined for such day in
accordance with the following formula (rounded upward to the nearest 1/100th
of 1%):

Eurodollar Base Rate

_______



1.00 - Eurocurrency Reserve Requirements

"Event of Default": any of the events specified in Section 11, provided that any
requirement for the giving of notice, the lapse of time, or both, or any other
condition, has been satisfied.

"Excess Cash Flow": for any fiscal year of the Company:

(a) the sum of (i) EBITDA for such fiscal year, plus (ii) any decreases in
Working Capital during such fiscal year,

minus

(b) the sum of, without duplication, (i) to the extent deducted in determining
Consolidated Net Income of the Company for such fiscal year, the aggregate
amount of Cash Interest Expense for such fiscal year plus (ii) scheduled
principal amortization of Term Loans and Acquisition Loans during such fiscal
year (whether or not such payments are made, but after giving effect to any
reduction in such scheduled principal amortization as a result of voluntary
prepayments), plus (iii) any voluntary prepayments of Term Loans and Acquisition
Loans made during such fiscal year, plus (iv) any prepayments of Revolving Loans
to the extent the Revolving Credit Commitments were concurrently reduced at the
option of the Company by a like amount during such fiscal year, plus (v) the sum
of, without duplication, (A) the aggregate amount paid, or required to be paid,
in cash in respect of income taxes during such fiscal year and (B) the aggregate
amount of taxes that would be payable if the portion of Consolidated Net Income
of the Company for such fiscal year which was earned by Foreign Subsidiaries was
paid as a dividend to the Company or any of its Domestic Subsidiaries during
such fiscal year plus (vi) the aggregate amount of all Capital Expenditures made
during such fiscal year plus (vii) any increases in Working Capital during such
fiscal year, plus (viii) the Acquired EBITDA of all Capital Stock or assets
acquired pursuant to any Permitted Acquisitions made during such fiscal year
while under the ownership of the Prior Owner thereof for the portion of such
fiscal year prior to the consummation of each such Permitted Acquisition plus
(ix) the excess of (A) the aggregate amount of cash used to consummate Permitted
Acquisitions during such fiscal year over (B) the increase in Working Capital
during such fiscal year which is attributable to such Permitted Acquisitions.

"Federal Funds Effective Rate": for any day, the weighted average of the rates
on overnight federal funds transactions with members of the Federal Reserve
System arranged by federal funds brokers, as published on the next succeeding
Business Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day which is a Business Day, the average of the quotations for
the day of such transactions received by the Administrative Agent from three
federal funds brokers of recognized standing selected by it.

"Fee Payment Date": the fifteenth day of each April, July, October and January.

"Financing Lease": any lease of property, real or personal, the obligations of
the lessee in respect of which are required in accordance with GAAP to be
capitalized on a balance sheet of the lessee.

"Foreign Currency Protection Agreements": as to any Person, all foreign exchange
contracts, currency swap agreements or other similar agreements or arrangements
designed to protect such Person against fluctuations in currency values.

"Foreign Restructuring": the restructuring of the ownership of the Company's
Foreign Subsidiaries as described in Schedule 1.1(b).

"Foreign Subsidiary": any Subsidiary of the Company organized under the laws of
any jurisdiction outside the United States of America.

"Fronted Loan Note": as defined in subsection 6.1(e).

"Fronted Loan Participants": with respect to each Fronted Offshore Loan, the
collective reference to all Revolving Credit Lenders.

"Fronted Offshore Currency": with respect to each Fronting Lender, the Offshore
Currency or Currencies specified in the applicable Fronting Lender Addendum
executed by such Fronting Lender.

"Fronted Offshore Currency Subfacility": the lending facility described in
subsection 2.13.

"Fronted Offshore Currency Sublimit": with respect to each Fronting Lender and
any Fronted Offshore Currency, the amount specified by such Fronting Lender for
such Fronted Offshore Currency in the applicable Fronting Lender Addendum
executed by such Fronting Lender.

"Fronted Offshore Loans": as defined in subsection 2.13.

"Fronting Lender": with respect to a particular Fronted Offshore Currency, each
Lender (or an Affiliate thereof) which executes and delivers a Fronting Lender
Addendum with respect to such Fronted Offshore Currency, provided that, unless
the Administrative Agent otherwise agrees, there shall be no more than one
Fronting Lender for any Fronted Offshore Currency.

"Fronting Lender Addendum": a Fronting Lender Addendum, substantially in the
form of Exhibit D hereto (with such changes as may be agreed by the
Administrative Agent, the relevant Fronting Lender and the relevant Subsidiary
Borrower).

"Fronting Lender's Payment Office": in the case of payments in a Fronted
Offshore Currency, such address as the relevant Fronting Lender may from time to
time specify for such purpose pursuant to the applicable Fronting Lender
Addendum executed by such Fronting Lender.

"FX Trading Office": the Bank of America Foreign Exchange Trading Desk in
Chicago, Illinois, or such other of Bank of America's offices as the
Administrative Agent may designate as such from time to time.

"GAAP": generally accepted accounting principles in the United States of America
in effect from time to time.

"Governmental Authority": any nation or government, any state or other political
subdivision thereof and any entity exercising executive, legislative, judicial,
regulatory or administrative functions of or pertaining to government.

"Guarantee": (a) the Guarantee and Collateral Agreement or (b) any other
guarantee delivered to the Administrative Agent (including the guarantee of the
Company set forth in Section 13 of this Agreement) guaranteeing the Obligations.

"Guarantee and Collateral Agreement": the Guarantee and Collateral Agreement,
dated as of November 3, 1997, executed and delivered by the Company and each of
the Domestic Subsidiaries in connection with the Original Credit Agreement, a
copy of which is attached as Exhibit E, as the same may be amended, restated,
supplemented or otherwise modified from time to time.

"Guarantee Obligation": as to any Person (the "guaranteeing person"), any
obligation of (a) the guaranteeing person or (b) another Person (including,
without limitation, any bank under any letter of credit) to induce the creation
of which the guaranteeing person has issued a reimbursement, counterindemnity or
similar obligation, in either case guaranteeing or in effect guaranteeing any
Indebtedness, leases, dividends or other obligations (the "primary obligations")
of any other third Person (the "primary obligor") in any manner, whether
directly or indirectly, including, without limitation, any obligation of the
guaranteeing person, whether or not contingent,  to purchase any such primary
obligation or any property constituting direct or indirect security therefor,
 to advance or supply funds (1) for the purchase or payment of any such primary
obligation or (2) to maintain working capital or equity capital of the primary
obligor or otherwise to maintain the net worth or solvency of the primary
obligor,  to purchase property, securities or services primarily for the purpose
of assuring the owner of any such primary obligation of the ability of the
primary obligor to make payment of such primary obligation or (iv) otherwise to
assure or hold harmless the owner of any such primary obligation against loss in
respect thereof; provided, however, that the term Guarantee Obligation shall not
include endorsements of instruments for deposit or collection in the ordinary
course of business. The amount of any Guarantee Obligation of any guaranteeing
person shall be deemed to be the lower of (x) an amount equal to the stated or
determinable amount of the primary obligation in respect of which such Guarantee
Obligation is made and (y) the maximum amount for which such guaranteeing person
may be liable pursuant to the terms of the instrument embodying such Guarantee
Obligation, unless such primary obligation and the maximum amount for which such
guaranteeing person may be liable are not stated or determinable, in which case
the amount of such Guarantee Obligation shall be such guaranteeing person's
maximum reasonably anticipated liability in respect thereof as determined by the
guaranteeing person in good faith.

"Guarantor": any Person (other than the Company) which is now or hereafter
becomes a party to the Guarantee and Collateral Agreement.

"IMD CV": International Medical Distributors, CV, a Dutch limited partnership.

"Indebtedness": of any Person at any date, (a) all indebtedness of such Person
for borrowed money or for the deferred purchase price of property or services
(other than current trade liabilities incurred in the ordinary course of
business and payable in accordance with customary practices), (b) any other
indebtedness of such Person which is evidenced by a note, bond, debenture or
similar instrument, (c) all obligations of such Person under Financing Leases,
(d) all obligations of such Person in respect of acceptances issued or created
for the account of such Person, (e) all obligations of such Person in respect of
Foreign Currency Protection Agreements, Interest Rate Protection Agreements and
any other commodity or other hedging arrangement and (f) all liabilities secured
by any Lien on any property owned by such Person even though such Person has not
assumed or otherwise become liable for the payment thereof (the amount of any
Indebtedness pursuant to this clause (f) shall be equal to the lesser of (i) the
amount of such liabilities and (ii) the fair market value of such property). For
purposes of this Agreement, the amount of any Indebtedness referred to in clause
(e) of the preceding sentence shall be the net amounts (including by offset of
amounts payable thereunder), including any net termination payments, required to
be paid to a counterparty rather than any notional amount with regard to which
payments may be calculated.

"Insolvency": with respect to any Multiemployer Plan, the condition that such
Plan is insolvent within the meaning of Section 4245 of ERISA.

"Insolvent": pertaining to a condition of Insolvency.

"Intellectual Property": as defined in subsection 7.10.

"Interest Expense": of the Company for any period, the sum of (a) the amount of
interest expense, both expensed and capitalized, of the Company and its
Consolidated Subsidiaries determined on a consolidated basis in accordance with
GAAP for such period, plus, without duplication, that portion of payments under
Financing Leases of the Company and its Consolidated Subsidiaries attributable
to interest expense of the Company and its Consolidated Subsidiaries for such
period in accordance with GAAP and (b) the Acquired Interest Expense of the
Company and its Subsidiaries for such period.

"Interest Payment Date": (a) as to any Base Rate Loan or Swing Line Loan, the
fifteenth Banking Day of each March, June, September and December, (b) as to any
Eurodollar Loan or Revolving Offshore Loan having an Interest Period of three
months or less, the last day of such Interest Period, (c) as to any Eurodollar
Loan or Revolving Offshore Loan having an Interest Period longer than three
months, each day which is three months, or a whole multiple thereof, after the
first day of such Interest Period and the last day of such Interest Period, and
(d) as to any Fronted Offshore Loan, the date or dates specified in the
applicable Fronting Lender Addendum.

"Interest Period": (a) with respect to any Eurodollar Loan or Revolving Offshore
Loan:

 1. initially, the period commencing on the borrowing or conversion date, as the
    case may be, with respect to such Eurodollar Loan or Revolving Offshore Loan
    and ending one, two, three or six months thereafter, as selected by the
    Company in its notice of borrowing or notice of conversion, as the case may
    be, given with respect thereto; and
 2. thereafter, each period commencing on the last day of the next preceding
    Interest Period applicable to such Eurodollar Loan or Revolving Offshore
    Loan and ending one, two, three or six months thereafter, as selected by the
    Company by irrevocable notice to the Administrative Agent not less than
    three Banking Days prior to the last day of the then current Interest Period
    with respect thereto;

provided

that, the foregoing provisions relating to Interest Periods are subject to the
following:



 1. if any Interest Period pertaining to a Eurodollar Loan would otherwise end
    on a day that is not a Banking Day, such Interest Period shall be extended
    to the next succeeding Banking Day unless the result of such extension would
    be to carry such Interest Period into another calendar month in which event
    such Interest Period shall end on the immediately preceding Banking Day;
 2. any Interest Period pertaining to a Eurodollar Loan that begins on the last
    Banking Day of a calendar month (or on a day for which there is no
    numerically corresponding day in the calendar month at the end of such
    Interest Period) shall end on the last Banking Day of a calendar month; and
 3. the Company shall select Interest Periods so as not to require a payment or
    prepayment of any Eurodollar Loan during an Interest Period for such Loan.

(b) with respect to any Fronted Offshore Loan, the interest periods (if any)
specified in the applicable Fronting Lender Addendum.

"Interest Rate Protection Agreement": any interest rate protection agreement,
interest rate future, interest rate option, interest rate cap or collar or other
interest rate hedge arrangement, to or under which the Company or any of its
Subsidiaries is a party or a beneficiary.

"Investments": as defined in subsection 10.9.

"ISP": the International Standby Practices of the International Chamber of
Commerce (ISP 98).

"Issuing Bank": Bank of America, any of its affiliates or any other Lender which
shall be appointed in accordance with the provisions hereof to act as Issuing
Bank.

"Judgment Currency": as defined in subsection 14.16.

"KCI Holding": KCI Holding Company, Inc., a Delaware corporation.

"KCII Holdings LLC": KCII Holdings, L.L.C., a Delaware limited liability
company.

"KCII": KCI International, Inc., a Delaware corporation (to be converted to a
Delaware limited partnership as part of the Foreign Restructuring).

"KCI International": KCI International Holding Company, a Delaware corporation.

"L/C Obligations": at any time, the sum of (a) the aggregate amount then
available to be drawn under all outstanding Letters of Credit (or the Dollar
Equivalent thereof, in the case of Letters of Credit issued in Offshore
Currencies) and (b) the aggregate amount of Reimbursement Obligations in respect
of Letters of Credit (or the Dollar Equivalent thereof, in the case of Letters
of Credit issued in Offshore Currencies) which have not then been reimbursed by
the Company pursuant to subsection 2.9.

"L/C Participants": the collective reference to all the Revolving Credit Lenders
other than the Issuing Bank.

"L/C Sublimit": at any time, the lesser of (a) $10,000,000 and (b) the Revolving
Credit Commitments then in effect.

"Lenders": as defined in the preamble to this Agreement and including, without
limitation, the Issuing Bank, provided that, for purposes of subsections 6.10,
6.11, 6.12 and 6.13, all Fronting Lenders shall, in their capacities as such, be
deemed to be "Lenders".

"Letter of Credit Application": an application in such form as the Issuing Bank
may specify from time to time, requesting the Issuing Bank to open a Letter of
Credit.

"Letters of Credit": as defined in subsection 2.5(a).

"Leverage Ratio": at any time, the ratio of (a) Total Funded Debt at such time
to (b) EBITDA for the most recent period of four consecutive fiscal quarters.

"Leverage Ratio Level": as to the Company, the existence of Leverage Ratio Level
I, Leverage Ratio Level II, Leverage Ratio Level III, Leverage Ratio Level IV or
Leverage Ratio Level V, as the case may be.

"Leverage Ratio Level I": as to the Company, shall exist on an Adjustment Date
if the Leverage Ratio for the period of four consecutive fiscal quarters ending
on the last day of the period covered by the financial statements relating to
such Adjustment Date is greater than or equal to 5.50 to 1.00.

"Leverage Ratio Level II": as to the Company, shall exist on an Adjustment Date
if the Leverage Ratio for the period of four consecutive fiscal quarters ending
on the last day of the period covered by the financial statements relating to
such Adjustment Date is less than 5.50 to 1.00 but greater than or equal to 5.00
to 1.00.

"Leverage Ratio Level III": as to the Company, shall exist on an Adjustment Date
if the Leverage Ratio for the period of four consecutive fiscal quarters ending
on the last day of the period covered by the financial statements relating to
such Adjustment Date is less than 5.00 to 1.00 but greater than or equal to 4.50
to 1.00.

"Leverage Ratio Level IV": as to the Company, shall exist on an Adjustment Date
if the Leverage Ratio for the period of four consecutive fiscal quarters ending
on the last day of the period covered by the financial statements relating to
such Adjustment Date is less than 4.50 to 1.00 but greater than or equal to 4.00
to 1.00.

"Leverage Ratio Level V": as to the Company, shall exist on an Adjustment Date
if the Leverage Ratio for the period of four consecutive fiscal quarters ending
on the last day of the period covered by the financial statements relating to
such Adjustment Date is less than 4.00 to 1.00.

"Lien": any mortgage, pledge, hypothecation, assignment, deposit arrangement,
encumbrance, lien (statutory or other), charge or other security interest or any
preference, priority or other security agreement or preferential arrangement of
any kind or nature whatsoever (including, without limitation, any conditional
sale or other title retention agreement and any Financing Lease having
substantially the same economic effect as any of the foregoing).

"Loan": any loan made by any Lender, Swing Line Lender or Fronting Lender
pursuant to this Agreement.

"Loan Documents": this Agreement, the Consent and Acknowledgment, any Notes, any
Borrowing Subsidiary Agreements, any Letter of Credit Applications, any Fronting
Lender Addenda, any Letters of Credit, any Swing Line Loan Participation
Certificates and the Security Documents.

"Loan Parties": the Company and each Subsidiary of the Company which is a party
to a Loan Document; individually, a "Loan Party".

"Material Adverse Effect": a material adverse effect on (a) the business,
assets, property, condition (financial or otherwise) or prospects of the Company
and its Subsidiaries taken as a whole or (b) the validity or enforceability of
this or any of the other Loan Documents or the rights or remedies of the
Administrative Agent or the Lenders hereunder or thereunder.

"Materials of Environmental Concern": any gasoline or petroleum (including crude
oil or any fraction thereof) or petroleum products or any hazardous or toxic
substances, materials or wastes (including, without limitation, asbestos,
polychlorinated biphenyls and urea-formaldehyde insulation), that is regulated
pursuant to or could give rise to liability under any applicable Environmental
Law, whether or not such substance, material, or waste is defined as hazardous
or toxic under any applicable Environmental Law.

"Merger Date": the date of the merger involving the Company consummated in
connection with the Recapitalization.

"Moody's": as defined in the definition of "Cash Equivalents."

"Mortgages": the collective reference to the fee and ground leasehold mortgages,
deeds of trust and other similar documents executed and delivered from time to
time by the Company and the Guarantors in favor of the Administrative Agent,
substantially in the form of Exhibit F (including, without limitation, any such
documents executed in connection with the Original Credit Agreement) or, if such
Exhibit is not appropriate under applicable law in the jurisdiction in which the
relevant real property is located, in such other form as shall be reasonably
satisfactory to the Company and the Administrative Agent, as each of the same
may be amended, restated, supplemented or otherwise modified from time to time.

"Multiemployer Plan": a Plan which is a multiemployer plan as defined in Section
4001(a)(3) of ERISA.

"Net Cash Proceeds": (a) with respect to any sale or other disposition of assets
by the Company or any of its Subsidiaries, the net amount equal to the aggregate
amount received in cash (including Cash Equivalents and any cash payments
received by way of deferred payment of principal pursuant to a note or
installment receivable or purchase price adjustment receivable or the subsequent
sale or disposition of any non-cash consideration or Investments received in
connection therewith or otherwise, but only as and when received) minus the sum
of  the fees, commissions and other out-of-pocket expenses incurred by the
Company or such Subsidiary in connection with such sale or other disposition,
 federal, state and local taxes incurred in connection with such sale or other
disposition, whether payable at such time or thereafter,  purchase price
adjustments reasonably expected to be payable by such Loan Party in connection
therewith (it being understood that if such amount is not subsequently paid,
such amount shall constitute "Net Cash Proceeds" at the time such payment is no
longer required) and  in the case of any such sale or other disposition of
assets subject to a Lien securing any Indebtedness (which Lien and Indebtedness
are permitted by this Agreement), any amounts required to be repaid by the
Company or such Subsidiary in respect of such Indebtedness (other than
Indebtedness under this Agreement) in connection with such sale or other
disposition;

(b) with respect to any issuance of any Indebtedness or Capital Stock by any
Loan Party or any of its Subsidiaries or any capital contribution made to any
Loan Party or any of its Subsidiaries, the net amount equal to the aggregate
amount received in cash (including Cash Equivalents and any cash payments
received by way of deferred payment of principal pursuant to a note or
installment receivable or purchase price adjustment receivable or the subsequent
sale or disposition of any non-cash consideration or Investments received in
connection therewith or otherwise, but only as and when received) in connection
with such issuance or capital contribution minus the documented fees,
commissions and other out-of-pocket expenses incurred by such Loan Party and its
Subsidiaries in connection with such issuance or capital contribution; and

(c) with respect to proceeds received by any Loan Party or any of its
Subsidiaries in respect of a Casualty Event, the amount of such proceeds minus
(i) the documented out-of-pocket fees and expenses incurred by such Loan Party
and its Subsidiaries in connection with the collection of such proceeds, (ii)
any such proceeds received in respect of insurance which are required to be paid
to any co-insured Persons or other loss payees with respect to such insurance,
and (iii) in the case of any Casualty Event relating to any asset subject to a
Lien securing any Indebtedness (which Lien and Indebtedness are permitted by
this Agreement), any amounts required to be repaid by the Company or such
Subsidiary in respect of such Indebtedness (other than Indebtedness under this
Agreement) in connection with such Casualty Event.

"Net Income": of the Company for any period, the net income of the Company and
its Consolidated Subsidiaries, determined on a consolidated basis in accordance
with GAAP for such period, provided, however, that the net income of the Company
and its Consolidated Subsidiaries shall only include 50% of any net income
resulting from the collection of some or all of the $14,700,000 of outstanding
receivables due from Medicare Part B related to rates and services pertaining to
the Vacuum Assisted Closure Device prior to December 31, 1999.

"Newco": the new Domestic Subsidiary, a Delaware corporation, of KCI Holding, to
be formed in connection with the Foreign Restructuring.

"New Investor Group": the Sponsors and their affiliates and investors which
participated and invested in the Recapitalization.

"Non-Excluded Taxes": as defined in subsection 6.12(a).

"Non-Executing Persons": as defined in subsection 8.1(a)

"Notes": the collective reference to the Revolving Credit Notes, the Swing Line
Note, the Term Notes and the Fronted Loan Notes.

"Obligations": the unpaid principal of and interest on (including, without
limitation, interest accruing after the maturity of the Loans and Reimbursement
Obligations and interest accruing after the filing of any petition in
bankruptcy, or the commencement of any insolvency, reorganization or like
proceeding, relating to the Company or any Subsidiary Borrower, whether or not a
claim for post-filing or post-petition interest is allowed in such proceeding)
the Loans and all other obligations and liabilities of the Company and the
Subsidiary Borrowers to the Agents, or the Issuing Bank or to any Lender or
Fronting Lender (or to any Affiliate of a Lender which enters into any Foreign
Currency Protection Agreement or Interest Rate Protection Agreement with the
Company or any Subsidiary Borrower), whether direct or indirect, absolute or
contingent, due or to become due, or now existing or hereafter incurred, which
may arise under, out of, or in connection with, this Agreement, any other Loan
Document, any Letters of Credit, any Foreign Currency Protection Agreement or
Interest Rate Protection Agreement entered into with any Lender or any Affiliate
of any Lender or any other document made, delivered or given in connection
herewith or therewith, whether on account of principal, interest, reimbursement
obligations, fees, indemnities, costs, expenses (including, without limitation,
all fees, charges and disbursements of counsel to any Agent or to any Lender
that are required to be paid by the Company or any Subsidiary Borrower pursuant
hereto) or otherwise.

"Offshore Base Rate": with respect to each day during each Interest Period
pertaining to a Revolving Offshore Loan, the rate of interest per annum (rounded
upwards to the nearest 1/32 of 1%) determined by the Administrative Agent as the
rate at which deposits in the applicable Eligible Offshore Currency in the
approximate amount of Bank of America's Revolving Offshore Loan for such
Interest Period would be offered by Bank of America (or such other office as may
be designated for such purpose by Bank of America) to major banks in the
interbank market where Bank of America conducts its foreign currency operations
in respect of such Eligible Offshore Currency at their request at approximately
11:00 a.m. (local time) two Banking Days prior to the commencement of such
Interest Period (or such other time as shall be customary for funding in such
currency in such market).

"Offshore Currency": a currency other than Dollars that is freely tradable or
exchangeable into Dollars.

"Offshore Currency Equivalent": at any time as to any amount denominated in
Dollars, the equivalent amount in the relevant Offshore Currency or Currencies
as determined by the Administrative Agent at such time on the basis of the Spot
Rate for the purchase of such Offshore Currency or Currencies with Dollars on
the date of determination thereof.

"Offshore Currency Loans": Loans denominated in an Offshore Currency.

"Offshore Currency Sublimit": at any time, the lesser of (a) $20,000,000 and (b)
the Revolving Credit Commitments then in effect.

"Offshore Rate": with respect to each day during each Interest Period pertaining
to a Revolving Offshore Loan, a rate per annum determined for such day in
accordance with the following formula (rounded upward to the nearest 1/100th of
1%):

                   Offshore Base Rate                   


1.00 - Eurocurrency Reserve Requirements





"Original Closing Date": November 6, 1997.

"Original Credit Agreement": as defined in the recitals to this Agreement.

"Original Term Loans": the Tranche A Term Loans, the Tranche B Term Loans and
the Tranche C Term Loans.

"Outstanding Swing Line Loans": as defined in subsection 2.19.

"Participant": as defined in subsection 14.6(b).

"PBGC": the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA.

"Permitted Acquisition": any Acquisition, provided that (a) the Company
satisfies, and will continue to satisfy, after giving effect (on a pro forma
basis) to such Acquisition and any Indebtedness incurred in connection
therewith, the financial covenants set forth in subsection 10.1 through the
Tranche D Final Maturity Date as set forth in a certificate of the Chief
Financial Officer of the Company delivered to the Administrative Agent at least
five Business Days prior to the consummation of such Acquisition, (b) such
Acquisition is approved by the Board of Directors (or a majority of holders of
the Capital Stock of such Person) of the Person whose assets or Capital Stock
are being acquired pursuant to such Acquisition, (c) no Default or Event of
Default has then occurred and is continuing or would result therefrom, (d) the
purchase price (including assumed indebtedness and the fair market value of the
non-cash consideration in connection with such Acquisition) of such Acquisition
does not exceed $15,000,000 individually and the purchase price of all such
Acquisitions (i) in any given fiscal year does not exceed $25,000,000 in the
aggregate and (ii) since the Original Closing Date does not exceed $70,000,000
in the aggregate (provided that, if the Company or any of its Subsidiaries
receives Net Cash Proceeds of capital contributions by, or from the issuance of
any Capital Stock to, the Buyers after the Original Closing Date, such aggregate
limitation in clause (ii) above shall be increased by the aggregate amount of
such Net Cash Proceeds, but such increase shall not be in excess of $25,000,000
in the aggregate), (e) the Available Cash in effect at the time of such
Acquisition (and after giving effect thereto) is at least $10,000,000 and (f)
the Company and its Subsidiaries shall be in compliance with the requirements of
subsection 9.10 after giving effect to such Acquisition.

"Person": an individual, partnership, corporation, limited liability company,
business trust, joint stock company, trust, unincorporated association, joint
venture, Governmental Authority or other entity of whatever nature.

"Plan": at a particular time, any employee benefit plan which is covered by
ERISA and in respect of which the Company or a Commonly Controlled Entity is
(or, if such plan were terminated at such time, would under Section 4069 of
ERISA be deemed to be) an "employer" as defined in Section 3(5) of ERISA.

"Prior Owner": with respect to any Permitted Acquisition by the Company or any
of its Subsidiaries, the Person or Persons which was or were the owner(s) of the
Capital Stock or assets acquired by the Company or such Subsidiary pursuant to
such Permitted Acquisition.

"Projections": as defined in subsection 7.20.

"Properties": as defined in subsection 7.18(a).

"Recapitalization": the leveraged recapitalization transaction of the Company
consummated pursuant to the Transaction Agreement, dated as of October 2, 1997,
among the Company and the Sponsors.

"Register": as defined in subsection 14.6(d).

"Regulation S-X": Regulation S-X under the Securities Act as in effect from time
to time.

"Regulation T": Regulation T of the Board of Governors of the Federal Reserve
System as in effect from time to time.

"Regulation U": Regulation U of the Board of Governors of the Federal Reserve
System as in effect from time to time.

"Regulation X": Regulation X of the Board of Governors of the Federal Reserve
System as in effect from time to time.

"Reimbursement Obligations": the obligation of the Company to reimburse the
Issuing Bank pursuant to subsection 2.9 for amounts drawn under Letters of
Credit.

"Related Fund": with respect to any Lender that is a fund, any other fund that
invests in loans and is managed by the same investment adviser that manages such
Lender or by an affiliate of such investment adviser.

"Reorganization": with respect to any Multiemployer Plan, the condition that
such plan is in reorganization within the meaning of Section 4241 of ERISA.

"Reportable Event": any of the events set forth in Section 4043(c) of ERISA,
other than those events as to which the thirty day notice period is waived under
subsections .13, .14, .16, .18, .19 or .20 of PBGC Reg. 2615.

"Required Lenders": at any time, Lenders the Voting Percentages of which
aggregate at least 51%.

"Required Revolving Credit Lenders": at any time, Revolving Credit Lenders the
Revolving Credit Commitment Percentages of which aggregate at least 51%.

"Required Tranche A Lenders": at any time, Tranche A Lenders the Tranche A
Commitment Percentages of which aggregate at least 51%.

"Required Tranche B Lenders": at any time, Tranche B Lenders the Tranche B
Commitment Percentages of which aggregate at least 51%.

"Required Tranche C Lenders": at any time, Tranche C Lenders the Tranche C
Commitment Percentages of which aggregate at least 51%.

"Required Tranche D Lenders": at any time, Tranche D Lenders the Tranche D
Commitment Percentages of which aggregate at least 51%.

"Requirement of Law": as to any Person, the Certificate of Incorporation and
By-Laws or other organizational or governing documents of such Person, and any
law, treaty, rule or regulation or determination of an arbitrator or a court or
other Governmental Authority, in each case applicable to or binding upon such
Person or any of its property or to which such Person or any of its property is
subject.

"Reset Date": as defined in subsection 6.14(a).

"Responsible Officer": (a) with respect to the Company, the chief executive
officer, the president or any senior vice president of the Company or, with
respect to financial matters, the chief financial officer, the vice president of
accounting or the vice president of finance of the Company and (b) with respect
to any Subsidiary Borrower, the chief executive officer, the president or
manager or comparable officer of such Subsidiary Borrower or, with respect to
financial matters, the chief financial officer of such Subsidiary Borrower.

"Restatement Date": the date on which the conditions precedent set forth in
subsection 8.1 shall be satisfied.

"Revolving Credit Commitment": as to any Lender, the obligation of such Lender
to (a) make Revolving Loans, (b) issue or participate in Letters of Credit, (c)
participate in Fronted Offshore Loans and (d) participate in Swing Line Loans,
in an aggregate principal and/or face amount at any one time outstanding not to
exceed the amount set forth under such Lender's name in Schedule 1.1(a) opposite
the heading "Revolving Credit Commitment" (in each case as such amount may be
adjusted from time to time as provided herein); collectively, as to all such
Lenders, the "Revolving Credit Commitments".

"Revolving Credit Commitment Percentage": as to any Revolving Credit Lender:

 a. at any time prior to the termination of the Revolving Credit Commitments,
    the percentage which  such Revolving Credit Lender's Revolving Credit
    Commitment then constitutes of  the Revolving Credit Commitments of all the
    Lenders, and
 b. at any time after the termination of the Revolving Credit Commitments, the
    percentage which  the aggregate principal amount (or the Dollar Equivalent
    thereof, in the case of Offshore Currency Loans) of such Revolving Credit
    Lender's Revolving Loans then outstanding plus (y) the product of (A) such
    Revolving Credit Lender's Revolving Credit Commitment Percentage immediately
    prior to the termination of the Revolving Credit Commitments (giving effect
    to any permitted assignments after such termination) times (B) the sum of
    (1) the L/C Obligations, (2) the aggregate principal amount of Swing Line
    Loans then outstanding and (3) the Dollar Equivalent of the aggregate
    principal amount of Fronted Offshore Loans then outstanding then constitutes
    of (ii) the sum of (w) the aggregate principal amount (or the Dollar
    Equivalent thereof, in the case of Offshore Currency Loans) of Revolving
    Loans of all the Revolving Credit Lenders then outstanding plus (x) the
    aggregate L/C Obligations of all the Revolving Credit Lenders then
    outstanding plus (y) the aggregate principal amount of Swing Line Loans then
    outstanding plus (z) the Dollar Equivalent of the aggregate principal amount
    of Fronted Offshore Loans then outstanding.

    "Revolving Credit Commitment Period": the period from and including the
    Original Closing Date to but not including the Revolving Credit Termination
    Date.

    "Revolving Credit Lender": any Lender having a Revolving Credit Commitment
    or that holds outstanding Revolving Loans hereunder.

    "Revolving Credit Note": as defined in subsection 6.1(e).

    "Revolving Credit Termination Date": the earlier of (a) December 31, 2003
    and (b) the date upon which the Revolving Credit Commitments shall be
    terminated pursuant to this Agreement.

    "Revolving Loans": as defined in subsection 2.1(a).

    "Revolving Offshore Loan": Revolving Loans denominated in an Eligible
    Offshore Currency the rate of interest applicable to which is based upon the
    Offshore Rate with respect to such Eligible Offshore Currency.

    "Rollover Shareholders": the stockholders of the Company immediately prior
    to the consummation of the Recapitalization, who agreed to become
    stockholders of the Company after giving effect to the Recapitalization.

    "Securities Act": the Securities Act of 1933, as amended from time to time.

    "Security Documents": the collective reference to the Mortgages, the
    Guarantee and Collateral Agreement and all other security documents
    hereafter delivered to the Administrative Agent granting a Lien on any asset
    or assets of any Person to secure the obligations and liabilities of the
    Company and its Subsidiaries hereunder and under any of the other Loan
    Documents or to secure any guarantee of any such obligations and
    liabilities, including, without limitation, any security document delivered
    pursuant to subsection 9.10.

    "Senior Subordinated Note Indenture": the Indenture, dated as of November 5,
    1997, between the Company and Marine Midland Bank, as trustee, for the
    issuance of the Senior Subordinated Notes.

    "Senior Subordinated Notes": the 9-5/8% senior subordinated unsecured notes
    issued by the Company pursuant to the Senior Subordinated Note Indenture.

    "Single Employer Plan": any Plan which is covered by Title IV of ERISA, but
    which is not a Multiemployer Plan.

    "Solvent": with respect to any Person on a particular date, the condition
    that on such date, (a) the fair value of the property of such Person is
    greater than the total amount of liabilities, including, without limitation,
    contingent liabilities, of such Person, (b) the present fair salable value
    of the assets of such Person is not less than the amount that will be
    required to pay the probable liability of such Person on its debts as they
    become absolute and matured, (c) such Person does not intend to, and does
    not believe that it will, incur debts or liabilities beyond such Person's
    ability to pay as such debts and liabilities mature, and (d) such Person is
    not engaged in business or a transaction, and is not about to engage in
    business or a transaction, for which such Person's property would constitute
    an unreasonably small amount of capital.

    "Special Purpose Subsidiaries": Newco, KCII, KCI International and KCII
    Holdings LLC.

    "Sponsors": Fremont Purchaser II, Corp. and RCBA Purchaser I, L.P.

    "Spot Rate": (a) as to any Eligible Offshore Currency, the rate quoted by
    Bank of America as the spot rate for the purchase by Bank of America of
    Dollars with such Eligible Offshore Currency or the purchase by Bank of
    America of such Eligible Offshore Currency with Dollars, as the case may be,
    through its FX Trading Office at approximately 10:00 A.M., Central time, on
    such date as of which the foreign exchange computation is made for delivery
    two Banking Days later and (b) as to any Fronted Offshore Currency, the rate
    quoted by the relevant Fronting Lender as the spot rate for the purchase by
    such Fronting Lender of Dollars with such Fronted Offshore Currency or the
    purchase by such Fronting Lender of such Fronted Offshore Currency with
    Dollars, as the case may be, at the time specified in such Fronting Lender's
    Fronting Lender Addendum and on such date as of which the foreign exchange
    computation is made for delivery two Banking Days later.

    "Subordinated Debt": (a) any unsecured Indebtedness of the Company with
    terms and conditions at least as favorable to the Lenders as those
    applicable to the Senior Subordinated Notes and (b) any other unsecured
    Indebtedness of the Company: no part of the principal of which is required
    to be paid (whether by way of mandatory sinking fund, mandatory redemption,
    mandatory prepayment or otherwise) prior to the earlier of  the tenth
    anniversary of the Original Closing Date and  one year after the date of the
    final scheduled installment of Loans under this Agreement; the payment of
    the principal of and interest on which and other obligations of the Company
    in respect thereof are subordinated to the prior payment in full of the
    Obligations on terms and conditions at least as favorable to the Lenders as
    those applicable to the Senior Subordinated Notes; and all other terms and
    conditions of which are reasonably satisfactory in form and substance to the
    Required Lenders (as evidenced by their prior written approval thereof).

    "Subordinated Debt Documentation": the agreements, indentures and other
    documentation pursuant to which any Subordinated Debt is issued.

    "Subsidiary": as to any Person, a corporation, partnership or other entity
    of which shares of stock or other ownership interests having ordinary voting
    power (other than stock or such other ownership interests having such power
    only by reason of the happening of a contingency) to elect a majority of the
    board of directors or other managers of such corporation, partnership or
    other entity are at the time owned, or the management of which is otherwise
    controlled, directly or indirectly through one or more intermediaries, or
    both, by such Person. Unless otherwise qualified, all references to a
    "Subsidiary" or to "Subsidiaries" in this Agreement shall refer to a
    Subsidiary or Subsidiaries of the Company.

    "Subsidiary Borrower": at any time, any Foreign Subsidiary of the Company
    designated as a Subsidiary Borrower by the Company pursuant to subsection
    6.15 that has not ceased to be a Subsidiary Borrower pursuant to such
    subsection or Section 11.

    "Subsidiary Borrower Obligations": the unpaid principal of and interest on
    the Fronted Offshore Loans and all other obligations and liabilities of the
    Subsidiary Borrowers to the Agents, the Lenders and the Fronting Lenders
    (including, without limitation, interest accruing at the then applicable
    rate provided in this Agreement after the maturity of the Fronted Offshore
    Loans and interest accruing at the then applicable rate provided in this
    Agreement after the filing of any petition in bankruptcy, or the
    commencement of any insolvency, reorganization or like proceeding, relating
    to the relevant Subsidiary Borrower, whether or not a claim for post-filing
    or post-petition interest is allowed in such proceeding), whether direct or
    indirect, absolute or contingent, due or to become due, or now existing or
    hereafter incurred, which may arise under, out of, or in connection with,
    this Agreement, the other Loan Documents, or any other document made,
    delivered or given in connection herewith or therewith, in each case whether
    on account of principal, interest, reimbursement obligations, fees,
    indemnities, costs, expenses or otherwise (including, without limitation,
    all fees and disbursements of counsel to any Agent or any Lender that are
    required to be paid by the Subsidiary Borrowers pursuant to the terms of
    this Agreement of any other Loan Document).

    "Swing Line Commitment": at any time, the obligation of the Swing Line
    Lender to make Swing Line Loans pursuant to subsection 2.17.

    "Swing Line Lender": Bank of America, in its capacity as provider of the
    Swing Line Loans.

    "Swing Line Loans": as defined in subsection 2.17.

    "Swing Line Loan Participation Certificate": a certificate, substantially
    the form of Exhibit K.

    "Swing Line Note": as defined in subsection 6.1(e).

    "Syndication Agent": Bankers Trust, together with its affiliates, as the
    syndication agent for the Lenders under this Agreement.

    "S&P": as defined in the definition of "Cash Equivalents."

    "Term Loan Commitments": the collective reference to the Tranche A
    Commitments, the Tranche B Commitments, the Tranche C Commitments and the
    Tranche D Commitments.

    "Term Loan Lenders": the collective reference to the Tranche A Lenders, the
    Tranche B Lenders, the Tranche C Lenders and the Tranche D Lenders.

    "Term Loans": collectively, the Tranche A Term Loans, the Tranche B Term
    Loans, the Tranche C Terms Loans and the Tranche D Term Loans; individually,
    a "Term Loan".

    "Term Notes": as defined in subsection 6.1(e).

    "Title Insurance Company": as defined in the Original Credit Agreement.

    "Total Funded Debt": on any date, with respect to the Company and its
    Subsidiaries on a Consolidated basis, all Indebtedness of the Company and
    its Subsidiaries which by its terms or by the terms of any instrument or
    agreement relating thereto matures more than one year after the date of
    incurrence thereof, and any such Indebtedness maturing within one year from
    the date of incurrence which is directly or indirectly renewable or
    extendible at the option of such Person to a date more than one year from
    such date of incurrence (including an option of such Person under a
    revolving credit or similar agreement obligating the lender or lenders to
    extend credit over a period of more than one year from such date of
    incurrence) and all Guarantee Obligations of the Company and its
    Subsidiaries on such date in respect of any such Indebtedness of Persons
    other than the Company and its Subsidiaries.

    "Tranche": the collective reference to Eurodollar Loans or Revolving
    Offshore Loans of the same currency the then current Interest Periods with
    respect to all of which begin on the same date and end on the same later
    date (whether or not such Loans shall originally have been made on the same
    day); Tranches may be identified as "Eurodollar Tranches" or "Offshore
    Tranches", as the case may be.

    "Tranche A Commitment": as to any Lender, the obligation of such Lender to
    make a Tranche A Term Loan to the Company pursuant to subsection 3.1 of the
    Original Credit Agreement; collectively, as to all such Lenders, the
    "Tranche A Commitments". The Tranche A Commitments were fully drawn on the
    Original Closing Date.

    "Tranche A Commitment Percentage": as to any Tranche A Lender, the
    percentage which the outstanding principal amount of such Tranche A Lender's
    Tranche A Term Loan then constitutes of the aggregate principal amount of
    Tranche A Term Loans of all the Tranche A Lenders then outstanding.

    "Tranche A Lender": any Lender that holds outstanding Tranche A Term Loans.

    "Tranche A Term Loan": any Tranche A Term Loan made on the Original Closing
    Date pursuant to Section 3.1 of the Original Credit Agreement.

    "Tranche A Term Note": as defined in subsection 6.1(e).

    "Tranche B/C/D Escrow Account": as defined in subsection 6.3(i).

    "Tranche B/C/D Prepayment Date": as defined in subsection 6.3(i).

    "Tranche B/C/D Prepayment Option Notice": as defined in subsection 6.3(i).

    "Tranche B Commitment": as to any Lender, the obligation of such Lender to
    make a Tranche B Term Loan to the Company pursuant to subsection 3.1 of the
    Original Credit Agreement; collectively, as to all such Lenders, the
    "Tranche B Commitments". The Tranche B Commitments were fully drawn on the
    Original Closing Date.

    "Tranche B Commitment Percentage": as to any Tranche B Lender, the
    percentage which the outstanding principal amount of such Tranche B Lender's
    Tranche B Term Loan then constitutes of the aggregate principal amount of
    Tranche B Term Loans of all the Tranche B Lenders then outstanding.

    "Tranche B Lender": any Lender that holds outstanding Tranche B Term Loans.

    "Tranche B Prepayment Amount": as defined in subsection 6.3(i).

    "Tranche B Term Loan": any Tranche B Term Loan made on the Original Closing
    Date pursuant to Section 3.1 of the Original Credit Agreement.

    "Tranche B Term Note": as defined in subsection 6.1(e).

    "Tranche C Commitment": as to any Lender, the obligation of such Lender to
    make a Tranche C Term Loan to the Company pursuant to subsection 3.1 of the
    Original Credit Agreement; collectively, as to all such Lenders, the
    "Tranche C Commitments". The Tranche C Commitments were fully drawn on the
    Original Closing Date.

    "Tranche C Commitment Percentage": as to any Tranche C Lender, the
    percentage which the outstanding principal amount of such Tranche C Lender's
    Tranche C Term Loan then constitutes of the aggregate principal amount of
    Tranche C Term Loans of all the Tranche C Lenders then outstanding.

    "Tranche C Lender": any Lender that holds outstanding Tranche C Term Loans.

    "Tranche C Prepayment Amount": as defined in subsection 6.3(i).

    "Tranche C Term Loan": any Tranche C Term Loan made on the Original Closing
    Date pursuant to Section 3.1 of the Original Credit Agreement.

    "Tranche C Term Note": as defined in subsection 6.1(e).

    "Tranche D Commitment": as to any Lender, the obligation of such Lender to
    make a Tranche D Term Loan to the Company pursuant to subsection 3.1(b) in
    an aggregate amount equal to the amount set forth under such Lender's name
    in Schedule 1.1(a) opposite the heading "Tranche D Commitment";
    collectively, as to all such Lenders, the "Tranche D Commitments". The
    aggregate amount of the Tranche D Commitments on the Restatement Date is
    $95,000,000.

    "Tranche D Commitment Percentage": as to any Tranche D Lender, the
    percentage which such Tranche D Lender's Tranche D Commitment then
    constitutes of the Tranche D Commitments of all the Tranche D Lenders (or,
    after the Tranche D Term Loans are made, the percentage which the
    outstanding principal amount of such Tranche D Lender's Tranche D Term Loan
    then constitutes of the aggregate principal amount of Tranche D Term Loans
    of all the Tranche D Lenders then outstanding).

    "Tranche D Final Maturity Date": March 31, 2006.

    "Tranche D Lender": any Lender having a Tranche D Commitment hereunder or
    that holds outstanding Tranche D Term Loans.

    "Tranche D Prepayment Amount": as defined in subsection 6.3(i).

    "Tranche D Term Loan": as defined in subsection 3.1(b).

    "Tranche D Term Note": as defined in subsection 6.1(e).

    "Transferee": as defined in subsection 14.6(f).

    "Type": as to any Loan, its nature as an Base Rate Loan, a Eurodollar Loan,
    a Revolving Offshore Loan or a Fronted Offshore Loan.

    "Uniform Customs": the Uniform Customs and Practice for Documentary Credits
    (1993 Revision), International Chamber of Commerce Publication No. 500, as
    the same may be amended from time to time.

    "Voting Percentage": as to any Lender:

 c. at any time prior to the termination of the Revolving Credit Commitments,
    the percentage which (i) the sum of (x) such Lender's Revolving Credit
    Commitment plus (y) the outstanding principal amount of such Lender's
    Original Term Loans plus (z) such Lender's Tranche D Term Loan Commitment
    (or, after the Tranche D Term Loans are made, the outstanding principal
    amount of such Lender's Tranche D Term Loan) then constitutes of (ii) the
    sum of (x) the Revolving Credit Commitments of all the Lenders plus (y) the
    aggregate principal amount of Original Term Loans of all the Lenders then
    outstanding plus (z) the Tranche D Term Loan Commitments of all the Lenders
    (or, after the Tranche D Term Loans are made, the aggregate principal amount
    of Tranche D Term Loans of all the Lenders then outstanding), and
 d. at any time after the termination of the Revolving Credit Commitments, the
    percentage which (i) the sum of (x) the aggregate principal amount (or the
    Dollar Equivalent thereof, in the case of Offshore Currency Loans) of such
    Lender's Loans (other than Swing Line Loans and Fronted Offshore Loans) then
    outstanding plus (y) the product of (A) such Lender's Revolving Credit
    Commitment Percentage immediately prior to the termination of the Revolving
    Credit Commitments (giving effect to any permitted assignments after such
    termination) times (B) the sum of (1) the L/C Obligations, (2) the aggregate
    principal amount of Swing Line Loans then outstanding and (3) the Dollar
    Equivalent of the aggregate principal amount of Fronted Offshore Loans then
    outstanding then constitutes of (ii) the sum of (x) the aggregate principal
    amount (or the Dollar Equivalent thereof, in the case of Offshore Currency
    Loans) of Loans of all the Lenders then outstanding plus (y) the aggregate
    L/C Obligations of all the Lenders then outstanding.

"Working Capital": at any date, the sum of (a) all amounts which would, in
conformity with GAAP, be included under current assets (other than cash and Cash
Equivalents) on a balance sheet of the Company and its Subsidiaries on a
Consolidated basis on such date minus (b) all amounts which would, in conformity
with GAAP, be included under current liabilities on a balance sheet (other than
Indebtedness) of the Company and its Subsidiaries on a Consolidated basis on
such date.

 1. Other Definitional Provisions

    . Unless otherwise specified therein, all terms defined in this Agreement
    shall have the defined meanings when used in any Notes, any other Loan
    Documents or any certificate or other document made or delivered pursuant
    hereto.

     a. As used herein and in any other Loan Document, and any certificate or
        other document made or delivered pursuant hereto, accounting terms
        relating to the Company and its Subsidiaries not defined in subsection
        1.1 and accounting terms partly defined in subsection 1.1, to the extent
        not defined, shall have the respective meanings given to them under
        GAAP.
     b. The words "hereof", "herein" and "hereunder" and words of similar import
        when used in this Agreement shall refer to this Agreement as a whole and
        not to any particular provision of this Agreement, and Section,
        subsection, Schedule and Exhibit references are to this Agreement unless
        otherwise specified.
     c. The meanings given to terms defined herein shall be equally applicable
        to both the singular and plural forms of such terms.

AMOUNT AND TERMS OF REVOLVING CREDIT COMMITMENTS

 1.  Revolving Credit Commitments

     . Subject to the terms and conditions hereof, each Revolving Credit Lender
     severally agrees to make revolving credit loans (each a "Revolving Loan")
     to the Company (and, in the case of Revolving Offshore Loans, to the
     Subsidiary Borrowers) from time to time during the Revolving Credit
     Commitment Period in an aggregate principal amount (or the Dollar
     Equivalent thereof, in the case of Revolving Offshore Loans) at any one
     time outstanding which, when added to such Revolving Credit Lender's
     Revolving Credit Commitment Percentage of the sum of  the then outstanding
     L/C Obligations,  the aggregate principal amount of Swing Line Loans then
     outstanding and the Dollar Equivalent of the then aggregate outstanding
     principal amount of Fronted Offshore Loans, does not exceed the amount of
     such Revolving Credit Lender's Revolving Credit Commitment, provided that,
     after giving effect to such Revolving Loan and the use of proceeds thereof,
     the Dollar Equivalent of the aggregate outstanding principal amount of
     Offshore Currency Loans does not exceed the Offshore Currency Sublimit.
     During the Revolving Credit Commitment Period, the Company (and, in the
     case of Revolving Offshore Loans, the Subsidiary Borrowers) may use the
     Revolving Credit Commitments by borrowing, prepaying and reborrowing the
     Revolving Loans in whole or in part, all in accordance with the terms and
     conditions hereof.

      a. The Revolving Loans may from time to time be (i) Eurodollar Loans, (ii)
         Base Rate Loans, (iii) (subject to the limitations set forth herein)
         Revolving Offshore Loans or (iv) a combination thereof, as determined
         by the Company and notified to the Administrative Agent in accordance
         with subsections 2.2 and 6.4, provided that no Revolving Loan shall be
         made as a Eurodollar Loan or a Revolving Offshore Loan after the day
         that is one month prior to the Revolving Credit Termination Date.
      b. All Revolving Loans, Revolving Offshore Loans, L/C Obligations, Swing
         Line Loans, Fronted Offshore Loans and Offshore Currency Loans
         outstanding under the Original Credit Agreement on the Restatement Date
         shall remain outstanding hereunder on the terms set forth herein.

 2.  Procedure for Revolving Credit Borrowing

     . The Company (and, in the case of Revolving Offshore Loans, the Subsidiary
     Borrowers) may borrow under the Revolving Credit Commitments during the
     Revolving Credit Commitment Period on any Banking Day, provided that the
     Company shall give the Administrative Agent irrevocable notice (which
     notice must be received by the Administrative Agent prior to 12:00 Noon,
     Central time, (a) three Banking Days prior to the requested Borrowing Date,
     if all or any part of the requested Revolving Loans are to be initially
     Eurodollar Loans, (b) four Banking Days prior to the requested Borrowing
     Date, if all or any part of the requested Revolving Loans are to be
     initially Revolving Offshore Loans or (c) one Banking Day prior to the
     requested Borrowing Date, otherwise), specifying (i) the amount to be
     borrowed, (ii) the requested Borrowing Date, (iii) whether the borrowing is
     to be of Eurodollar Loans, Base Rate Loans, Revolving Offshore Loans or a
     combination thereof and (iv) if the borrowing is to be entirely or partly
     of Eurodollar Loans or Revolving Offshore Loans, the respective amounts of
     each such Type of Loan and the respective lengths of the initial Interest
     Periods therefor and, in the case of Revolving Offshore Loans, the type and
     amount of the Eligible Offshore Currency or Currencies in which such
     Revolving Offshore Loans are to be denominated. Each borrowing under the
     Revolving Credit Commitments shall be in an amount equal to (x) in the case
     of Base Rate Loans, $1,000,000 or a whole multiple of $500,000 in excess
     thereof (or, if the then Available Revolving Credit Commitments are less
     than $1,000,000, such lesser amount) and (y) in the case of Eurodollar
     Loans or Revolving Offshore Loans, $1,000,000 (or the Offshore Currency
     Equivalent thereof, in the case of Revolving Offshore Loans) or a whole
     multiple of $1,000,000 (or the lesser of (i) 1,000,000 units of the
     relevant Eligible Offshore Currency and (ii) the Offshore Currency
     Equivalent of $1,000,000 in the relevant Eligible Offshore Currency, in the
     case of Revolving Offshore Loans) in excess thereof. Upon receipt of any
     such notice from the Company, the Administrative Agent shall promptly
     notify each Revolving Credit Lender thereof. Each Revolving Credit Lender
     will make the amount of its pro rata share of each borrowing available to
     the Administrative Agent for the account of the Company or the relevant
     Subsidiary Borrower, as the case may be, at the office of the
     Administrative Agent specified in subsection 14.2 prior to 1:00 P.M.,
     Central time, on the Borrowing Date requested by the Company in funds
     immediately available to the Administrative Agent in Dollars or in the
     Eligible Offshore Currency, as the case may be. Such borrowing will then be
     made available to the Company or the relevant Subsidiary Borrower by the
     Administrative Agent crediting the account of the Company or the relevant
     Subsidiary Borrower on the books of such office (or such other account as
     may be designated by the Company or the relevant Subsidiary Borrower and as
     may be acceptable to the Administrative Agent) with the aggregate of the
     amounts made available to the Administrative Agent by the Lenders and in
     like funds as received by the Administrative Agent.

 3.  Commitment Fee

     . The Company shall pay to the Administrative Agent for the account of each
     Revolving Credit Lender a commitment fee for the period from and including
     the first day of the Revolving Credit Commitment Period to the Revolving
     Credit Termination Date, computed at a rate per annum equal to the
     Applicable Rate on the average daily amount of such Revolving Credit
     Lender's Available Revolving Credit Commitment during the period for which
     payment is made (calculated as if no Swing Line Loans were outstanding
     during such period), payable quarterly in arrears on each Fee Payment Date
     and on the Revolving Credit Termination Date (or such earlier date on which
     the Revolving Credit Commitments terminate as provided herein).

 4.  Termination or Reduction of Commitments; Repayment of Revolving Loans

     .  The Company shall have the right, upon not less than five Business Days'
     notice to the Administrative Agent (which will promptly notify the
     Revolving Credit Lenders thereof), to terminate the Revolving Credit
     Commitments or, from time to time, to reduce the amount of the Revolving
     Credit Commitments, provided that no such termination or reduction shall be
     permitted if, after giving effect thereto and to any prepayments of Loans
     made on the effective date thereof, the Aggregate Revolving Credit
     Outstandings of all the Revolving Credit Lenders would exceed the Revolving
     Credit Commitments then in effect. Any such reduction shall be in an amount
     equal to $5,000,000 or a whole multiple of $1,000,000 in excess thereof and
     shall reduce permanently the Revolving Credit Commitments then in effect.

      a. The Revolving Credit Commitments shall also be automatically reduced as
         provided in subsection 6.3. Any such reduction shall ratably and
         permanently reduce the Revolving Credit Commitments then in effect.
      b. The Company hereby unconditionally promises to pay to the
         Administrative Agent on the Revolving Credit Termination Date (or such
         earlier date on which the Revolving Loans become due and payable
         pursuant to Section 11) for the account of each Revolving Credit Lender
         the then unpaid principal amount of each Revolving Loan of such
         Revolving Credit Lender made to the Company. Each Subsidiary Borrower
         hereby unconditionally promises to pay to the Administrative Agent on
         the Revolving Credit Termination Date (or such earlier date on which
         the Revolving Loans become due and payable pursuant to Section 11) for
         the account of each Revolving Credit Lender the then unpaid principal
         amount of each Revolving Offshore Loan of such Revolving Credit Lender
         made to such Subsidiary Borrower. The Company hereby further agrees to
         pay interest on the unpaid principal amount of the Revolving Loans made
         to it from time to time outstanding from the date hereof until payment
         in full thereof at the rates per annum, and on the dates, set forth in
         subsections 6.6 and 6.9. Each Subsidiary Borrower hereby further agrees
         to pay interest on the unpaid principal amount of the Revolving
         Offshore Loans made to it from time to time outstanding from the date
         hereof until payment in full thereof at the rates per annum, and on the
         dates, set forth in subsections 6.6 and 6.9.

 5.  L/C Commitment

     . Subject to the terms and conditions hereof, the Issuing Bank, in reliance
     on the agreements of the other Revolving Credit Lenders set forth in
     subsection 2.8(a), agrees to issue letters of credit ("Letters of Credit")
     for the account of the Company on any Business Day during the Revolving
     Credit Commitment Period in such form as may be approved from time to time
     by the Issuing Bank, provided that (i) the Issuing Bank shall have no
     obligation to issue any Letter of Credit if, after giving effect to such
     issuance, (A) the L/C Obligations would exceed the L/C Sublimit or (B) the
     Aggregate Revolving Credit Outstandings of all the Revolving Credit Lenders
     at such time would exceed the Revolving Credit Commitments at such time and
     (ii) the Issuing Bank shall not issue any Letter of Credit unless it shall
     have received notice from the Administrative Agent that the issuance of
     such Letter of Credit will not violate clause (i) above.

      a. Each Letter of Credit shall (i) be denominated in Dollars, an Eligible
         L/C Currency or such other Offshore Currency as the Company, the
         Issuing Bank and the Administrative Agent may from time to time agree,
         (ii) be either (x) a standby letter of credit issued to support
         obligations of the Company or any of its Subsidiaries, contingent or
         otherwise or (y) a commercial letter of credit issued in respect of the
         purchase of goods or services by the Company or any of its Subsidiaries
         in the ordinary course of business and (iii) expire no later than the
         earlier of (x) the date that is 12 months after the date of its
         issuance and (y) the thirtieth Business Day prior to the Revolving
         Credit Termination Date, provided that, subject to the immediately
         preceding clause (y), any standby Letter of Credit may, at the request
         of the Company as set forth in the applicable Letter of Credit
         Application, be automatically extended on each anniversary of the
         issuance thereof for an additional period of one year unless the
         Issuing Bank which issued such Letter of Credit shall have given prior
         written notice to the Company and the beneficiary of such Letter of
         Credit at least 30 Business Days prior to the date of termination of
         such Letter of Credit that such Letter of Credit will not be extended
         and the Issuing Bank shall permit such beneficiary, upon receipt of
         such notice, to draw under such Letter of Credit prior to the date such
         Letter of Credit otherwise would have been automatically renewed.
      b. Each Letter of Credit shall be subject to the Uniform Customs, the ISP
         (to the extent applicable) and, to the extent not inconsistent
         therewith, the laws of the State of New York.
      c. The Issuing Bank shall not at any time be obligated to issue any Letter
         of Credit hereunder if such issuance would conflict with, or cause the
         Issuing Bank or any L/C Participant to exceed any limits imposed by any
         applicable Requirement of Law.

 6.  Procedure for Issuance of Letters of Credit

     . The Company or any Subsidiary may from time to time request that the
     Issuing Bank issue a Letter of Credit by (a) delivering to the Issuing Bank
     at its address for notices specified herein in such manner as may be agreed
     by or be acceptable to the Issuing Bank (including by electronic
     transmission) a Letter of Credit Application, completed to the reasonable
     satisfaction of the Issuing Bank, and such other certificates, documents
     and other papers and information as the Issuing Bank may reasonably request
     and (b) concurrently delivering a notice to the Administrative Agent that
     such Letter of Credit has been requested. Upon receipt of any such Letter
     of Credit Application, the Issuing Bank agrees to process such Letter of
     Credit Application and the certificates, documents and other papers and
     information delivered to it in connection therewith in accordance with its
     customary procedures and shall promptly issue the Letter of Credit
     requested thereby (but in no event shall the Issuing Bank be required to
     issue any Letter of Credit earlier than three Business Days after its
     receipt of the Letter of Credit Application therefor and all such other
     certificates, documents and other papers and information relating thereto)
     by issuing the original of such Letter of Credit to the beneficiary thereof
     or as otherwise may be agreed by the Issuing Bank and the Company with
     respect thereto. The Issuing Bank shall furnish a copy of each Letter of
     Credit issued by the Issuing Bank to the Company and the Administrative
     Agent promptly following the issuance thereof.

 7.  Letter of Credit Fees, Commissions and Other Charges

     . The Company shall pay to the Issuing Bank with respect to each Letter of
     Credit issued by it under this Agreement, for the account of the Issuing
     Bank, a fronting fee with respect to the period from the date of issuance
     of such Letter of Credit to the expiration or termination date of such
     Letter of Credit, computed at a rate of 0.25% per annum on the average
     aggregate amount available to be drawn under such Letter of Credit during
     the period for which such fee is calculated. Such fronting fee shall be
     payable in arrears on each Fee Payment Date to occur after the issuance of
     such Letter of Credit and on the Revolving Credit Termination Date (or on
     such earlier date as the Revolving Credit Commitments shall terminate as
     provided herein) and shall be nonrefundable.

      a. The Company shall pay to the Administrative Agent, for the account of
         the L/C Participants, a letter of credit commission with respect to
         each Letter of Credit issued under this Agreement with respect to the
         period from the date of issuance of such Letter of Credit to the
         expiration or termination date of such Letter of Credit, computed at a
         rate per annum equal to the Applicable Margin in respect of Revolving
         Loans which are Eurodollar Loans from time to time in effect on the
         average aggregate amount available to be drawn under such Letter of
         Credit during the period for which such fee is calculated. Such
         commission shall be shared ratably among the L/C Participants in
         accordance with their respective Revolving Credit Commitment
         Percentages. Such commission shall be payable in arrears on each Fee
         Payment Date to occur after the issuance of such Letter of Credit and
         on the Revolving Credit Termination Date (or on such earlier date as
         the Revolving Credit Commitments shall terminate as provided herein)
         and shall be nonrefundable.
      b. In addition to the foregoing fees and commissions, the Company shall
         pay or reimburse the Issuing Bank for such normal and customary costs
         and expenses as are incurred or charged by the Issuing Bank in issuing,
         effecting payment under, amending or otherwise administering any Letter
         of Credit.
      c. The Administrative Agent shall, promptly following its receipt thereof,
         distribute to the Issuing Bank and the L/C Participants all fees and
         commissions received by the Administrative Agent for their respective
         accounts pursuant to this subsection.

 8.  L/C Participations

     . The Issuing Bank irrevocably agrees to grant and hereby grants to each
     L/C Participant, and, to induce the Issuing Bank to issue Letters of Credit
     hereunder, each L/C Participant irrevocably agrees to accept and purchase
     and hereby accepts and purchases from the Issuing Bank, on the terms and
     conditions hereinafter stated, for such L/C Participant's own account and
     risk, an undivided interest equal to such L/C Participant's Revolving
     Credit Commitment Percentage of the Issuing Bank's obligations and rights
     under each Letter of Credit issued hereunder and the amount of each draft
     paid by the Issuing Bank thereunder. Each L/C Participant unconditionally
     and irrevocably agrees with the Issuing Bank that, if a draft is paid under
     any Letter of Credit for which the Issuing Bank is not reimbursed in full
     by the Company in accordance with the terms of this Agreement, such L/C
     Participant shall pay to the Issuing Bank upon demand at the Issuing Bank's
     address for notices specified herein an amount equal to such L/C
     Participant's then Revolving Credit Commitment Percentage of the amount of
     such draft, or any part thereof, which is not so reimbursed. Each L/C
     Participant's obligation to make the payment referred to in the immediately
     preceding sentence shall be absolute and unconditional and shall not be
     affected by any circumstance, including, without limitation, (i) any
     set-off, counterclaim, recoupment, defense or other right which such L/C
     Participant or the Company may have against the Issuing Bank or any other
     Person for any reason whatsoever, (ii) the occurrence or continuance of a
     Default or an Event of Default, (iii) any adverse change in the condition
     (financial or otherwise) of the Company or any of its Subsidiaries, (iv)
     any breach of this Agreement by any Loan Party or any other Lender or (v)
     any other circumstance, happening or event whatsoever, whether or not
     similar to any of the foregoing.

      a. If any amount required to be paid by any L/C Participant to the Issuing
         Bank pursuant to subsection 2.8(a) in respect of any unreimbursed
         portion of any payment made by the Issuing Bank under any Letter of
         Credit is paid to the Issuing Bank within three Business Days after the
         date such payment is due, such L/C Participant shall pay to the Issuing
         Bank on demand an amount equal to the product of such amount, times the
         daily average Federal Funds Effective Rate during the period from and
         including the date such payment is required to the date on which such
         payment is immediately available to the Issuing Bank, times a fraction,
         the numerator of which is the number of days that elapse during such
         period and the denominator of which is 360. If any such amount required
         to be paid by any L/C Participant pursuant to subsection 2.8(a) is not
         in fact made available to the Issuing Bank by such L/C Participant
         within three Business Days after the date such payment is due, the
         Issuing Bank shall be entitled to recover from such L/C Participant, on
         demand, such amount with interest thereon calculated from such due date
         at the rate per annum applicable to Base Rate Loans hereunder. A
         certificate of the Issuing Bank submitted to any L/C Participant with
         respect to any amounts owing under this subsection shall be conclusive
         in the absence of manifest error.
      b. Whenever, at any time after the Issuing Bank has made payment under any
         Letter of Credit and has received from any L/C Participant its pro rata
         share of such payment in accordance with subsection 2.8(a), the Issuing
         Bank receives any payment related to such Letter of Credit (whether
         directly from the Company or otherwise, including proceeds of
         collateral applied thereto by the Issuing Bank), or any payment of
         interest on account thereof, the Issuing Bank will distribute to such
         L/C Participant its pro rata share thereof, provided, however, that in
         the event that any such payment received by the Issuing Bank shall be
         required to be returned by the Issuing Bank, such L/C Participant shall
         return to the Issuing Bank the portion thereof previously distributed
         by the Issuing Bank to it.

 9.  Reimbursement Obligation of the Company

     . The Company agrees to reimburse the Issuing Bank on each date on which
     the Issuing Bank notifies the Company of the date and amount of a draft
     presented under any Letter of Credit and paid by the Issuing Bank for the
     amount of such draft so paid and any taxes, fees, charges or other costs or
     expenses incurred by the Issuing Bank in connection with such payment. Each
     such payment shall be made to the Issuing Bank at its address for notices
     specified herein in the currency in which the relevant Letter of Credit is
     issued and in immediately available funds, provided that if the Company
     does not reimburse the Issuing Bank for any draft paid by the Issuing Bank
     under any Letter of Credit issued by such Issuing Bank in an Offshore
     Currency on the date required pursuant to subsection 2.9(b), the Issuing
     Bank shall convert such Reimbursement Obligation into Dollars at the rate
     of exchange then available to the Issuing Bank in the interbank market
     where its foreign currency exchange operations in respect of such Offshore
     Currency are then being conducted and the Company shall thereafter be
     required to reimburse the Issuing Bank in Dollars for such Reimbursement
     Obligation with interest pursuant to subsection 2.9(b).

      a. If any draft shall be presented for payment under any Letter of Credit,
         the Issuing Bank shall promptly notify the Company of the date and
         amount thereof. If the Issuing Bank notifies the Company prior to 10:30
         A.M., Central time, on any Business Day, of any drawing under any
         Letter of Credit issued by it in Dollars, the Company shall reimburse
         the Issuing Bank pursuant to subsection 2.9(a) with respect to such
         drawing on such Business Day. If the Issuing Bank notifies the Company
         after 10:30 A.M., Central time, on any Business Day of any drawing
         under any Letter of Credit issued in Dollars or, if the Issuing Bank
         notifies the Company on any Business Day of any drawing under any
         Letter of Credit issued in an Offshore Currency, the Company shall
         reimburse the Issuing Bank pursuant to subsection 2.9(a) with respect
         to such drawing on the next succeeding Business Day and interest shall
         be payable on the amount of such drawing for such period at the rate
         then applicable to Base Rate Loans hereunder or, in the case of any
         such amount due in respect of a Letter of Credit issued in an Offshore
         Currency, the rate which is equal to the sum of (i) the rate of
         interest determined by the Issuing Bank (which determination shall be
         conclusive absent manifest error) to be the cost to the Issuing Bank of
         obtaining such funds for such period, plus, (ii) the Applicable Margin
         for Revolving Offshore Loans in effect at such time. If any amount
         payable under this subsection is not paid when due, interest shall be
         payable on such amount from the date such amount becomes payable under
         this subsection until payment in full thereof at the rate which would
         be payable on any outstanding Base Rate Loans which were then overdue.

 10. Obligations Absolute

     . The Company's obligations under subsections 2.5, 2.6, 2.7, 2.8, 2.9, 2.10
     and 2.11 shall be absolute and unconditional under any and all
     circumstances and irrespective of any set-off, counterclaim or defense to
     payment which the Company may have or have had against the Issuing Bank,
     any L/C Participant or any beneficiary of a Letter of Credit.

      a. The Company also agrees with the Issuing Bank that the Issuing Bank
         shall not be responsible for, and the Company's Reimbursement
         Obligations under subsection 2.9(a) shall not be affected by, among
         other things, (i) the validity or genuineness of documents or of any
         endorsements thereon, even though such documents shall in fact prove to
         be invalid, fraudulent or forged, or (ii) any dispute between or among
         any Loan Party and any beneficiary of any Letter of Credit or any other
         party to which such Letter of Credit may be transferred or (iii) any
         claims whatsoever of any Loan Party against any beneficiary of such
         Letter of Credit or any such transferee.
      b. Neither the Issuing Bank nor any L/C Participant shall be liable for
         any error, omission, interruption or delay in transmission, dispatch or
         delivery of any message or advice, however transmitted, in connection
         with any Letter of Credit, except for errors or omissions caused by the
         Issuing Bank's gross negligence or willful misconduct.
      c. The Company agrees that any action taken or omitted by the Issuing Bank
         under or in connection with any Letter of Credit or the related drafts
         or documents, if done in the absence of gross negligence or willful
         misconduct and in accordance with the standards of care specified in
         the Uniform Commercial Code of the State of New York, shall be binding
         on the Company and shall not result in any liability of the Issuing
         Bank or any L/C Participant to any Loan Party.

 11. Letter of Credit Payments

     . If any draft shall be presented for payment under any Letter of Credit,
     the responsibility of the Issuing Bank to the Loan Parties in connection
     with such draft shall, in addition to any payment obligation expressly
     provided for in such Letter of Credit, be limited to determining that the
     documents (including each draft) delivered under such Letter of Credit in
     connection with such presentment are in conformity with such Letter of
     Credit.

 12. Application

     . To the extent that any provision of any Letter of Credit Application
     related to any Letter of Credit is inconsistent with the provisions of this
     Section 2, the provisions of this Section 2 shall apply.

 13. Fronted Offshore Currency Subfacility

     . Subject to the terms and conditions hereof, each Fronting Lender agrees
     to make loans ("Fronted Offshore Loans") to the Subsidiary Borrowers from
     time to time during the Revolving Credit Commitment Period in an aggregate
     principal amount at any one time outstanding the Dollar Equivalent of which
     shall not exceed, with respect to each Fronted Offshore Currency, the
     related Fronted Offshore Currency Sublimit of such Fronting Lender with
     respect to such Fronted Offshore Currency, provided that, (i) after giving
     effect to any such Fronted Offshore Loan, the Aggregate Revolving Credit
     Outstandings of all the Revolving Credit Lenders at such time do not exceed
     the Revolving Credit Commitments at such time, (ii) after giving effect to
     such Fronted Offshore Loan and the use of proceeds thereof, the Dollar
     Equivalent of the aggregate outstanding principal amount of Offshore
     Currency Loans does not exceed the Offshore Currency Sublimit and (iii) no
     Fronting Lender shall make any Fronted Offshore Loan unless it shall have
     received notice from the Administrative Agent that the making of such
     Fronted Offshore Loan will not violate clause (i) or (ii) above. During the
     Revolving Credit Commitment Period, the Subsidiary Borrowers may use the
     Fronted Offshore Currency Subfacility by borrowing, prepaying and
     reborrowing Fronted Offshore Loans in whole or in part, all in accordance
     with the terms and conditions hereof.

 14. Procedure for Fronted Offshore Loan Borrowings

     . Each Subsidiary Borrower may borrow under the Fronted Offshore Currency
     Subfacility during the Revolving Credit Commitment Period on any Banking
     Day, provided that such Subsidiary Borrower or its authorized designee
     shall give the relevant Fronting Lender and the Administrative Agent
     irrevocable notice (which notice must be received by the Fronting Lender
     and the Administrative Agent prior to the applicable time specified
     therefor in such Fronting Lender's Fronting Lender Addendum) specifying
     (a) the amount to be borrowed and the Fronted Offshore Currency with
     respect thereto, (b) the requested Borrowing Date and (c) the initial
     Interest Periods (if any) with respect thereto, provided, further, that,
     notwithstanding anything to the contrary in any Fronting Lender Addendum,
     no Fronting Lender shall be required to make a Fronted Offshore Loan until
     it shall have received the notice described in clause (iii) of the proviso
     to the first sentence of subsection 2.13, upon receipt of which such
     Fronting Lender shall make the relevant Fronted Offshore Loan in accordance
     with the terms of the applicable Fronting Lender Addendum or as soon
     thereafter as practicable. Each borrowing under the Fronted Offshore
     Currency Subfacility from a Fronting Lender shall be in such minimum
     amounts as shall be specified in the applicable Fronting Lender's Fronting
     Lender Addendum. The proceeds of each Fronted Offshore Loan will be made
     available by the Fronting Lender in respect thereof to the relevant
     Subsidiary Borrower at such Fronting Lender's Payment Office at such time
     on the Borrowing Date and in such funds as are specified in such Fronting
     Lender's Fronting Lender Addendum.

 15. Fronted Offshore Loan Fees, Commissions and Other Charges

     . The Company shall (or shall cause the relevant Subsidiary Borrower to)
     pay to the relevant Fronting Lender with respect to each Fronted Offshore
     Loan made by such Fronting Lender, for the account of such Fronting Lender,
     a fronting fee in the relevant Fronted Offshore Currency with respect to
     the period from and including the date of such Fronted Offshore Loan to but
     excluding the date of repayment thereof computed at a rate of 0.25% per
     annum on the average daily principal amount of such Fronted Offshore Loan
     outstanding during the period for which such fee is calculated. Such
     fronting fee shall be payable in arrears on each Fee Payment Date to occur
     after the making of such Fronted Offshore Loan and on the Revolving Credit
     Termination Date (or on such earlier date as the Revolving Credit
     Commitments shall terminate as provided herein) and shall be nonrefundable.

      a. The Company shall pay to the Administrative Agent for the account of
         the Fronted Loan Participants, a participation fee in the relevant
         Fronted Offshore Currency with respect to each Fronted Offshore Loan
         for the period from and including the date of such Fronted Offshore
         Loan to but excluding the date of repayment thereof, computed at a rate
         per annum equal to the Applicable Margin in respect of Revolving
         Offshore Loans from time to time in effect on the average daily
         principal amount of such Fronted Offshore Loan outstanding during the
         period for which such fee is calculated. Such fee shall be shared
         ratably among the Fronted Loan Participants in accordance with their
         respective Revolving Credit Commitment Percentages. Such commission
         shall be payable in arrears on each Fee Payment Date to occur after the
         making of such Fronted Offshore Loan and on the Revolving Credit
         Termination Date (or on such earlier date as the Revolving Credit
         Commitments shall terminate as provided herein) and shall be
         nonrefundable.
      b. The Administrative Agent shall, promptly following its receipt thereof,
         distribute to each Fronting Lender and the Fronted Loan Participants
         all fees received by the Administrative Agent for their respective
         accounts pursuant to this subsection.

 16. Participations in Fronted Offshore Loans

     . Each Fronting Lender irrevocably agrees to grant and hereby grants to
     each Fronted Loan Participant (other than such Fronting Lender), and, to
     induce such Fronting Lender to make Fronted Offshore Loans hereunder, each
     such Fronted Loan Participant irrevocably agrees to accept and purchase and
     hereby accepts and purchases from such Fronting Lender, on the terms and
     conditions hereinafter stated, for such Fronted Loan Participant's own
     account and risk, an undivided interest equal to such Fronted Loan
     Participant's Revolving Credit Commitment Percentage of such Fronting
     Lender's obligations and rights in respect of each Fronted Offshore Loan
     made by such Fronting Lender hereunder. Each such Fronted Loan Participant
     unconditionally and irrevocably agrees with each Fronting Lender that, if
     any amount in respect of the principal, interest or fees owing to such
     Fronting Lender in respect of a Fronted Offshore Loan is not paid when due
     in accordance with the terms of this Agreement, such Fronted Loan
     Participant shall pay to the Administrative Agent for the account of such
     Fronting Lender upon demand an amount in the relevant Offshore Currency
     equal to such Fronted Loan Participant's Revolving Credit Commitment
     Percentage of such unpaid amount. Each Fronted Loan Participant's
     obligation to make the payment referred to in the immediately preceding
     sentence shall be absolute and unconditional and shall not be affected by
     any circumstance, including, without limitation, (i) any set-off,
     counterclaim, recoupment, defense or other right which such Fronted Loan
     Participant or any Subsidiary Borrower may have against the Fronting
     Lender, any Subsidiary Borrower or any other Person for any reason
     whatsoever, (ii) the occurrence or continuance of a Default or an Event of
     Default, (iii) any adverse change in the condition (financial or otherwise)
     of the Company or any Subsidiary Borrower, (iv) any breach of this
     Agreement or any other Loan Document by any Loan Party or any other Lender
     or (v) any other circumstance, happening or event whatsoever, whether or
     not similar to any of the foregoing. In the event that it would be illegal
     for a Fronted Loan Participant to purchase and remit to the Fronting Lender
     the relevant Offshore Currency or the relevant Offshore Currency is not
     available to it, the Fronted Loan Participant may pay the Fronting Lender
     the Dollar Equivalent of the amount in the relevant Offshore Currency,
     determined as of the date of the relevant payment.

      a. If any amount required to be paid by any Fronted Loan Participant to
         any Fronting Lender pursuant to subsection 2.16(a) is not paid to such
         Fronting Lender when due but is paid within three Banking Days after
         the date such payment is due, such Fronted Loan Participant shall pay
         to such Fronting Lender on demand an amount equal to the product of (i)
         such amount, times (ii) the Cost of Funds in respect of the related
         Offshore Currency determined by such Fronting Lender during the period
         from and including the date such payment is required to the date on
         which such payment is immediately available to such Fronting Lender,
         times (iii) a fraction, the numerator of which is the number of days
         that elapse during such period and the denominator of which is 360. If
         any such amount required to be paid by any Fronted Loan Participant
         pursuant to subsection 2.16(a) is not in fact made available to any
         Fronting Lender by such Fronted Loan Participant within three Banking
         Days after the date such payment is due, such Fronting Lender shall be
         entitled to recover from such Fronted Loan Participant, on demand, such
         amount with interest thereon calculated from such due date at the rate
         per annum equal to the rate applicable thereto in accordance with the
         preceding sentence plus the Applicable Margin in respect of Revolving
         Offshore Loans. A certificate of any Fronting Lender submitted to any
         Fronted Loan Participant with respect to any amounts owing under this
         subsection shall be conclusive in the absence of manifest error.
      b. Whenever, at any time after any Fronting Lender has received from any
         Fronted Loan Participant the full amount owing by such Fronted Loan
         Participant pursuant to and in accordance with subsection 2.16(a) in
         respect of any Fronted Offshore Loan, such Fronting Lender receives any
         payment related to such Fronted Offshore Loan (whether directly from
         the relevant Subsidiary Borrower or otherwise, including proceeds of
         collateral applied thereto by such Fronting Lender), or any payment of
         interest on account thereof, such Fronting Lender will distribute to
         such Fronted Loan Participant its pro rata share thereof.
      c. If any payment received by any Fronting Lender pursuant to subsection
         2.16(c) with respect to any Fronted Offshore Loan made by it shall be
         required to be returned by such Fronting Lender, each Fronted Loan
         Participant shall pay to such Fronting Lender its pro rata share
         thereof.

 17. Swing Line Commitment

     . Subject to the terms and conditions hereof, the Swing Line Lender agrees
     to make swing line loans in Dollars ("Swing Line Loans") to the Company
     from time to time during the Revolving Credit Commitment Period in an
     aggregate principal amount at any one time outstanding not to exceed
     $5,000,000, provided that, (a) after giving effect to any such Swing Line
     Loans, the Aggregate Revolving Credit Outstandings of all the Revolving
     Credit Lenders at such time do not exceed the Revolving Credit Commitments
     at such time and (b) the Swing Line Lender shall not make any Swing Line
     Loan unless it shall have received notice from the Administrative Agent
     that the making of such Swing Line Loan will not violate clause (a) above.
     During the Revolving Credit Commitment Period, the Company may use the
     Swing Line Commitment by borrowing, prepaying the Swing Line Loans in whole
     or in part, and reborrowing, all in accordance with the terms and
     conditions hereof. All Swing Line Loans shall be Base Rate Loans and may
     not be converted into Loans that bear interest at any other rate.

 18. Procedure for Swing Line Borrowing; Prepayment of Swing Line Loans

     . The Company may borrow under the Swing Line Commitment during the
     Revolving Credit Commitment Period on any Business Day, provided that the
     Company shall give the Swing Line Lender and the Administrative Agent
     irrevocable notice (which notice must be received by the Swing Line Lender
     prior to 12:00 Noon, Central time) on the requested Borrowing Date
     specifying the amount of the requested Swing Line Loan which shall be in an
     aggregate minimum amount of $500,000 or a whole multiple of $50,000 in
     excess thereof. The proceeds of the Swing Line Loan will be made available
     by the Swing Line Lender to the Company at the office of the Swing Line
     Lender by 2:00 P.M. (Central time) on the Borrowing Date by crediting the
     account of the Company at such office with such proceeds. The Company may
     at any time and from time to time, prepay the Swing Line Loans, in whole or
     in part, without premium or penalty, by notifying the Swing Line Lender
     prior to 1:00 P.M. (Central time) on any Business Day of the date and
     amount of prepayment. If any such notice is given, the amount specified in
     such notice shall be due and payable on the date specified therein. Partial
     prepayments shall be in an aggregate principal amount of $500,000 or a
     whole multiple of $50,000 in excess thereof.

 19. Repayment of Swing Line Loans; Participations in Swing Line Borrowings

     . The Company hereby unconditionally promises to pay to the Administrative
     Agent for the account of the Swing Line Lender the then unpaid principal
     amount of the Swing Line Loans on the Revolving Credit Termination Date (or
     such earlier date on which the Swing Line Loans become due and payable
     pursuant to Section 11). The Company hereby further agrees to pay interest
     on the unpaid principal amount of Swing Line Loans from time to time
     outstanding from the date of borrowing thereof until payment in full
     thereof at the rates per annum, and on the dates, set forth in subsections
     6.6 and 6.9. The Swing Line Lender, at any time in its sole and absolute
     discretion may, on behalf of the Company (which hereby irrevocably
     authorizes the Swing Line Lender to act on its behalf) request each
     Revolving Credit Lender (including the Swing Line Lender) to make a
     Revolving Loan (which shall be a Base Rate Loan) in an amount equal to such
     Revolving Credit Lender's Revolving Credit Commitment Percentage of the
     aggregate principal amount of the Swing Line Loans outstanding on the date
     such notice is given (the "Outstanding Swing Line Loans"). Unless any of
     the events described in paragraph (f) of Section 11 shall have occurred
     with respect to the Company (in which event the procedures of paragraph (c)
     of this subsection 2.19 shall apply) each Revolving Credit Lender shall
     make the proceeds of its Revolving Loan available to the Administrative
     Agent for the account of the Swing Line Lender at the Administrative
     Agent's Payment Office prior to 1:00 P.M. (Central time) in funds
     immediately available in Dollars on the Business Day next succeeding the
     date such notice is given. The proceeds of such Revolving Loans shall be
     immediately applied to repay the outstanding Swing Line Loans. Effective on
     the day such Revolving Loans are made, the portion of the Swing Line Loans
     so paid shall no longer be outstanding as Swing Line Loans and shall no
     longer be due under the Swing Line Note. The Company authorizes the Swing
     Line Lender to charge the Company's accounts with the Swing Line Lender (up
     to the amount available in each such account) in order to immediately pay
     the amount of its outstanding Swing Line Loans to the extent amounts
     received from the Revolving Credit Lenders are not sufficient to repay in
     full such outstanding Swing Line Loans.

      a. Notwithstanding anything herein to the contrary, the Swing Line Lender
         shall not be obligated to make any Swing Line Loans if the conditions
         set forth in subsection 8.2 have not been satisfied.
      b. If prior to the making of a Revolving Loan pursuant to paragraph (a) of
         this subsection 2.19 one of the events described in paragraph (f) of
         Section 11 shall have occurred and be continuing with respect to the
         Company, each Revolving Credit Lender will, on the date such Revolving
         Loan was to have been made pursuant to the notice described in
         subsection 2.19(a), purchase an undivided participating interest in the
         outstanding Swing Line Loans in an amount equal to (i) its Revolving
         Credit Commitment Percentage times (ii) the aggregate principal amount
         of Swing Line Loans then outstanding. Each Revolving Credit Lender will
         immediately transfer to the Swing Line Lender, in immediately available
         funds, the amount of its participation, and upon receipt thereof the
         Swing Line Lender will deliver to such Revolving Credit Lender a Swing
         Line Loan Participation Certificate dated the date of receipt of such
         funds and in such amount.
      c. Whenever, at any time after any Revolving Credit Lender has purchased a
         participating interest in a Swing Line Loan, the Swing Line Lender
         receives any payment on account thereof, the Swing Line Lender will
         distribute to such Revolving Credit Lender its participating interest
         in such amount (appropriately adjusted, in the case of interest
         payments, to reflect the period of time during which such Revolving
         Credit Lender's participating interest was outstanding and funded),
         provided, however, that in the event that such payment received by the
         Swing Line Lender is required to be returned, such Revolving Credit
         Lender will return to the Swing Line Lender any portion thereof
         previously distributed by the Swing Line Lender to it.
      d. Each Revolving Credit Lender's obligation to make the Revolving Loans
         referred to in subsection 2.19(a) and to purchase participating
         interests pursuant to subsection 2.19(c) shall be absolute and
         unconditional and shall not be affected by any circumstance, including,
         without limitation, (i) any set-off, counterclaim, recoupment, defense
         or other right which such Revolving Credit Lender or the Company may
         have against the Swing Line Lender, the Company or any other Person for
         any reason whatsoever, (ii) the occurrence or continuance of a Default
         or an Event of Default, (iii) any adverse change in the condition
         (financial or otherwise) of the Company, (iv) any breach of this
         Agreement or any other Loan Document by the Company, any Subsidiary or
         any other Lender, or (v) any other circumstance, happening or event
         whatsoever, whether or not similar to any of the foregoing.

AMOUNT AND TERMS OF TERM LOAN COMMITMENTS

     1. Term Loans
    
        . Original Term Loans. All Tranche A Term Loans (except as prepaid on
        the Restatement Date pursuant to the terms hereof), Tranche B Term Loans
        and Tranche C Term Loans outstanding under the Original Credit Agreement
        on the Restatement Date shall remain outstanding hereunder on the terms
        set forth herein.
    
            Tranche D Term Loans
            . Subject to the terms and conditions hereof, each Tranche D Lender
            severally agrees to make a term loan (a "
            Tranche D Term Loan
            ") to the Company on the Restatement Date in a principal amount
            equal to such Tranche D Lender's Tranche D Commitment.
         a. The Term Loans may from time to time be (i) Eurodollar Loans, (ii)
            Base Rate Loans or (iii) a combination thereof, as determined by the
            Company and notified to the Administrative Agent in accordance with
            subsections 3.2 and 6.4.
    
     2. Procedure for Tranche D Term Loan Borrowing
    
        . The Company shall give the Administrative Agent irrevocable notice
        (which notice must be received by the Administrative Agent prior to
        12:00 Noon, Central time, (y) three Banking Days prior to the
        Restatement Date, if all or any part of the Tranche D Term Loans are to
        be initially Eurodollar Loans or (z) one Banking Day prior to the
        Restatement Date, otherwise) requesting that the Tranche D Lenders make
        the Tranche D Term Loans on the Restatement Date and specifying (i)
        whether the Tranche D Term Loans are to be initially Eurodollar Loans,
        Base Rate Loans or a combination thereof and (ii) if the Tranche D Term
        Loans are to be entirely or partly Eurodollar Loans the amount of such
        Type of Loan and the length of the initial Interest Periods therefor.
        Upon receipt of such notice, the Administrative Agent shall promptly
        notify each Tranche D Lender thereof. On the Restatement Date, each
        Tranche D Lender shall make available to the Administrative Agent at its
        office specified in subsection 14.2 the amount in immediately available
        funds equal to the Tranche D Term Loans to be made by such Tranche D
        Lender. The Administrative Agent shall on such date credit the account
        of the Company on the books of such office of the Administrative Agent
        with the aggregate of the amounts made available to the Administrative
        Agent by such Tranche D Lenders and in like funds as received by the
        Administrative Agent.
    
     3. Repayment of Tranche A Term Loans
    
        . The Company hereby unconditionally promises to pay to the
        Administrative Agent for the account of the Tranche A Lenders the
        remaining outstanding principal amount of the Tranche A Term Loans in
        four consecutive quarterly installments payable at the end of March,
        June, September and December of 2003 (or such earlier date on which the
        Tranche A Term Loans become due and payable pursuant to Section 11) in
        the amounts of $1,250,000, $8,750,000, $8,750,000 and $8,750,000,
        respectively (after giving effect to the prepayment of the Tranche A
        Term Loans to occur on the Restatement Date pursuant to the terms
        hereof). The Company hereby further agrees to pay interest on the unpaid
        principal amount of the Tranche A Term Loans from time to time
        outstanding from the Restatement Date until payment in full thereof at
        the rates per annum, and on the dates, set forth in subsections 6.6 and
        6.9.
    
     4. Repayment of Tranche B Term Loans
    
        . The Company hereby unconditionally promises to pay to the
        Administrative Agent for the account of the Tranche B Lenders the
        remaining outstanding principal amount of the Tranche B Term Loans in
        fifteen consecutive quarterly installments payable at the end of March,
        June, September and December of each year (or such earlier date on which
        Tranche B Term Loans become due and payable pursuant to Section 11) with
        the aggregate amount payable in each year set forth below equal to the
        amount set forth below opposite such year (and the installments in each
        year being equal, except that the first three installments in 2004 shall
        be equal to $225,000 and the final installment shall be equal to
        $83,925,000):

    Year
    
    Amount
    
    2001 (remaining three installments)
    
    $ 675,000
    
    2002
    
    900,000
    
    2003
    
    900,000
    
    2004
    
    84,600,000

    The Company hereby further agrees to pay interest on the unpaid principal
    amount of the Tranche B Term Loans from time to time outstanding from the
    Restatement Date until payment in full thereof at the rates per annum, and
    on the dates, set forth in subsections 6.6 and 6.9.

 1. Repayment of Tranche C Term Loans

    . The Company hereby unconditionally promises to pay to the Administrative
    Agent for the account of the Tranche C Lenders the remaining outstanding
    principal amount of the Tranche C Term Loans in nineteen consecutive
    quarterly installments payable at the end of March, June, September and
    December of each year (or such earlier date on which the Tranche C Term
    Loans become due and payable pursuant to Section 11) with the aggregate
    amount payable in each year set forth below equal to the amount set forth
    below opposite such year (and the installments in each year being equal,
    except that the first three installments in 2005 shall be equal to $225,000
    and the final installment shall be equal to $83,025,000):

    Year
    
    Amount
    
    2001 (remaining three installments)
    
    $ 675,000
    
    2002
    
    900,000
    
    2003
    
    900,000
    
    2004
    
    900,000
    
    2005
    
    83,700,000

    The Company hereby further agrees to pay interest on the unpaid principal
    amount of the Tranche C Term Loans from time to time outstanding from the
    Restatement Date until payment in full thereof at the rates per annum, and
    on the dates, set forth in subsections 6.6 and 6.9.

 2. Repayment of Tranche D Term Loans

. The Company hereby unconditionally promises to pay to the Administrative Agent
for the account of the Tranche D Lenders the principal amount of the Tranche D
Term Loans in nineteen consecutive quarterly installments payable at the end of
March, June, September and December of each year (or such earlier date on which
the Tranche D Term Loans become due and payable pursuant to Section 11),
commencing September 30, 2001, with the aggregate amount payable in each year
equal to the amount set forth below opposite such year (and the installments in
each year being equal), and the remaining outstanding amount of the Tranche D
Term Loans shall be repayable on the Tranche D Final Maturity Date as set forth
below:

Year

Amount

2001

$ 475,000

2002

950,000

2003

950,000

2004

950,000

2005

950,000

Tranche D Final Maturity Date

90,725,000

The Company hereby further agrees to pay interest on the unpaid principal amount
of the Tranche D Term Loans from time to time outstanding from the Restatement
Date until payment in full thereof at the rates per annum, and on the dates, set
forth in subsections 6.6 and 6.9.



[INTENTIONALLY OMITTED]



[INTENTIONALLY OMITTED]

GENERAL PROVISIONS APPLICABLE TO LOANS
AND LETTERS OF CREDIT

 1.  Evidence of Debt

     . Each Lender shall maintain in accordance with its usual practice an
     account or accounts evidencing indebtedness of the Company (and, in the
     case of Revolving Offshore Loans, the relevant Subsidiary Borrower) to such
     Lender resulting from each Loan of such Lender from time to time, including
     the amounts of principal and interest payable and paid to such Lender from
     time to time under this Agreement.

      a. Each Fronting Lender shall maintain in accordance with its usual
         practice an account in which shall be recorded (i) the amount of each
         Fronted Offshore Loan made by it hereunder, the identity of the
         Subsidiary Borrower in respect thereof, the Type thereof and each
         Interest Period (if any) applicable thereto, (ii) the amount of any
         principal or interest due and payable or to become due and payable from
         each such Subsidiary Borrower to such Fronting Lender hereunder and
         (iii) the amount of any sum received by the Fronting Lender hereunder
         from such Subsidiary Borrower in respect of any such Fronted Offshore
         Loan. At the request of the Administrative Agent, each Fronting Lender
         will provide to the Administrative Agent a copy of its records
         maintained pursuant to this subsection.
      b. The Administrative Agent shall maintain the Register pursuant to
         subsection 14.6(d), and a subaccount therein for each Lender, in which
         shall be recorded  the amount of each Revolving Loan, Swing Line Loan
         and Term Loan made hereunder, the Type thereof and each Interest Period
         applicable thereto,  the amount of any principal or interest due and
         payable or to become due and payable to the Lenders hereunder,  the
         amount of each Revolving Credit Lender's participation in outstanding
         Letters of Credit, Swing Line Loans and Fronted Offshore Loans and
          both the amount of any sum received by the Administrative Agent
         hereunder from the Company and the Subsidiary Borrowers and each
         Lender's share thereof.
      c. The entries made in the Register and the accounts of each Lender
         maintained pursuant hereto shall, absent manifest error, be conclusive
         evidence of the existence and amounts of the obligations of the Company
         and the Subsidiary Borrowers therein recorded, provided, however, that
         the failure of any Lender or the Administrative Agent to maintain the
         Register or any such account, or any error therein, shall not in any
         manner affect the obligation of the Company or any Subsidiary Borrower
         to repay (with applicable interest) the Loans made to the Company or to
         such Subsidiary Borrower in accordance with the terms of this
         Agreement.
      d. The Company agrees that, upon the request to the Administrative Agent
         by any applicable Lender, the Company will execute and deliver to such
         Lender, as appropriate, (i) a promissory note of the Company evidencing
         the Revolving Loans of such Lender, substantially in the form of
         Exhibit G-1 with appropriate insertions as to date and principal amount
         (a "Revolving Credit Note"), (ii) a promissory note of the Company
         evidencing the Tranche A Term Loan of such Lender, substantially in the
         form of Exhibit G-2 with appropriate insertions as to date and
         principal amount (a "Tranche A Term Note"), (iii) a promissory note of
         the Company evidencing the Tranche B Term Loan of such Lender,
         substantially in the form of Exhibit G-3 with appropriate insertions as
         to date and principal amount (a "Tranche B Term Note"), (iv) a
         promissory note of the Company evidencing the Tranche C Term Loan of
         such Lender, substantially in the form of Exhibit G-4 with appropriate
         insertions as to date and principal amount (a "Tranche C Term Note"),
         (v) a promissory note of the Company evidencing the Tranche D Term Loan
         of such Lender, substantially in the form of Exhibit G-5 with
         appropriate insertions as to date and principal amount (a "Tranche D
         Term Note" and, together with the Tranche A Term Notes, the Tranche B
         Term Notes and the Tranche C Term Notes, the "Term Notes") and (vi) a
         promissory note of the Company evidencing the Swing Line Loans of the
         Swing Line Lender, substantially in the form of Exhibit G-6 with
         appropriate insertions as to date and principal amount (the "Swing Line
         Note"). Each Subsidiary Borrower agrees that, upon the request to the
         Administrative Agent by any applicable Lender, such Subsidiary Borrower
         will execute and deliver to such Lender (x) a promissory note of such
         Subsidiary Borrower evidencing the Fronted Offshore Loans of such
         Lender, substantially in the form of Exhibit G-7 with appropriate
         insertions as to date and principal amount (a "Fronted Loan Note") and
         (y) if such Subsidiary Borrower borrows any Revolving Offshore Loans, a
         Revolving Credit Note. Each Lender and Fronting Lender is hereby
         authorized to record the Borrowing Date, the amount of each relevant
         Loan and the date and amount of each payment or prepayment of principal
         thereof, on the schedule annexed to and constituting a part of the Note
         evidencing such Loan and any such recordation shall constitute prima
         facie evidence of the accuracy of the information so recorded, provided
         that the failure by a Lender or a Fronting Lender to make any such
         recordation (or any error therein) shall not affect any of the
         obligations of the Company or any Subsidiary Borrower under such Note
         or this Agreement.

 2.  Optional Prepayments

     . The Company or any Subsidiary Borrower may prepay the Loans made to it in
     whole or in part without premium or penalty, in the case of Eurodollar
     Loans and Revolving Offshore Loans on the last day of any Interest Period
     with respect thereto (except that the Company may make a prepayment of
     Eurodollar Loans and Revolving Offshore Loans on a day other than the last
     day of the Interest Period with respect thereto as long as it complies with
     subsection 6.13(c)) and, in the case of Base Rate Loans (other than Swing
     Line Loans), on any Business Day, provided that (i) the Company shall have
     given (x) at least three Business Days' irrevocable notice to the
     Administrative Agent (in the case of Eurodollar Loans and Revolving
     Offshore Loans) and (y) one Business Day's irrevocable notice to the
     Administrative Agent (in the case of Base Rate Loans), (ii) such notice
     specifies, in the case of any prepayment of Loans, the date and amount of
     prepayment and whether the prepayment is (x) of Term Loans, Revolving Loans
     or a combination thereof, and in each case if a combination thereof, the
     amount allocable to each, (y) of Eurodollar Loans, Revolving Offshore
     Loans, Base Rate Loans or a combination thereof, and, in each case if a
     combination thereof, the principal amount allocable to each (and in the
     case of a prepayment of Revolving Loans which are Eurodollar Loans, the
     principal amount of such prepayment allocable to each Eurodollar Tranche of
     Revolving Loans) and (iii) each prepayment is in a minimum principal amount
     of $1,000,000 (or the Offshore Currency Equivalent thereof, in the case of
     Revolving Offshore Loans) and a multiple of $1,000,000 in excess thereof
     (or the lesser of (A) 1,000,000 units in the relevant Eligible Offshore
     Currency and (B) the Offshore Currency Equivalent of $1,000,000 in the
     relevant Eligible Offshore Currency, in the case of Revolving Offshore
     Loans). Upon the receipt of any such notice, the Administrative Agent shall
     promptly notify each of the relevant Lenders thereof. If any such notice is
     given, the amount specified in such notice shall be due and payable on the
     date specified therein, together with any amounts payable pursuant to
     subsection 6.13 and, in the case of prepayments of the Term Loans only,
     accrued interest to such date on the amount prepaid. Subject to subsection
     6.3(i), partial prepayments of the Term Loans pursuant to this subsection
     shall be applied to the prepayment in full of outstanding Term Loans pro
     rata (based on outstanding principal amount). Any such prepayment of
     Tranche A Term Loans, Tranche B Term Loans, Tranche C Term Loans and
     Tranche D Term Loans shall first be applied to any installment thereof due
     within 90 days of the date of such prepayment and second to the respective
     then remaining installments of principal thereof pro rata. Amounts prepaid
     pursuant to this subsection 6.2 on account of the Term Loans may not be
     reborrowed. Revolving Loans may not be prepaid if any Swing Line Loans are
     outstanding at such time.

      a. A Subsidiary Borrower may at any time and from time to time prepay
         Fronted Offshore Loans, in whole or in part, without premium or penalty
         except as specified in subsection 6.13, upon at least four Banking
         Days' irrevocable notice (or such other number of days as may be
         specified in the Fronting Lender Addendum of such Fronting Lender in
         its reasonable discretion) to the relevant Fronting Lender and the
         Administrative Agent, specifying the date and amount of prepayment. If
         any such notice is given, the amount specified in such notice shall be
         due and payable on the date specified therein, together with any
         amounts payable pursuant to subsection 6.13 and accrued interest to
         such date on the amount prepaid. Partial prepayments of Fronted
         Offshore Loans shall be in such minimum amounts as shall be specified
         in the Fronting Lender Addendum of the relevant Fronting Lender.
      b. Notwithstanding anything to the contrary contained in Section 6.3(a) or
         the Original Credit Agreement, the prepayments of all outstanding
         Acquisition Loans and $60,000,000 of the outstanding Tranche A Term
         Loans contemplated to be made on the Restatement Date with the proceeds
         of the Tranche D Term Loans pursuant to the terms hereof shall be
         permitted (and no corresponding pro rata prepayment of the other Term
         Loans in accordance with Section 6.2(a) of this Agreement or the
         Original Credit Agreement shall be required), and the prepayment of
         such Tranche A Term Loans shall be applied to the remaining
         installments of principal thereof in direct order of maturity, as
         reflected in subsection 3.3.

 3.  Mandatory Prepayments of Loans and Reductions of Revolving Credit
     Commitments

     . If, on any day, (i) the Dollar Equivalent of the aggregate outstanding
     principal amount of Offshore Currency Loans exceeds an amount equal to 103%
     of the Offshore Currency Sublimit or (ii) the Aggregate Revolving Credit
     Outstandings of all the Revolving Credit Lenders exceeds the Revolving
     Credit Commitments on such date, the Company shall, without notice or
     demand, immediately repay (or cause the relevant Subsidiary Borrower to
     repay) such of the outstanding Loans in an aggregate principal amount such
     that, after giving effect thereto, (x) the Dollar Equivalent of the
     aggregate outstanding principal amount of Offshore Currency Loans does not
     exceed the Offshore Currency Sublimit and (y) the Aggregate Revolving
     Credit Outstandings of all the Revolving Credit Lenders do not exceed the
     Revolving Credit Commitments, together with interest accrued to the date of
     such payment or prepayment on the principal so prepaid and any amounts
     payable under subsection 6.13 in connection therewith. Any prepayment of
     Revolving Loans pursuant to clause (ii) of the immediately preceding
     sentence shall first be applied to prepay any outstanding Swing Line Loans.
     The Company may in lieu of prepaying Offshore Currency Loans in order to
     comply with this paragraph deposit amounts in the relevant Offshore
     Currencies in a Cash Collateral Account in accordance with the next
     succeeding sentence equal to the aggregate principal amount of Offshore
     Currency Loans required to be prepaid. To the extent that after giving
     effect to any prepayment of Loans required by this paragraph, the Aggregate
     Revolving Credit Outstandings of all the Revolving Credit Lenders at such
     time exceed the Revolving Credit Commitments at such time, the Company
     shall, without notice or demand, immediately deposit in a Cash Collateral
     Account upon terms reasonably satisfactory to the Administrative Agent an
     amount equal to the lesser of (A) the sum of the aggregate then outstanding
     L/C Obligations and the aggregate principal amount of Offshore Currency
     Loans then outstanding and (B) the amount of such remaining excess. The
     Administrative Agent shall apply any cash deposited in the Cash Collateral
     Account (to the extent thereof) to pay any Reimbursement Obligations which
     are or become due thereafter and/or to repay Offshore Currency Loans at the
     end of the Interest Periods therefor, provided that, (x) the Administrative
     Agent shall release to the Company from time to time such portion of the
     amount on deposit in the Cash Collateral Account to the extent such amount
     is not required to be so deposited in order for the Company to be in
     compliance with this paragraph and (y) the Administrative Agent may so
     apply such cash at any time after the occurrence and during the
     continuation of an Event of Default. "Cash Collateral Account" means an
     account established by the Company with the Administrative Agent and over
     which the Administrative Agent shall have exclusive dominion and control,
     including the right of withdrawal for application in accordance with this
     subsection 6.3(a).

      a. On the earlier of (i) the date of receipt by the Lenders of the
         financial statements required to be delivered pursuant to subsection
         9.1(a) as to any fiscal year of the Company (the "Base Year") and (ii)
         the 90th day of the fiscal year of the Company next succeeding the Base
         Year, the Loans shall be prepaid and/or the Commitments shall be
         reduced in an amount equal to 50% of Excess Cash Flow for the Base Year
         in accordance with paragraph (e) of this subsection, provided that,  if
         the Applicable Margin is on any Adjustment Date determined by reference
         to Leverage Ratio Level V, the foregoing percentage shall be reduced to
         25% from and after such Adjustment Date and  if as of any Adjustment
         Date the Leverage Ratio of the Company for the period of four
         consecutive fiscal quarters ending on the last day of the period
         covered by the financial statements relating to such Adjustment Date is
         less than 3.50 to 1.00, no prepayment of Loans and/or reduction of
         Commitments shall be required pursuant to this paragraph from and after
         such Adjustment Date.
      b. On the day upon which the Company or any of its Subsidiaries receives
         Net Cash Proceeds from the issuance of any Indebtedness permitted under
         subsection 10.2(k) or Capital Stock or from any capital contribution
         (other than any issuance of Capital Stock to, or any capital
         contribution by, the Sponsors and/or their Affiliates to the extent (i)
         the Net Cash Proceeds of such issuance of Capital Stock and/or capital
         contribution are used to finance Permitted Acquisitions and to pay
         related fees and expenses and (ii) the aggregate Net Cash Proceeds in
         respect of all such issuances of Capital Stock and/or capital
         contributions does not exceed $25,000,000), the Loans shall be prepaid
         and/or the Commitments shall be reduced in an amount equal to 100% (or
         50%, in the case of issuances of Capital Stock and capital
         contributions) of the Net Cash Proceeds of such issuance or capital
         contribution in accordance with paragraph (e) of this subsection.
      c. If the Company or any of its Subsidiaries sells, assigns, transfers,
         leases or otherwise disposes of any of its assets pursuant to
         subsection 10.6(g), or any of its assets becomes the subject of a
         Casualty Event, no later than three Business Days after receipt of the
         Net Cash Proceeds therefrom, the Loans shall be prepaid and/or the
         Commitments shall be reduced in an amount equal to 100% of such Net
         Cash Proceeds in accordance with paragraph (e) of this subsection,
         provided that, at the option of the Company and so long as no Default
         or Event of Default shall have occurred and be continuing or would be
         caused thereby, (i) the Company and its Subsidiaries may use up to
         $20,000,000 of the Net Cash Proceeds realized in the aggregate
         subsequent to the Original Closing Date from any such sales,
         assignments, transfers, leases or other dispositions to purchase assets
         used in the Company's business, in each case within twelve months (or
         if such purchase is to be made pursuant to a binding commitment entered
         into within such twelve-month period, eighteen months) after the
         consummation of the relevant sale, assignment, lease, transfer or other
         disposition, subject to the following conditions: (w) in the event the
         Company or any of its Subsidiaries elects to exercise its rights
         pursuant to this clause (i), the Company or such Subsidiary, as the
         case may be, shall promptly deliver a certificate of a Responsible
         Officer to the Administrative Agent setting forth the amount of the Net
         Cash Proceeds which the Company or such Subsidiary, as the case may be,
         expects to so use during the subsequent twelve month period or
         eighteen-month period, as the case may be, and (x) on the date which is
         twelve months or eighteen months, as the case may be, after the
         relevant sale or other disposition, the Company or such Subsidiary, as
         the case may be, shall (I) deliver a certificate of a Responsible
         Officer to the Administrative Agent certifying as to the amount and use
         of such Net Cash Proceeds actually so used and (II) deliver to the
         Administrative Agent, for application in accordance with (and to the
         extent required by) this subsection, an amount equal to the remaining
         unused Net Cash Proceeds and (ii) the Company or any of its
         Subsidiaries may use the Net Cash Proceeds of any Casualty Event to
         replace or rebuild the property or assets which were the subject of the
         Casualty Event or asset related or complementary thereto within twelve
         months (or if such replacement or rebuilding is to be made pursuant to
         a binding commitment entered into within such twelve-month period,
         eighteen months) after the occurrence of such Casualty Event, subject
         to the following conditions: (y) in the event the Company or any of its
         Subsidiaries elects to exercise its right pursuant to this clause (ii),
         the Company or such Subsidiary, as the case may be, shall promptly
         deliver a certificate of a Responsible Officer to the Administrative
         Agent setting forth the amount of the Net Cash Proceeds which the
         Company or such Subsidiary, as the case may be, expects to so use
         during the subsequent twelve month period or eighteen month period, as
         the case may be, and (z) on the date which is twelve months or eighteen
         months, as the case may be, after the relevant Casualty Event, the
         Company or such Subsidiary, as the case may be, shall (I) deliver a
         certificate of a Responsible Officer to the Administrative Agent
         certifying as to the amount and use of such Net Cash Proceeds actually
         used to replace or rebuild such property or assets and (II) deliver to
         the Administrative Agent, for application in accordance with (and to
         the extent required by) this subsection, an amount equal to the
         remaining unused Net Cash Proceeds, provided, further that,
         notwithstanding anything to the contrary in the immediately preceding
         proviso, the Loans shall be prepaid and/or the Commitments shall be
         reduced in accordance with paragraph (e) of this subsection to the
         extent the failure to do so would otherwise result in a "Net Proceeds
         Offer" (as defined in the Senior Subordinated Note Indenture).
      d. Prepayments of the Loans and permanent reductions of Commitments
         pursuant to subsections 6.3(b), (c) and (d) shall be applied, first, to
         the payment in full of the Term Loans then outstanding, and second, to
         the permanent reduction of the Revolving Credit Commitments then in
         effect. Prepayments of the Term Loans pursuant to clause first of the
         immediately preceding sentence shall be applied (x) pro rata (based on
         outstanding principal amount) to the Tranche A Term Loans, the Tranche
         B Term Loans, the Tranche C Term Loans and the Tranche D Term Loans
         then outstanding, and (y) pro rata to the respective then remaining
         installments of principal thereof.
      e. [Intentionally Omitted].
      f. Amounts prepaid on account of Term Loans pursuant to this subsection
         may not be reborrowed.
      g. Notwithstanding the foregoing provisions of subsection 6.3(e), if at
         any time the mandatory prepayment of Loans pursuant to subsection
         6.3(b), (c) or (d) would result, after giving effect to the procedures
         set forth above, in the Company's incurring breakage costs under
         subsection 6.13 as a result of Eurodollar Loans or Revolving Offshore
         Loans being prepaid other than on the last day of an Interest Period
         applicable thereto (the "Affected Eurodollar Loans" or "Affected
         Offshore Loans", as the case may be), then the Company may in its sole
         discretion, so long as no Default or Event of Default shall have then
         occurred and be continuing, initially deposit a portion (up to 100%) of
         the amounts in Dollars or the relevant Eligible Offshore Currency, as
         applicable, that otherwise would have been paid in respect of the
         Affected Eurodollar Loans or Affected Offshore Loans, as the case may
         be, with the Administrative Agent (which deposit must be equal in
         amount to the amount of the Affected Eurodollar Loans or Affected
         Offshore Loans, as the case may be, not immediately prepaid) in a Cash
         Collateral Account to be held as security for the Obligations, with
         such cash collateral to be directly applied by the Administrative Agent
         to prepay the relevant Affected Eurodollar Loans and Affected Offshore
         Loans on the last day of the Interest Periods applicable thereto (or
         such earlier date or dates as shall be requested by the Company or as
         shall be determined by the Administrative Agent at any time after the
         occurrence and during the continuation of a Default or Event of
         Default). Notwithstanding anything to the contrary contained in the
         immediately preceding sentence, all amounts deposited in such Cash
         Collateral Account pursuant to the immediately preceding sentence shall
         be held for the sole benefit of the Lenders whose Loans would otherwise
         have been immediately prepaid with the amounts deposited, and, upon the
         taking of any action by the Administrative Agent or the Lenders
         pursuant to the remedial provisions of Section 11, any amounts held as
         cash collateral pursuant to this subsection 6.3(h) shall, subject to
         the requirements of applicable law, be immediately applied to prepay
         such Loans.
      h. Notwithstanding (a) the provisions of this subsection 6.3 with respect
         to the amount of any mandatory prepayment described herein or (b) the
         provisions of subsection 6.2 with respect to the amount of any optional
         prepayment described therein that is allocated to the then outstanding
         Tranche B Term Loans, Tranche C Term Loans and Tranche D Term Loans
         (such amounts, the "Tranche B Prepayment Amount", the "Tranche C
         Prepayment Amount" and the "Tranche D Prepayment Amount",
         respectively), the Company may, at its option so long as no Default or
         Event of Default has then occurred and is continuing, in lieu of
         applying such amount to the prepayment of Tranche B Term Loans, Tranche
         C Term Loans and Tranche D Term Loans as set forth in this subsection
         or in subsection 6.2, (x) in the case of mandatory prepayments subject
         to this subsection, on the date specified for such prepayment and (y)
         in the case of optional prepayments subject to subsection 6.2, on the
         date on which the Company gives irrevocable notice to the
         Administrative Agent of such prepayment: (i) deposit in the Tranche
         B/C/D Escrow Account the Tranche B Prepayment Amount, the Tranche C
         Prepayment Amount and the Tranche D Prepayment Amount and (ii) provide
         to each Tranche B Lender, each Tranche C Lender and each Tranche D
         Lender a notice (each a "Tranche B/C/D Prepayment Option Notice") as
         described below. Each Tranche B/C/D Prepayment Option Notice shall be
         in writing, shall refer to this subsection 6.3(i) and shall (i) set
         forth the Tranche B Prepayment Amount, the Tranche C Prepayment Amount
         and Tranche D Prepayment Amount and the portion of each thereof that
         the applicable Tranche B Lender, Tranche C Lender and Tranche D Lender
         will be entitled to receive if it accepts such prepayment in accordance
         with this subsection 6.3(i), (ii) offer to prepay on a specified date
         (each a "Tranche B/C/D Prepayment Date"), which shall be not less than
         10 days or more than 15 days after the date of the Tranche B/C/D
         Prepayment Option Notice, the Tranche B Term Loans of such Tranche B
         Lender, the Tranche C Term Loans of such Tranche C Lender and the
         Tranche D Term Loans of such Tranche D Lender, as the case may be, in
         an amount equal to the portion of the Tranche B Prepayment Amount, the
         Tranche C Prepayment Amount or the Tranche D Prepayment Amount, as the
         case may be, indicated in such Tranche B Lender's Tranche B/C/D
         Prepayment Option Notice as being applicable to such Tranche B Lender,
         in such Tranche C Lender's Tranche B/C/D Prepayment Option Notice as
         being applicable to such Tranche C Lender, or in such Tranche D
         Lender's Tranche B/C/D Prepayment Option Notice as being applicable to
         such Tranche D Lender, as the case may be, (iii) request such Tranche B
         Lender, Tranche C Lender or Tranche D Lender, as the case may be, to
         notify the Company and the Administrative Agent in writing, no later
         than the fifth day prior to the Tranche B/C/D Prepayment Date, of such
         Tranche B Lender's, such Tranche C Lender's or such Tranche D Lender's,
         as the case may be, acceptance or rejection of such offer of prepayment
         and (iv) inform such Tranche B Lender, such Tranche C Lender or such
         Tranche D Lender, as the case may be, that failure by such Lender to
         accept such offer in writing on or before the fifth day prior to the
         Tranche B/C/D Prepayment Date shall be deemed a rejection of such
         prepayment offer. Each Tranche B/C/D Prepayment Option Notice shall be
         given by telecopy, confirmed by hand delivery, overnight courier
         service or registered or certified mail, in each case addressed as
         provided in subsection 14.2. On the Tranche B/C/D Prepayment Date, the
         Administrative Agent shall withdraw from the Tranche B/C/D Escrow
         Account (i) the aggregate amount necessary to prepay the portion of the
         Tranche B Prepayment Amount in respect of which the Tranche B Lenders
         have accepted prepayment as described above (such Tranche B Lenders,
         the "Accepting Tranche B Lenders"), and shall apply such amount on
         behalf of the Company pro rata against the remaining installments of
         principal due in respect of the Tranche B Term Loans of the Accepting
         Tranche B Lenders, (ii) the aggregate amount necessary to prepay the
         portion of the Tranche C Prepayment Amount in respect of which the
         Tranche C Lenders have accepted prepayment as described above (such
         Tranche C Lenders, the "Accepting Tranche C Lenders"), and shall apply
         such amount on behalf of the Company pro rata against the remaining
         installments of principal due in respect of the Tranche C Term Loans of
         the Accepting Tranche C Lenders and (iii) the aggregate amount
         necessary to prepay the portion of the Tranche D Prepayment Amount in
         respect of which the Tranche D Lenders have accepted prepayment as
         described above (such Tranche D Lenders, the "Accepting Tranche D
         Lenders"), and shall apply such amount on behalf of the Company pro
         rata against the remaining installments of principal due in respect of
         the Tranche D Term Loans of the Accepting Tranche D Lenders. The amount
         remaining in the Tranche B/C/D Escrow Account after the payment of the
         amounts described in the immediately preceding sentence shall be
         applied (i) (x) pro rata (based on outstanding principal amount) to the
         then outstanding Tranche A Term Loans and (y) pro rata to the
         respective then remaining installments of principal thereof and (ii)
         after the then outstanding Tranche A Term Loans have been paid in full,
         (x) pro rata (based on outstanding principal amount) to the then
         outstanding Tranche B Term Loans, Tranche C Term Loans and Tranche D
         Term Loans of the Accepting Tranche B Lenders, the Accepting Tranche C
         Lenders and the Accepting Tranche D Lenders, respectively, and (y) pro
         rata to the respective then remaining installments of principal
         thereof. For purposes of this Agreement, the term "Tranche B/C/D Escrow
         Account" shall mean an account established by the Company with the
         Administrative Agent for the benefit of the Tranche B Lenders, the
         Tranche C Lenders and the Tranche D Lenders and over which the
         Administrative Agent shall have exclusive dominion and control,
         including the exclusive right of withdrawal for application in
         accordance with this subsection 6.3(i). The Administrative Agent will,
         at the request of the Company, invest amounts on deposit in the Tranche
         B/C/D Escrow Account in Cash Equivalents that mature prior to the
         Tranche B/C/D Prepayment Date, provided that (i) the Administrative
         Agent shall not be required to make any investment that, in its sole
         judgment, would require or cause the Administrative Agent to be in, or
         would result in any, violation of any Requirement of Law and (ii) the
         Administrative Agent shall have no obligation to invest amounts on
         deposit in the Tranche B/C/D Escrow Account if a Default or Event of
         Default shall have occurred and be continuing. The Company shall
         indemnify the Administrative Agent for any losses relating to the
         investments so that the amount available to prepay the Tranche B Term
         Loans of the Accepting Tranche B Lenders, the Tranche C Term Loans of
         the Accepting Tranche C Lenders and the Tranche D Term Loans of the
         Accepting Tranche D Lenders on the Tranche B/C/D Prepayment Date is not
         less than the amount that would have been available had no investments
         been made. Other than any interest earned on such investments, the
         Tranche B/C/D Escrow Account shall not bear interest. Interest or
         profits, if any, on such investments shall be deposited and reinvested
         and disbursed as described above. If an Event of Default shall have
         occurred and be continuing, the Administrative Agent may apply all
         amounts on deposit in the Tranche B/C/D Escrow Account to prepay
         outstanding Tranche B Term Loans, Tranche C Term Loans and Tranche D
         Term Loans which would have been prepaid but for the delivery of a
         Tranche B/C/D Prepayment Option Notice pursuant to this subsection and,
         after repayment in full of the Tranche B Term Loans, Tranche C Term
         Loans and Tranche D Loans, to the other Obligations in such order as
         the Administrative Agent may determine. The Company hereby grants to
         the Administrative Agent, for its benefit and the benefit of the
         Lenders, a security interest in the Tranche B/C/D Escrow Account to
         secure the Obligations.

 4.  Conversion and Continuation Options

     . The Company may elect from time to time to convert Eurodollar Loans to
     Base Rate Loans by giving the Administrative Agent at least two Banking
     Days' prior irrevocable notice of such election, provided that any such
     conversion of Eurodollar Loans may only be made on the last day of an
     Interest Period with respect thereto. The Company may elect from time to
     time to convert Base Rate Loans to Eurodollar Loans by giving the
     Administrative Agent at least three Banking Days' prior irrevocable notice
     of such election. Any such notice of conversion to Eurodollar Loans shall
     specify the length of the initial Interest Period or Interest Periods
     therefor. Upon receipt of any such notice, the Administrative Agent shall
     promptly notify each Lender thereof. All or any part of outstanding
     Eurodollar Loans and Base Rate Loans may be converted as provided herein,
     provided that (i) no Loan may be converted into a Eurodollar Loan when any
     Event of Default has occurred and is continuing and the Administrative
     Agent has or the Required Lenders have determined that such a conversion is
     not appropriate and (ii) no Loan may be converted into a Eurodollar Loan
     after the date that is one month prior to (a) the Revolving Credit
     Termination Date (in the case of conversions of Revolving Loans) or (b) the
     date of the final installment of principal of the relevant Term Loans (in
     the case of conversions of Term Loans).

      a. Any Eurodollar Loans or Revolving Offshore Loans may be continued as
         such upon the expiration of the then current Interest Period with
         respect thereto by giving notice to the Administrative Agent, in
         accordance with the applicable provisions of the term "Interest Period"
         set forth in subsection 1.1, of the length of the next Interest Period
         to be applicable to such Loans, provided that no Eurodollar Loan may be
         continued as such (i) when any Event of Default has occurred and is
         continuing and the Administrative Agent has or the Required Lenders
         have determined that such a continuation is not appropriate or (ii)
         after the date that is one month prior to (a) the Revolving Credit
         Termination Date (in the case of continuations of Revolving Loans) or
         (b) the date of the final installment of principal of the relevant Term
         Loans (in the case of continuations of Term Loans), and provided,
         further, that if the Company shall fail to give such notice or if such
         continuation is not permitted such Eurodollar Loans shall be
         automatically converted to Base Rate Loans on the last day of such then
         expiring Interest Period and, if the Company shall fail to give such
         notice of continuation of a Revolving Offshore Loan, such Revolving
         Offshore Loan shall be automatically continued for an Interest Period
         of one month.

 5.  Minimum Amounts and Maximum Number of Tranches

     . All borrowings, conversions and continuations of Loans hereunder and all
     selections of Interest Periods hereunder shall be in such amounts and be
     made pursuant to such elections so that, after giving effect thereto, the
     aggregate principal amount of the Loans comprising each Eurodollar Tranche
     shall be equal to $10,000,000 or a whole multiple of $1,000,000 in excess
     thereof. In no event shall there be  more than 15 Eurodollar Tranches
     outstanding at any time,  more than one Eurodollar Tranche each outstanding
     at any time of Tranche A Term Loans, Tranche B Term Loans, Tranche C Term
     Loans or Tranche D Term Loans, or  more than 3 Offshore Tranches in any
     single Eligible Offshore Currency at any time.

 6.  Interest Rates and Payment Dates

     . Each Eurodollar Loan shall bear interest for each day during each
     Interest Period with respect thereto at a rate per annum equal to the
     Eurodollar Rate determined for such day plus the Applicable Margin.

      a. Each Base Rate Loan shall bear interest at a rate per annum equal to
         the Base Rate plus the Applicable Margin.
      b. Each Revolving Offshore Loan shall bear interest for each day during
         each Interest Period with respect thereto at a rate per annum equal to
         the Offshore Rate determined for such day plus the Applicable Margin.
      c. Each Swing Line Loan shall bear interest at a rate per annum equal to
         the Base Rate plus the Applicable Margin for Revolving Loans which are
         Base Rate Loans.
      d. Each Fronted Offshore Loan shall bear interest for each day during each
         Interest Period with respect thereto (or, if there is no Interest
         Period with respect thereto, for each day such Loan is outstanding), at
         a rate per annum equal to the Cost of Funds determined for such day.
      e. If all or a portion of (i) any principal of any Loan, (ii) any interest
         payable thereon, (iii) any commitment fee or (iv) any other amount
         payable hereunder shall not be paid when due (whether at the stated
         maturity, by acceleration or otherwise), any such overdue principal,
         interest, commitment fee or other amount shall bear interest at a rate
         per annum which is (x) in the case of principal, the rate that would
         otherwise be applicable thereto pursuant to the foregoing provisions of
         this subsection plus 2% or (y) in the case of any such overdue
         interest, commitment fee or other amount, (A) the rate described in
         paragraph (b) of this subsection plus 2%, in the case of amounts that
         are owing in Dollars or (B) (I) the Cost of Funds determined by the
         Administrative Agent in respect of the relevant Offshore Currency, plus
         (II) the Applicable Margin for Revolving Offshore Loans in effect at
         such time, plus (III) 2%, in the case of amounts owing that are
         denominated in Offshore Currencies, in each case from the date of such
         non-payment until such overdue principal, interest, commitment fee or
         other amount is paid in full (as well after as before judgment).
      f. Interest shall be payable in arrears on each Interest Payment Date and
         on the Revolving Credit Termination Date (in the case of Revolving
         Loans, Swing Line Loans and Fronted Offshore Loans) and the date of the
         final installment of principal (in the case of Term Loans), provided
         that interest accruing pursuant to paragraph (f) of this subsection
         shall be payable from time to time on demand.

 7.  Computation of Interest and Fees

     . Whenever it is calculated on the basis of the reference rate referred to
     in the definition of "Base Rate," interest shall be calculated on the basis
     of a 365- (or 366-, as the case may be) day year for the actual days
     elapsed; and, otherwise, interest, commitment fees and letter of credit
     fees and commissions shall be calculated on the basis of a 360-day year for
     the actual days elapsed. The Administrative Agent shall as soon as
     practicable notify the Company and the Lenders of each determination of a
     Eurodollar Rate or of an Offshore Rate. Any change in the interest rate on
     a Loan resulting from a change in the Base Rate or the Eurocurrency Reserve
     Requirements shall become effective as of the opening of business on the
     day on which such change becomes effective. The Administrative Agent shall
     as soon as practicable notify the Company and the Lenders of the effective
     date and the amount of each such change in interest rate.

      a. Each determination of an interest rate by the Administrative Agent or a
         Fronting Lender pursuant to any provision of this Agreement shall be
         conclusive and binding on the Company, the Subsidiary Borrowers and the
         Lenders in the absence of manifest error. The Administrative Agent
         shall, at the request of the Company, deliver to the Company a
         statement showing the quotations used by the Administrative Agent in
         determining any interest rate pursuant to subsection 6.6(a) or (c).

 8.  Inability to Determine Interest Rate

     . If prior to the first day of any Interest Period:

      a. the Administrative Agent shall have determined (which determination
         shall be conclusive and binding upon the Company and the Subsidiary
         Borrowers) that, by reason of circumstances affecting the relevant
         market, adequate and reasonable means do not exist for ascertaining the
         Eurodollar Rate for such Interest Period or the Offshore Rate for such
         Interest Period in respect of any Eligible Offshore Currency, or
      b. the Administrative Agent shall have received notice from the Required
         Lenders that the Eurodollar Rate or Offshore Rate determined or to be
         determined for such Interest Period in respect of any Eurodollar Loan
         or Revolving Offshore Loan in an Eligible Offshore Currency will not
         adequately and fairly reflect the cost to such Lenders (as conclusively
         certified by such Lenders) of making or maintaining their affected
         Loans during such Interest Period, or
      c. a Fronting Lender shall have determined (which determination shall be
         conclusive and binding upon the Company and the Subsidiary Borrowers)
         that, by reason of circumstances affecting the relevant market,
         adequate and reasonable means do not exist for ascertaining the Cost of
         Funds for such Interest Period in respect of any Fronted Offshore
         Currency (any such Eligible Offshore Currency or Fronted Offshore
         Currency is referred to as an "Affected Offshore Currency"),

     then the Administrative Agent (or the relevant Fronting Lender in the cause
     of clause (c) above) shall give telecopy or telephonic notice thereof to
     the Company and the Lenders (and, in the case of any notice by a Fronting
     Lender, the Administrative Agent) as soon as practicable thereafter. If
     such notice is given (y) pursuant to either clause (a) or (b) of this
     subsection 6.8 in respect of Eurodollar Loans, then (i) any Eurodollar
     Loans requested to be made on the first day of such Interest Period shall
     be made as Base Rate Loans, (ii) any Loans that were to have been converted
     on the first day of such Interest Period to Eurodollar Loans shall be
     continued as Base Rate Loans and (iii) any outstanding Eurodollar Loans
     shall be converted, on the first day of such Interest Period, to Base Rate
     Loans and (z) in respect of any Offshore Currency Loans, then (i) any
     Offshore Currency Loans in an Affected Offshore Currency requested to be
     made on the first day of such Interest Period shall not be made and (ii)
     any outstanding Offshore Currency Loans in an Affected Offshore Currency
     shall be due and payable on the first day of such Interest Period. Until
     such notice has been withdrawn by the Administrative Agent, no further
     Eurodollar Loans or Offshore Currency Loans in an Affected Offshore
     Currency shall be made or continued as such, nor shall the Company have the
     right to convert Base Rate Loans to Eurodollar Loans.

 9.  Pro Rata Treatment and Payments

     . Each borrowing of Revolving Loans by the Company (or, in the case of
     Revolving Offshore Loans, any Subsidiary Borrower) from the Revolving
     Credit Lenders hereunder shall be made, each payment by the Company on
     account of any commitment fee in respect of the Revolving Credit
     Commitments hereunder shall be allocated by the Administrative Agent, and
     any reduction of the Revolving Credit Commitments shall be allocated by the
     Administrative Agent, pro rata according to the Revolving Credit Commitment
     Percentages of the Revolving Credit Lenders. Each payment (including each
     prepayment) by the Company on account of principal of and interest on any
     Revolving Loan shall be allocated pro rata according to the Revolving
     Credit Commitment Percentages of the Revolving Credit Lenders. Each payment
     (including each prepayment) by the Company on account of principal of and
     interest on any Tranche A Term Loans, Tranche B Term Loans, Tranche C Term
     Loans or Tranche D Loans shall be allocated by the Administrative Agent pro
     rata according to their respective Tranche A Commitment Percentages,
     Tranche B Commitment Percentages, Tranche C Commitment Percentages or
     Tranche D Commitment Percentages. All payments (including prepayments) to
     be made by the Company or any Subsidiary Borrower hereunder (other than
     payments on Fronted Offshore Loans as provided in subsection 6.9(c)) and
     under any Notes, whether on account of principal, interest, fees,
     Reimbursement Obligations or otherwise, shall be made without set-off or
     counterclaim and shall be made prior to 2:00 P.M., Central time, on the due
     date thereof to the Administrative Agent, for the account of the relevant
     Lenders at the Administrative Agent's Payment Office, in Dollars or, in the
     case of payments of principal and interest on Offshore Currency Loans, in
     the currency in which the Loans are denominated, and in immediately
     available funds. Payments received by the Administrative Agent after such
     time shall be deemed to have been received on the next Business Day. The
     Administrative Agent agrees to pay to the Lenders payments received on
     their behalf promptly after receipt. If any payment hereunder (other than
     payments on Eurodollar Loans or Revolving Offshore Loans) becomes due and
     payable on a day other than a Banking Day, the maturity of such payment
     shall be extended to the next succeeding Banking Day, and, with respect to
     payments of principal, interest thereon shall be payable at the then
     applicable rate during such extension. If any payment on a Eurodollar Loan
     or a Revolving Offshore Loan becomes due and payable on a day other than a
     Banking Day, the maturity of such payment shall be extended to the next
     succeeding Banking Day (and, with respect to payments of principal,
     interest thereon shall be payable at the then applicable rate during such
     extension) unless the result of such extension would be to extend such
     payment into another calendar month, in which event such payment shall be
     made on the immediately preceding Banking Day.

      a. Unless the Administrative Agent shall have been notified in writing by
         any Lender prior to a borrowing that such Lender will not make the
         amount that would constitute its portion of such borrowing available to
         the Administrative Agent, the Administrative Agent may assume that such
         Lender is making such amount available to the Administrative Agent and
         the Administrative Agent may, in reliance upon such assumption, make
         available to the Company (or, in the case of Revolving Offshore Loans,
         the relevant Subsidiary Borrower) a corresponding amount. If such
         amount is not made available to the Administrative Agent by the
         required time on the Borrowing Date therefor, such Lender shall pay to
         the Administrative Agent on demand (i) in the case of Revolving
         Offshore Loans, such amount with interest thereon at a rate equal to
         the daily average cost of funding such amount (as determined by the
         Administrative Agent) for the period until such Lender makes such
         amount immediately available to the Administrative Agent or (ii)
         otherwise, such amount with interest thereon at a rate equal to the
         daily average Federal Funds Effective Rate for the period until such
         Lender makes such amount immediately available to the Administrative
         Agent, in each case with a customary administrative fee with respect
         thereto. A certificate of the Administrative Agent submitted to any
         Lender with respect to any amounts owing under this subsection shall be
         conclusive in the absence of manifest error. If such Lender's portion
         of such borrowing is not made available to the Administrative Agent by
         such Lender within three Banking Days of such Borrowing Date, the
         Administrative Agent shall also be entitled to recover such amount with
         interest thereon at the rate per annum equal to the higher of (i) the
         rate specified in the second sentence of this paragraph and (ii) the
         rate applicable to Base Rate Loans hereunder, on demand, from the
         Company (or, in the case of Revolving Offshore Loans, the relevant
         Subsidiary Borrower).
      b. All payments (including prepayments) to be made by a Subsidiary
         Borrower hereunder in respect of Fronted Offshore Loans, on account of
         principal and interest thereon, shall be made without set off or
         counterclaim and shall be made prior to 11:00 A.M., local time, on the
         due date thereof to the relevant Fronting Lender, at the Fronting
         Lender's Payment Office in the currency in which such Loans are
         denominated and in immediately available funds in such currency. If any
         payment of principal or interest of a Fronted Offshore Loan becomes due
         and payable on a day other than a Banking Day, such payment shall be
         extended to the next succeeding Banking Day, and, with respect to
         payments of principal, interest thereon shall be payable at the then
         applicable rate during such extension.

 10. Illegality

     . Notwithstanding any other provision herein, if the adoption of or any
     change in any Requirement of Law or in the interpretation or application
     thereof shall make it unlawful for any Lender to make or maintain
     Eurodollar Loans or Offshore Currency Loans as contemplated by this
     Agreement, (a) the commitment of such Lender hereunder to make such Type of
     Loans, continue such Type of Loans as such and convert Base Rate Loans to
     Eurodollar Loans shall forthwith be cancelled, (b) such Lender's Loans then
     outstanding as Eurodollar Loans, if any, shall be converted automatically
     to Base Rate Loans on the respective last days of the then current Interest
     Periods with respect to such Loans or within such earlier period as
     required by law and (c) such Lender's Loans then outstanding as Offshore
     Currency Loans, if any, shall be due on the respective last days of the
     then current Interest Periods with respect to such Loans or within such
     earlier period as required by law. If any such conversion of a Eurodollar
     Loan or repayment of an Offshore Currency Loan occurs on a day which is not
     the last day of the then current Interest Period with respect thereto, the
     Company shall (or shall cause the relevant Subsidiary Borrower to) pay to
     such Lender such amounts, if any, as may be required pursuant to subsection
     6.13. During any such period of illegality, any Loans that, but for the
     application of the preceding sentence would have been maintained as
     Eurodollar Loans, shall be made and maintained by the affected Lender as
     Base Rate Loans.

 11. Requirements of Law

     . If the adoption of or any change in any Requirement of Law or in the
     interpretation or application thereof or compliance by any Lender with any
     request or directive (whether or not having the force of law) from any
     central bank or other Governmental Authority made subsequent to the date
     hereof:

          i.   shall subject any Lender to any tax of any kind whatsoever with
               respect to this Agreement, any Note, any Offshore Currency Loan,
               any Letter of Credit, any Letter of Credit Application or any
               Eurodollar Loan made by it, or change the basis of taxation of
               payments to such Lender in respect thereof (except for
               Non-Excluded Taxes covered by subsection 6.12 and changes in the
               rate of tax on the overall net income of such Lender);
          ii.  shall impose, modify or hold applicable any reserve, special
               deposit, compulsory loan or similar requirement against assets
               held by, deposits or other liabilities in or for the account of,
               advances, loans or other extensions of credit by, or any other
               acquisition of funds by, any office of such Lender (or any
               affiliate of such Lender from which such Lender customarily
               obtains funds) which is not otherwise included in the
               determination of the Eurodollar Rate, Offshore Rate or Cost of
               Funds hereunder; or
          iii. shall impose on such Lender (or such affiliate) any other
               condition;
     
         and the result of any of the foregoing is to increase the cost to such
         Lender, by an amount which such Lender deems to be material, of making,
         converting into, continuing or maintaining Eurodollar Loans or Offshore
         Currency Loans or issuing or participating in Letters of Credit or
         participating in Fronted Offshore Loans or to reduce any amount
         receivable hereunder in respect thereof, then, in any such case, the
         Company shall (or shall cause the relevant Subsidiary Borrower to)
         promptly pay such Lender such additional amount or amounts as will
         compensate such Lender for such increased cost or reduced amount
         receivable.
     
      a. If any Lender shall have determined that the adoption of or any change
         in any Requirement of Law regarding capital adequacy or in the
         interpretation or application thereof or compliance by such Lender or
         any corporation controlling such Lender with any request or directive
         regarding capital adequacy (whether or not having the force of law)
         from any Governmental Authority made subsequent to the date hereof
         shall have the effect of reducing the rate of return on such Lender's
         or such corporation's capital as a consequence of its obligations
         hereunder or under any Letter of Credit to a level below that which
         such Lender or such corporation could have achieved but for such
         adoption, change or compliance (taking into consideration such Lender's
         or such corporation's policies with respect to capital adequacy) by an
         amount deemed by such Lender to be material, then from time to time,
         the Company shall promptly pay to such Lender such additional amount or
         amounts as will compensate such Lender or such corporation for such
         reduction. In addition, if any Lender becomes subject to any reserve,
         special deposit, compulsory loan or similar requirement in respect of
         any Revolving Offshore Loans made by it (including, without limitation,
         the Mandatory Liquid Asset requirements of the Bank of England), the
         Company shall (or shall cause the relevant Subsidiary Borrower to)
         promptly pay such Lender such additional amount or amounts as will
         compensate such Lender for any increased costs attributable thereto.
      b. If any Lender becomes entitled to claim any additional amounts pursuant
         to this subsection, such Lender shall promptly notify the Company (with
         a copy to the Administrative Agent) of the event by reason of which it
         has become so entitled. A certificate as to any additional amounts
         payable pursuant to this subsection submitted by such Lender to the
         Company (with a copy to the Administrative Agent) shall be conclusive
         in the absence of manifest error. The agreements in this subsection
         shall survive the termination of this Agreement and the payment of the
         Loans and all other amounts payable hereunder.
      c. Failure or delay on the part of any Lender to demand compensation
         pursuant to this subsection shall not constitute a waiver of such
         Lender's right to demand such compensation; provided that the Company
         or relevant Subsidiary Borrower shall not be required to compensate a
         Lender pursuant to this subsection 6.11 for any increased costs or
         reductions incurred more than 180 days prior to the date that such
         Lender notifies the Company of the event or occurrence giving rise to
         such increased costs or reductions and of such Lender's intention to
         claim compensation therefor; provided further that, if the event or
         occurrence giving rise to such increased costs or reductions is
         retroactive, then the 180-day period referred to above shall be
         extended to include the period of retroactive effect thereof.

 12. Taxes

     . All payments made by the Company or the Subsidiary Borrowers under this
     Agreement, any Notes, any Letters of Credit or any Letter of Credit
     Applications shall be made free and clear of, and without deduction or
     withholding for or on account of, any present or future income, stamp or
     other taxes, levies, imposts, duties, charges, fees, deductions or
     withholdings ("Taxes"), now or hereafter imposed, levied, collected,
     withheld or assessed by any Governmental Authority, excluding net income
     taxes and franchise taxes (imposed in lieu of net income taxes) imposed on
     the Administrative Agent or any Lender as a result of a present or former
     connection between the Administrative Agent or such Lender and the
     jurisdiction of the Governmental Authority imposing such tax or any
     political subdivision or taxing authority thereof or therein (other than
     any such connection arising solely from the Administrative Agent or such
     Lender having executed, delivered or performed its obligations or received
     a payment under, or enforced, this Agreement or any Note) (any such
     non-excluded Taxes, "Non-Excluded Taxes"). If any Taxes are required to be
     withheld from any amounts payable to the Administrative Agent or any Lender
     hereunder or under any Note, any Letters of Credit or any Letter of Credit
     Applications, (A) the Company or the relevant Subsidiary Borrower shall
     withhold and deduct any such Taxes from such amounts, (B) the Company or
     relevant Subsidiary Borrower shall pay or deposit with the appropriate
     taxing authority in a timely manner the full amount of Taxes so withheld or
     deducted, (C) the Company or the relevant Subsidiary Borrower shall
     promptly send to the Administrative Agent a certified copy of an original
     official receipt received by the Company or such Subsidiary Borrower (or
     other documentation reasonably acceptable to the Administrative Agent)
     showing payment thereof, and (D) if such Taxes are Non-Excluded Taxes, the
     amounts so payable to the Administrative Agent or the relevant Lender shall
     be increased to the extent necessary to yield to the Administrative Agent
     or such Lender (after payment of all Non-Excluded Taxes) interest or any
     such other amounts payable hereunder at the rates or in the amounts
     specified in this Agreement, provided, however, that the Company and the
     Subsidiary Borrowers shall not be required to increase any such amounts
     payable to any Lender that is not organized under the laws of the United
     States of America or a state thereof if such Lender fails to comply with
     the requirements of paragraph (b) of this subsection. If the Company or any
     Subsidiary Borrower fails to pay any Non-Excluded Taxes when due to the
     appropriate taxing authority or fails to remit to the Administrative Agent
     the required receipts or other required documentary evidence, the Company
     and such Subsidiary Borrower shall indemnify the Administrative Agent and
     the relevant Lenders for any incremental taxes, interest or penalties that
     may become payable by the Administrative Agent or any Lender as a result of
     any such failure. The agreements in this subsection shall survive the
     termination of this Agreement and the payment of the Loans and all other
     amounts payable hereunder.

      a. Each Lender that is not a "U.S. Person" as defined in Section
         7701(a)(30) of the Code shall:
          i.   deliver to the Company and the Administrative Agent two copies of
               either U.S. Internal Revenue Service Form W-8BEN or Form W-8ECI,
               or, in the case of such a Lender claiming exemption from U.S.
               federal withholding tax under Section 871(h) or 881(c) of the
               Code with respect to payments of "portfolio interest", a
               statement substantially in the form of Exhibit L and a Form
               W-8BEN, or any subsequent versions thereof or successors thereto,
               properly completed and duly executed by such Lender claiming
               complete exemption from, or a reduced rate of, U.S. federal
               withholding tax on all payments by the Company under this
               Agreement and the other Loan Documents;
          ii.  deliver to the Company and the Administrative Agent two further
               copies of any such form or certification on or before the date
               that any such form or certification expires or becomes obsolete
               and after the occurrence of any event requiring a change in the
               most recent form previously delivered by it to the Company; and
          iii. obtain such extensions of time for filing and complete such forms
               or certifications as may reasonably be requested by the Company
               or the Administrative Agent;
     
         unless in any such case an event (including, without limitation, any
         change in treaty, law or regulation) has occurred prior to the date on
         which any such delivery would otherwise be required which renders all
         such forms inapplicable or which would prevent such Lender from duly
         completing and delivering any such form with respect to it and such
         Lender so advises the Company and the Administrative Agent. Each Person
         that shall become a Lender or a Participant pursuant to subsection 14.6
         shall, upon the effectiveness of the related transfer, be required to
         provide all of the forms and statements required pursuant to this
         subsection, provided that in the case of a Participant such Participant
         shall furnish all such required forms and statements to the Lender from
         which the related participation shall have been purchased.
     
      b. Failure or delay on the part of any Lender to demand additional amounts
         pursuant to this subsection shall not constitute a waiver of such
         Lender's right to demand such additional amounts; provided that the
         Company or relevant Subsidiary Borrower shall not be required to
         compensate a Lender pursuant to this subsection 6.12 for any
         Non-Excluded Taxes incurred more than 180 days prior to the date that
         such Lender notifies the Company thereof; provided further that, if the
         Non-Excluded Taxes are retroactive, then the 180-day period referred to
         above shall be extended to include the period of retroactive effect
         thereof.

 13. Indemnity

     . The Company agrees to indemnify each Lender and to hold each Lender
     harmless from any loss or expense which such Lender may sustain or incur as
     a consequence of (a) default by the Company in making a borrowing of,
     conversion into or continuation of Eurodollar Loans or Offshore Currency
     Loans after the Company has given a notice requesting the same in
     accordance with the provisions of this Agreement, (b) default by the
     Company in making any prepayment after the Company has given a notice
     thereof in accordance with the provisions of this Agreement or (c) the
     making of a prepayment of Eurodollar Loans or Offshore Currency Loans on a
     day which is not the last day of an Interest Period with respect thereto.
     Such indemnification may include an amount equal to the excess, if any, of
     (i) the amount of interest which would have accrued on the amount so
     prepaid, or not so borrowed, converted or continued, for the period from
     the date of such prepayment or of such failure to borrow, convert or
     continue to the last day of such Interest Period (or, in the case of a
     failure to borrow, convert or continue, the Interest Period that would have
     commenced on the date of such failure) in each case at the applicable rate
     of interest for such Loans provided for herein (excluding, however, the
     Applicable Margin included therein, if any) over (ii) the amount of
     interest (as reasonably determined by such Lender) which would have accrued
     to such Lender on such amount by placing such amount on deposit for a
     comparable period with leading banks in the interbank eurodollar market.
     This covenant shall survive the termination of this Agreement and the
     payment of the Loans and all other amounts payable hereunder.

 14. Offshore Currency Spot Rate

     . (i) No later than 4:00 P.M., Central time, on each Calculation Date with
     respect to an Eligible Offshore Currency, the Administrative Agent shall
     determine the Spot Rate as of such Calculation Date with respect to such
     Eligible Offshore Currency and (ii) no later than the time specified in the
     applicable Fronting Lender Addendum, on each Calculation Date with respect
     to a Fronted Offshore Currency, the Fronting Lender with respect to such
     Offshore Currency shall determine the Spot Rate as of such Calculation Date
     with respect to such Fronted Offshore Currency and shall promptly notify
     the Administrative Agent thereof, provided that, upon receipt of a
     borrowing request pursuant to subsection 2.14, the relevant Fronting Lender
     shall determine the Spot Rate with respect to the relevant Fronted Offshore
     Currency in accordance with the Fronting Lender Addendum and shall promptly
     notify the Administrative Agent thereof (it being acknowledged and agreed
     that the Administrative Agent shall use such Spot Rate for the purposes of
     determining compliance with subsection 2.13 with respect to such borrowing
     request and issuing the notice described in clause (iii) of the proviso to
     the first sentence of subsection 2.13). The Spot Rates so determined shall
     become effective on the first Business Day immediately following the
     relevant Calculation Date (a "Reset Date") and shall remain effective until
     the next succeeding Reset Date.

      a. No later than 4:00 P.M., Central time, on each Reset Date and Borrowing
         Date (with respect to Offshore Currency Loans), the Administrative
         Agent shall determine the Dollar Equivalent of the Offshore Currency
         Loans then outstanding (after giving effect to any Offshore Currency
         Loans to be made or repaid on such date).
      b. The Administrative Agent shall promptly notify the Company of each
         determination of a Spot Rate hereunder.

 15. Subsidiary Borrowers

     . The Company may designate any Foreign Subsidiary of the Company as a
     Subsidiary Borrower by delivery to the Administrative Agent of a Borrowing
     Subsidiary Agreement executed by such Foreign Subsidiary and the Company
     and upon such delivery such Foreign Subsidiary shall for all purposes of
     this Agreement be a Subsidiary Borrower and a party to this Agreement until
     the Company shall have executed and delivered to the Administrative Agent a
     Borrowing Subsidiary Termination with respect to such Foreign Subsidiary,
     whereupon such Foreign Subsidiary shall cease to be a Subsidiary Borrower
     and a party to this Agreement. The Administrative Agent shall promptly
     notify the affected Lenders at each such designation. Notwithstanding the
     preceding sentence, no Borrowing Subsidiary Termination will become
     effective as to any Subsidiary Borrower at a time when any Subsidiary
     Borrower Obligation of such Subsidiary Borrower shall be outstanding
     hereunder, provided that such Borrowing Subsidiary Termination shall
     nevertheless be effective to terminate such Subsidiary Borrower's right to
     make further borrowings under this Agreement. Each Subsidiary Borrower
     shall be permitted only to borrow Revolving Offshore Loans in the currency
     of the jurisdiction which is both its jurisdiction of organization and the
     jurisdiction where it has its principal operations.

 16. Mitigation Obligations; Replacement of Lenders

     . If any Lender or a Participant in such Lender's Loans requests
     compensation under subsection 6.11, if the adoption of or any change in any
     Requirement of Law or in the interpretation or application thereof causes
     the occurrence of one of the events described in clause (a), (b) or (c) of
     subsection 6.11, or if the Company or any Subsidiary Borrower is required
     to pay any additional amount to any Lender or a Participant in such
     Lender's Loans or any Governmental Authority for the account of any Lender
     or Participant pursuant to subsection 6.12, then such Lender or Participant
     shall use reasonable efforts to designate a different lending office for
     funding or booking its Loans hereunder or to assign its rights and
     obligations hereunder to another of its offices, branches or Affiliates,
     if, in the reasonable judgment of such Lender or Participant, such
     designation or assignment (i) would eliminate or reduce amounts payable
     pursuant to subsection 6.11 or 6.12 or would render inapplicable the
     adoption, change, interpretation or application of the Requirement of Law
     that necessitated the occurrence of one of the events described in clause
     (a), (b) or (c) of subsection 6.11, as the case may be, in the future and
     (ii) would not subject such Lender or Participant to any unreimbursed cost
     or expense and would not otherwise be disadvantageous to such Lender or
     Participant. The Company hereby agrees to pay all reasonable costs and
     expenses incurred by any Lender or Participant in connection with any such
     designation or assignment.

      a. If any Lender or a Participant in such Lender's Loans requests
         compensation under subsection 6.11, or if the adoption of or any change
         in any Requirement of Law or in the interpretation or application
         thereof causes the occurrence of one of the events described in clause
         (a), (b) or (c) of subsection 6.11, or if the Company or any Subsidiary
         Borrower is required to pay any additional amount to any Lender or a
         Participant in such Lender's Loans or any Governmental Authority for
         the account of any Lender or Participant pursuant to subsection 6.12,
         then the Company shall have the right, at its sole expense, upon notice
         to such Lender and the Administrative Agent, to require such Lender to
         assign and delegate, without recourse (in accordance with and subject
         to the restrictions contained in subsection 14.6), all its interests,
         rights and obligations under this Agreement to an assignee that shall
         assume such obligations (which assignee may be another Lender, if a
         Lender accepts such assignment); provided that (i) the Company shall
         have received the prior written consent of the Administrative Agent
         (and, if a Revolving Credit Commitment is being assigned, the Issuing
         Bank, the Swing Line Lender and the Fronting Lenders) which consent
         shall not unreasonably be withheld, (ii) such Lender shall have
         received payment of an amount equal to the outstanding principal of its
         Loans and participations in outstanding Letters of Credit, accrued
         interest thereon, accrued fees and all other amounts payable to it
         hereunder, from the assignee (to the extent of such outstanding
         principal and accrued interest and fees) or the Company (in the case of
         all other amounts) and (iii) (x) in the case of any such assignment
         resulting from a claim for compensation under subsection 6.11 or
         payments required to be made pursuant to subsection 6.12, such
         assignment will result in a reduction in such compensation or payments
         and (y) in the case of any such assignment resulting from the adoption
         of or any change in any Requirement of Law or in the interpretation or
         application thereof that causes the occurrence of one of the events
         described in clause (a), (b) or (c) of subsection 6.11, such assignment
         will render inapplicable the adoption, change, interpretation or
         application of the Requirement of Law that necessitated the occurrence
         of one of the events described in clause (a), (b) or (c) of subsection
         6.11. A Lender shall not be required to make any such assignment and
         delegation if, prior thereto, as a result of a waiver by such Lender or
         otherwise, the circumstances entitling the Company to require such
         assignment and delegation cease to apply.

REPRESENTATIONS AND WARRANTIES

To induce the Agents and the Lenders to enter into this Agreement and to induce
the Lenders to make their extensions of credit hereunder, the Company hereby
represents and warrants to the Administrative Agent and each Lender that:

 1.  Financial Condition

     . The Consolidated balance sheet of the Company and its Consolidated
     Subsidiaries as at December 31, 2000 and the related Consolidated
     statements of earnings and of cash flows for the fiscal year ended on such
     date, reported on by Ernst & Young LLP, copies of which have heretofore
     been furnished to each Lender, present fairly the Consolidated financial
     condition of the Company and its Consolidated Subsidiaries as at such date,
     and the Consolidated results of their operations and their Consolidated
     cash flows for the fiscal year then ended. The unaudited Consolidated
     balance sheet of the Company and its Consolidated Subsidiaries as at
     March 31, 2001 and the related unaudited Consolidated statements of
     earnings and of cash flows for the three-month period ended on such date,
     certified by a Responsible Officer, copies of which have heretofore been
     furnished to each Lender, present fairly the Consolidated financial
     condition of the Company and its Consolidated Subsidiaries as at such date,
     and the Consolidated results of their operations and their Consolidated
     cash flows for the three-month period then ended (subject to normal
     year-end audit adjustments and the absence of notes). All such financial
     statements, including the related schedules and notes thereto, have been
     prepared in accordance with GAAP applied consistently throughout the
     periods involved as required by GAAP (except as approved by such
     accountants or Responsible Officer, as the case may be, and as disclosed
     therein). Neither the Company nor any of its Consolidated Subsidiaries had,
     at the date of the most recent balance sheet referred to above, any
     material Guarantee Obligation, contingent liability or liability for taxes,
     or any long-term lease or unusual forward or long-term commitment,
     including, without limitation, any Interest Rate Protection Agreement or
     foreign currency swap or exchange transaction, which is not reflected in
     the foregoing statements or in the notes thereto. Except as set forth in
     Schedule 7.1, during the period from December 31, 2000 to and including the
     date hereof there has been no sale, transfer or other disposition by the
     Company or any of its Consolidated Subsidiaries of any material part of its
     business or property and no purchase or other acquisition of any business
     or property (including any capital stock of any other Person) material in
     relation to the Consolidated financial condition of the Company and its
     Consolidated Subsidiaries at December 31, 2000.

 2.  No Change; Solvency

     . Since December 31, 2000, there has been no development or event which has
     had or could reasonably be expected to have a Material Adverse Effect and
     during the period from December 31, 2000 to and including the date hereof,
     except as set forth in Schedule 7.2, no dividends or other distributions
     have been declared, paid or made upon the Capital Stock of the Company or
     any of its Subsidiaries nor has any of the Capital Stock of the Company or
     any of its Subsidiaries been redeemed, retired, purchased or otherwise
     acquired for value by the Company or any of its Subsidiaries. As of the
     Restatement Date, after giving effect to the transactions contemplated by
     the Loan Documents to occur on the Restatement Date, and as of each
     Borrowing Date, the Company and its Subsidiaries will be Solvent on a
     Consolidated basis.

 3.  Corporate Existence; Compliance with Law

     . The Company and each of its Subsidiaries (a) is duly organized, validly
     existing and in good standing under the laws of the jurisdiction of its
     organization, (b) has the corporate power and authority, and the legal
     right, to own and operate its property, to lease the property it operates
     as lessee and to conduct the business in which it is currently engaged, (c)
     is duly qualified as a foreign corporation and in good standing under the
     laws of each jurisdiction where its ownership, lease or operation of
     property or the conduct of its business requires such qualification except
     to the extent its failure to be so qualified and/or in good standing could
     not reasonably be expected to have a Material Adverse Effect and (d) is in
     compliance with all Requirements of Law except to the extent that the
     failure to comply therewith could not, in the aggregate, reasonably be
     expected to have a Material Adverse Effect.

 4.  Corporate Power; Authorization; Enforceable Obligations

     . The Company has the corporate power and authority, and the legal right,
     to make, deliver and perform the Loan Documents to which it is a party and
     to borrow hereunder and has taken all necessary corporate action to
     authorize the borrowings on the terms and conditions of this Agreement and
     any Notes and to authorize the execution, delivery and performance of the
     Loan Documents to which it is a party. No consent or authorization of,
     filing with, notice to or other act by or in respect of, any Governmental
     Authority or any other Person is required in connection with the borrowings
     hereunder or with the execution, delivery, performance, validity or
     enforceability of the Loan Documents other than filings and recordings to
     perfect the Liens created by the Loan Documents. This Agreement has been,
     and each other Loan Documents to which it is a party will be, duly executed
     and delivered on behalf of the Company. This Agreement constitutes, and
     each other Loan Document to which it is a party when executed and delivered
     will constitute, a legal, valid and binding obligation of the Company
     enforceable against the Company in accordance with its terms, subject to
     the effects of bankruptcy, insolvency, fraudulent conveyance,
     reorganization, moratorium and other similar laws relating to or affecting
     creditors' rights generally, general equitable principles (whether
     considered in a proceeding in equity or at law) and an implied covenant of
     good faith and fair dealing.

 5.  No Legal Bar

     . The execution, delivery and performance of the Loan Documents, the
     borrowings hereunder and the use of the proceeds thereof will not violate
     any Requirement of Law or Contractual Obligation of the Company or of any
     of its Subsidiaries and will not result in, or require, the creation or
     imposition of any Lien, except pursuant to the Security Documents, on any
     of its or their respective properties or revenues pursuant to any such
     Requirement of Law or Contractual Obligation.

 6.  No Material Litigation

     . No litigation, investigation or proceeding of or before any arbitrator or
     Governmental Authority is pending or, to the knowledge of the Company,
     threatened by or against the Company or any of its Subsidiaries or against
     any of its or their respective properties or revenues (a) with respect to
     any of the Loan Documents or any of the transactions contemplated hereby or
     thereby or (b) which could reasonably be expected to have a Material
     Adverse Effect.

 7.  No Labor Controversy

     . There are no strikes or other labor disputes against the Company or any
     of its Subsidiaries pending or, to the knowledge of the Company, threatened
     that (individually or in the aggregate) could reasonably be expected to
     have a Material Adverse Effect. Hours worked by and payment made to
     employees of the Company and its Subsidiaries have not been in violation of
     the Fair Labor Standards Act or any other applicable Requirement of Law
     dealing with such matters that (individually or in the aggregate) could
     reasonably be expected to have a Material Adverse Effect. All payments due
     from the Company or any of its Subsidiaries on account of employee health
     and welfare insurance that (individually or in the aggregate) could
     reasonably be expected to have a Material Adverse Effect if not paid have
     been paid or accrued as a liability on the books of the Company or the
     relevant Subsidiary.

 8.  No Default

     . Neither the Company nor any of its Subsidiaries is in default under or
     with respect to any of its Contractual Obligations in any respect which
     could reasonably be expected to have a Material Adverse Effect. No Default
     or Event of Default has occurred and is continuing.

 9.  Ownership of Property; Liens

     . The Company and each of its Subsidiaries has good record and marketable
     title in fee simple to, or a valid leasehold interest in, all its real
     property, and good title to, or a valid leasehold interest in, all its
     other property, and none of such property is subject to any Lien except as
     permitted by subsection 10.3. Schedule 7.9 sets forth a true and complete
     list of all real property owned by the Company and its Subsidiaries as of
     the date hereof.

 10. Intellectual Property

     . The Company and each of its Subsidiaries owns, or is licensed to use, all
     trademarks, tradenames, patents, copyrights, technology, know-how and
     processes necessary for the conduct of its business as currently conducted
     except for those the failure to own or license which could not reasonably
     be expected to have a Material Adverse Effect (the "Intellectual
     Property"). Except as set forth in Schedule 7.10, no claim has been
     asserted and is pending by any Person challenging or questioning the use of
     any such Intellectual Property or the validity or effectiveness of any such
     Intellectual Property, nor does the Company know of any valid basis for any
     such claim. The use of such Intellectual Property by the Company and its
     Subsidiaries does not infringe on the rights of any Person, except for such
     claims and infringements that, in the aggregate, could not reasonably be
     expected to have a Material Adverse Effect.

 11. No Burdensome Restrictions

     . No Requirement of Law or Contractual Obligation of the Company or any of
     its Subsidiaries could reasonably be expected to have a Material Adverse
     Effect.

 12. Taxes

     . The Company and each of its Subsidiaries has filed or caused to be filed
     all tax returns which, to the knowledge of the Company, are required to be
     filed and has paid all taxes shown to be due and payable on said returns or
     on any assessments made against it or any of its property and all other
     taxes, fees or other charges imposed on it or any of its property by any
     Governmental Authority (other than any such taxes, fees and other charges,
     the amount or validity of which are currently being contested in good faith
     by appropriate proceedings and with respect to which reserves in conformity
     with GAAP have been provided on the books of the Company or its
     Subsidiaries, as the case may be); no tax Lien has been filed, and, to the
     knowledge of the Company, no claim is being asserted, with respect to any
     such tax, fee or other charge.

 13. Federal Regulations

     . No part of the proceeds of any Loans will be used for "buying" or
     "carrying" any "margin stock" within the respective meanings of each of the
     quoted terms under Regulation U in violation of Regulation U. If requested
     by any Lender or the Administrative Agent, the Company will furnish to the
     Administrative Agent and each Lender a statement to the foregoing effect in
     conformity with the requirements of FR Form G-3 or FR Form U-1, as
     applicable, referred to in Regulation U.

 14. ERISA

     . Except for matters which could not reasonably be expected to have a
     Material Adverse Effect, neither a Reportable Event nor an "accumulated
     funding deficiency" (within the meaning of Section 412 of the Code or
     Section 302 of ERISA) has occurred during the five-year period prior to the
     date on which this representation is made or deemed made with respect to
     any Plan (other than any Multiemployer Plan), and each Plan (other than any
     Multiemployer Plan) has complied in all material respects with the
     applicable provisions of ERISA and the Code. No termination of a Single
     Employer Plan under Section 4041(c) or 4042 of ERISA has occurred, and no
     Lien in favor of the PBGC or a Plan has arisen, during such five-year
     period. The present value of all accrued benefits under each Single
     Employer Plan (based on those assumptions used to fund such Plans) did not,
     as of the last annual valuation date prior to the date on which this
     representation is made or deemed made, exceed the value of the assets of
     such Plan allocable to such accrued benefits. Neither the Company nor any
     Commonly Controlled Entity has had a complete or partial withdrawal from
     any Multiemployer Plan, and, to the best of the Company's knowledge,
     neither the Company nor any Commonly Controlled Entity would become subject
     to any liability under ERISA if the Company or any such Commonly Controlled
     Entity were to withdraw completely from all Multiemployer Plans as of the
     valuation date most closely preceding the date on which this representation
     is made or deemed made. No such Multiemployer Plan is in Reorganization or
     Insolvent.

 15. Investment Company Act; Other Regulations

     . No Loan Party is an "investment company", or a company "controlled" by an
     "investment company", within the meaning of the Investment Company Act of
     1940, as amended. No Loan Party is subject to regulation under any Federal
     or State statute or regulation (other than Regulation X) which limits its
     ability to incur Indebtedness.

 16. Subsidiaries

     . Schedule 7.16 sets forth all of the Subsidiaries of the Company, and all
     of the joint ventures in which the Company or any of its Subsidiaries has
     an interest, at the Restatement Date, the jurisdiction of their
     incorporation and the direct or indirect ownership interest of the Company
     therein.

 17. Purpose of Tranche D Term Loans and Revolving Loans

     . The proceeds of the Tranche D Term Loans shall be used by the Company (i)
     to prepay all Acquisition Loans outstanding as of the Restatement Date,
     (ii) to prepay $60,000,000 of the Tranche A Term Loans outstanding as of
     the Restatement Date, (iii) to pay fees and expenses relating to the
     Tranche D Term Loan Facility and this Agreement to be paid on the
     Restatement Date in accordance with Section 8.1(b) and (iv) to the extent
     of remaining proceeds, to prepay Revolving Loans outstanding as of such
     date. The proceeds of the Revolving Loans shall be used to finance the
     working capital needs and general corporate purposes of the Company and its
     Subsidiaries in the ordinary course of business (including the financing of
     Permitted Acquisitions) and, in the case of Fronted Offshore Loans, to
     finance the working capital needs of the relevant Subsidiary Borrower. The
     proceeds of the Original Term Loans were used for the purposes described in
     the Original Credit Agreement.

 18. Environmental Matters

     . Except as set forth in Schedule 7.18:

      a. The facilities and properties owned, leased or operated by the Company
         or any of its Subsidiaries (the "Properties") do not contain, and have
         not previously contained, any Materials of Environmental Concern in
         amounts or concentrations which (i) constitute or constituted a
         violation of, or (ii) would reasonably be expected to give rise to
         liability under, any applicable Environmental Law, except in either
         case insofar as such violation or liability, or any aggregation
         thereof, is not reasonably likely to result in a Material Adverse
         Effect.
      b. The Properties and all operations at the Properties are in compliance
         in all material respects, and have in the last five years been in
         compliance in all material respects, with all applicable Environmental
         Laws, and there is no contamination at, under or about the Properties
         or violation of any Environmental Law with respect to the Properties or
         the business operated by the Company or any of its Subsidiaries (the
         "Business") which is reasonably likely to result in a Material Adverse
         Effect.
      c. Neither the Company nor any of its Subsidiaries has received any notice
         of violation, alleged violation, non-compliance, liability or potential
         liability regarding environmental matters or compliance with
         Environmental Laws (including, without limitation, the federal
         Comprehensive Environmental Response, Compensation, and Liability Act)
         with regard to any of the Properties or the Business, nor does the
         Company have knowledge or reason to believe that any such notice will
         be received or is being threatened except insofar as such notice or
         threatened notice, or any aggregation thereof, does not involve a
         matter or matters that is or are reasonably likely to result in a
         Material Adverse Effect.
      d. Materials of Environmental Concern have not been transported or
         disposed of from the Properties in violation of, or in a manner or to a
         location which would be expected to give rise to liability under, any
         Environmental Law, nor have any Materials of Environmental Concern been
         generated, treated, stored or disposed of at, on or under any of the
         Properties in violation of, or in a manner that could reasonably be
         expected to give rise to liability under, any applicable Environmental
         Law except insofar as such transportation, disposal, generation,
         treatment or storage, individually or in the aggregate, is not
         reasonably likely to result in a Material Adverse Effect.
      e. No judicial proceeding or governmental or administrative action is
         pending or, to the knowledge of the Company, threatened, under any
         Environmental Law to which the Company or any Subsidiary is or will be
         named as a party with respect to the Properties or the Business, nor
         are there any consent decrees or other decrees, consent orders,
         administrative orders or other orders, or other administrative or
         judicial requirements outstanding under any Environmental Law with
         respect to the Properties or the Business, nor has the Company or any
         of its Subsidiaries assumed or retained, by contract or, to the best
         knowledge of the Company, by operation of law, any liabilities of any
         kind, fixed or contingent, known or unknown, under any Environmental
         Law or with respect to any Material of Environmental Concern except
         insofar as such proceeding, action, decree, order, requirement,
         assumption or retention, individually or in the aggregate, is not
         reasonably likely to result in a Material Adverse Effect.
      f. There has been no release or threat of release of Materials of
         Environmental Concern at or from the Properties, or arising from or
         related to the operations of the Company or any of its Subsidiaries in
         connection with the Properties or otherwise in connection with the
         Business, in violation of or in amounts or in a manner that could give
         rise to liability under Environmental Laws except insofar as such
         release or threat of release is not reasonably likely to result in a
         Material Adverse Effect.

 19. Regulation H

     . No Mortgage encumbers improved real property which is located in an area
     that has been identified by the Secretary of Housing and Urban Development
     as an area having special flood hazards and in which flood insurance has
     been made available under the National Flood Insurance Act of 1968.

 20. No Material Misstatements

     . The written information, reports, financial statements, exhibits and
     schedules furnished by or on behalf of the Company and each other Loan
     Party to the Administrative Agent and the Lenders in connection with the
     negotiation of any Loan Document or any document related thereto or
     included therein or delivered pursuant thereto do not contain, and will not
     contain as of the Restatement Date, any material misstatement of fact and
     do not, taken as a whole, omit, and will not, taken as a whole, omit as of
     the Restatement Date, to state any material fact necessary to make the
     statements therein, in the light of the circumstances under which they were
     made, not materially misleading. It is understood that no representation or
     warranty is made concerning the forecasts, estimates, pro forma
     information, projections and statements as to anticipated future
     performance or conditions (the "Projections"), and the assumptions on which
     they were based, contained in any such information, reports, financial
     statements, exhibits or schedules, except that, as of the date such
     Projections were generated, (a) such Projections were based on the good
     faith assumptions of the management of the Company, and (b) the assumptions
     on which the Projections were based were believed by such management to be
     reasonable (it being understood that the Projections are subject to
     significant uncertainties and contingencies, many of which are beyond the
     control of the Company and that no assurance is given by the Company that
     such Projections will be realized).

 21. [Intentionally Omitted]

     .

 22. Ownership of the Company

     . Schedule 7.22 sets forth the number of shares of the Capital Stock of the
     Company, and the type thereof, owned by the Buyers on the Restatement Date
     and, except as set forth in Schedule 7.22, there will be no shares of the
     Capital Stock of the Company issued and outstanding on the Restatement Date
     that are not listed on such Schedule.

 23. Collateral

     . The provisions of each of the Security Documents constitute in favor of
     the Administrative Agent for the ratable benefit of the Lenders, a legal,
     valid and enforceable security interest in all right, title, and interest
     of the Company or any of the other Loan Parties which is a party to such
     Security Document, as the case may be, in the Collateral described in such
     Security Document. Except as otherwise provided in the Security Documents,
     each of the Security Documents constitutes a perfected security interest in
     all right, title and interest of the Company or such other Loan Parties, as
     the case may be, in the Collateral described therein, and except for  Liens
     permitted by subsection 10.3 which have priority over the Liens on the
     Collateral by operation of law and  Liens described in Schedule 10.3(f), a
     perfected first Lien on all right, title and interest of the Company or
     such other Loan Parties, as the case may be, in the Collateral described in
     each Security Document.

 24. Senior Debt; No Other Designated Senior Debt

. The Obligations constitute "Senior Indebtedness", "Designated Senior Debt" and
"Designated Guarantor Senior Debt" under and as defined in the Senior
Subordinated Note Indenture and in any other Subordinated Debt Documentation. No
other Indebtedness of any Loan Party constitutes or has been designated as
"Designated Senior Debt" or "Designated Guarantor Senior Debt" under and as
defined in the Senior Subordinated Note Indenture or any other Subordinated Debt
Documentation.

CONDITIONS PRECEDENT

 1. Conditions to Effectiveness

    . The effectiveness of the amendments to the Original Credit Agreement
    effected hereby and the obligations of the Tranche D Term Lenders to make
    Tranche D Term Loans hereunder shall be subject to the satisfaction,
    immediately prior to or concurrently with the making of the Tranche D Term
    Loans on the Restatement Date, of the following conditions precedent (except
    that (i) the amendments to subsection 14.1 shall not become effective unless
    all the Lenders under the Original Credit Agreement consent to the execution
    of this Agreement and (ii) the amendments to subsections 3.3, 3.4 and 3.5
    shall not become effective unless Lenders under the Original Credit
    Agreement the Voting Percentages of which constitute at least 66-2/3%
    consent to the execution of this Agreement):

     a. Loan Documents. The Administrative Agent shall have received  this
        Agreement, executed and delivered by a duly authorized officer of the
        Company, with a counterpart for each Lender,  for the account of each of
        the Tranche D Term Lenders which has requested a Note pursuant to
        subsection 6.1, a Tranche D Term Note conforming to the requirements
        hereof and executed and delivered by a duly authorized officer of the
        Company,  the Consent and Acknowledgment, executed and delivered by a
        duly authorized officer of each Loan Party (other than the Company),
        with a counterpart or a conformed copy for each Lender,  an executed
        Addendum (or a copy thereof by facsimile transmission) from each Person
        listed on Schedule 1.1(a) as a Tranche D Lender, provided, that,
        notwithstanding the foregoing, in the event that an Addendum has not
        been duly executed and delivered by each such Person listed in Schedule
        1.1(a) on the date (which shall be no earlier than the date hereof) on
        which this Agreement shall have been executed and delivered by each of
        the Company, the Administrative Agent and the Lenders described in
        subsection 8.1(a)(v), the condition set forth in this subsection
        8.1(a)(iv) shall, subject to satisfaction of the other conditions
        precedent set forth in subsections 8.1 and 8.2, nevertheless be
        satisfied on such date with respect to those Persons which have executed
        and delivered an Addendum on or before such date if on such date each of
        the Company and the Administrative Agent shall have designated one or
        more banks, financial institutions or other entities ("Designated
        Lenders") to assume, in the aggregate, all of the Tranche D Term Loan
        Commitments which would have been held by such Persons listed in
        Schedule 1.1(a) (the "Non-Executing Persons") which have not so executed
        an Addendum (subject to each such Designated Lender's prior written
        consent in its sole discretion and its execution of an Addendum)
        (Schedule 1.1(a) shall automatically be deemed to be amended to reflect
        the respective Tranche D Term Loan Commitments of the Designated Lenders
        and the omission of the Non-Executing Persons as Tranche D Lenders
        hereunder) and (v) executed Addenda from Lenders constituting the
        Required Lenders, the Required Tranche A Lenders, the Required Tranche B
        Lenders, the Required Tranche C Lenders, the Required Acquisition Loan
        Lenders and the Required Revolving Credit Lenders, in each case as such
        terms are defined in the Original Credit Agreement.
        Fees
        . The Lenders, the Administrative Agent and the Arrangers shall have
        received all fees required to be paid in connection with this Agreement,
        and all expenses for which invoices have been presented, on or before
        the Restatement Date.
        Governmental and Third Party Consents and Approvals
        . Any governmental and third party approvals and consents required in
        connection with the transactions contemplated hereby shall have been
        obtained on terms reasonably satisfactory to the Administrative Agent
        and shall be in full force and effect.
        Closing Certificates
        . The Administrative Agent shall have received, with a counterpart for
        each Lender, a certificate of the Company, dated the Restatement Date,
        substantially in the form of Exhibit H, with appropriate insertions and
        attachments, satisfactory in form and substance to the Administrative
        Agent.
        Corporate Proceedings of the Company
        . The Administrative Agent shall have received, with a counterpart for
        the Administrative Agent and a copy for each Lender, a copy of the
        resolutions, in form and substance reasonably satisfactory to the
        Administrative Agent, of the Board of Directors of the Company
        authorizing (i) the execution, delivery and performance of this
        Agreement and the other Loan Documents to which it is a party and (ii)
        the borrowings contemplated hereunder which certificate shall be in form
        and substance reasonably satisfactory to the Administrative Agent and
        shall state that the resolutions thereby certified have not been
        amended, modified, revoked or rescinded.
        Company Incumbency Certificate
        . The Administrative Agent shall have received, with a counterpart for
        the Administrative Agent and a copy for each Lender, a certificate of
        the Company, dated the Restatement Date, as to the incumbency and
        signature of the officers of the Company executing any Loan Document
        satisfactory in form and substance to the Administrative Agent.
        Proceedings of Subsidiaries
        . The Administrative Agent shall have received, with a counterpart for
        the Administrative Agent and a copy for each Lender, a copy of the
        resolutions, in form and substance reasonably satisfactory to the
        Administrative Agent, of the Board of Directors of each such Subsidiary
        of the Company which is a party to the Consent and Acknowledgment
        authorizing the execution, delivery and performance of the Consent and
        Acknowledgment, certified by the Secretary or an Assistant Secretary of
        each such Subsidiary as of the Restatement Date, which certificate shall
        be in form and substance reasonably satisfactory to the Administrative
        Agent and shall state that the resolutions thereby certified have not
        been amended, modified, revoked or rescinded.
        Subsidiary Incumbency Certificates
        . The Administrative Agent shall have received, with a counterpart for
        the Administrative Agent and a copy for each Lender, a certificate of
        each Subsidiary of the Company which is a party to the Consent and
        Acknowledgment, dated the Restatement Date, as to the incumbency and
        signature of the officers of such Subsidiaries executing the Consent and
        Acknowledgment, reasonably satisfactory in form and substance to the
        Administrative Agent.
        Corporate Documents
        . The Administrative Agent shall have received, with a counterpart for
        the Administrative Agent and a copy for each Lender, true and complete
        copies (a) with respect to each Loan Party which is a corporation, of
        the certificate of incorporation and by-laws of each Loan Party,
        certified as of the Restatement Date as complete and correct copies
        thereof in a manner reasonably satisfactory to the Administrative Agent
        and (b) with respect to each Loan Party which is a limited liability
        company, of the articles of organization and regulations and other
        governing documents and agreements of each such Loan Party, certified as
        of the Restatement Date as complete and correct copies thereof in a
        manner reasonably satisfactory to the Administrative Agent.
        Legal Opinions
        . The Administrative Agent shall have received, with a counterpart for
        each Lender, the following executed legal opinions:
         i.   the executed legal opinion of Shearman & Sterling, counsel to the
              Company and its Subsidiaries, substantially in the form of Exhibit
              I-1;
         ii.  the executed legal opinion of Dennis Noll, general counsel of the
              Company and its Subsidiaries, substantially in the form of Exhibit
              I-2; and
         iii. the executed legal opinion of Cox & Smith Incorporated, counsel to
              the Company and its Subsidiaries, substantially in the form of
              Exhibit I-3.
    
        Each such legal opinion shall cover such other matters incident to the
        transactions contemplated by this Agreement as the Administrative Agent
        may reasonably require.
    
        Acquisition Loans; Tranche A Term Loans
        . The Company shall, substantially concurrently with the making of the
        Tranche D Term Loans on the Restatement Date, prepay  all Acquisition
        Loans outstanding as of the Restatement Date and  $60,000,000 of the
        Tranche A Term Loans outstanding as of the Restatement Date, applied to
        the remaining installments of principal thereof in direct order of
        maturity (any prior notice required under the Original Credit Agreement
        in connection with such prepayment being hereby waived).
        Lien Perfection Certificate
        . The Administrative Agent shall have received a completed Lien
        Perfection Certificate, substantially in the form of Exhibit N, executed
        and delivered by a duly authorized officer of each Loan Party.

 2. Conditions to Each Extension of Credit

    . The agreement of each Lender to make any Loan or any other extension of
    credit requested to be made by it on any date (including, without
    limitation, the extensions of credit being made on the Restatement Date),
    and of the Issuing Bank to issue any Letter of Credit requested to be issued
    by it on any date, is subject to the satisfaction of the following
    conditions precedent:

    Representations and Warranties
    . Each of the representations and warranties made by the Company, its
    Subsidiaries and any other Loan Party in or pursuant to the Loan Documents
    shall be true and correct in all material respects on and as of such date as
    if made on and as of such date, except for representations and warranties
    stated to relate to a specific earlier date, in which case such
    representations and warranties shall be true and correct in all material
    respects on and as of such earlier date.
    No Default
    . No Default or Event of Default shall have occurred and be continuing on
    such date or after giving effect to the extensions of credit or the issuing
    of Letters of Credit requested to be made on such date.
    Additional Matters
    . All corporate and other proceedings, and all documents, instruments and
    other legal matters in connection with the transactions contemplated by this
    Agreement and the other Loan Documents shall be reasonably satisfactory in
    form and substance to the Administrative Agent, and the Administrative Agent
    shall have received such other documents and legal opinions in respect of
    any aspect or consequence of the transactions contemplated hereby or thereby
    as it shall reasonably request.

    Each borrowing by and Letter of Credit issued on behalf of the Company or
    any Subsidiary Borrower hereunder shall constitute a representation and
    warranty by the Company and such Subsidiary Borrower, as the case may be, as
    of the date thereof that the conditions contained in this subsection have
    been satisfied.

 3. Additional Conditions to Each Subsidiary Borrower Credit Event

    . The agreement of each Lender to make the initial extension of credit
    requested to be made by it to any Subsidiary Borrower on any date is also
    subject to the satisfaction of the following conditions precedent:

    Borrowing Subsidiary Agreement
    . The Administrative Agent shall have received the Borrowing Subsidiary
    Agreement for such Subsidiary Borrower executed and delivered by the Company
    and such Subsidiary Borrower.
    Opinions
    . The Administrative Agent shall have received a favorable written opinion
    of counsel for such Subsidiary Borrower (which counsel shall be reasonably
    acceptable to the Administrative Agent), in form and substance reasonably
    satisfactory to the Administrative Agent, and covering such other matters
    (including matters of the type described in subsections 6.11 or 6.12)
    relating to such Subsidiary Borrower or its Borrowing Subsidiary Agreement
    as the Required Lenders shall reasonably request.
    Other Documents
    . The Administrative Agent shall have received such documents and
    certificates as the Administrative Agent or its counsel may reasonably
    request relating to the organization, existence and good standing of such
    Subsidiary Borrower, the authorization of the transactions contemplated
    hereby relating to such Subsidiary Borrower and any other legal matters
    relating to such Subsidiary Borrower, its Borrowing Subsidiary Agreement or
    such transactions, all in form and substance satisfactory to the
    Administrative Agent and its counsel.

AFFIRMATIVE COVENANTS

The Company hereby agrees that, so long as the Commitments remain in effect or
any Letter of Credit remains outstanding and unpaid or any amount is owing to
any Lender or the Administrative Agent hereunder or under any other Loan
Document, the Company shall and (except in the case of delivery of financial
information, reports and notices in respect of the Company) shall cause each of
its Subsidiaries to:

 1.  Financial Statements

     . Furnish to the Administrative Agent, with an electronic and a hard copy:

      a. as soon as available, but in any event within 90 days after the end of
         each fiscal year of the Company, a copy of the Consolidated balance
         sheet of the Company and its Consolidated Subsidiaries as at the end of
         such year and the related Consolidated statements of earnings and of
         cash flows for such year, setting forth in each case in comparative
         form the figures for the previous year, reported on without a "going
         concern" or like qualification or exception, or qualification arising
         out of the scope of the audit, by independent certified public
         accountants of nationally recognized standing; and
      b. as soon as available, but in any event not later than 45 days after the
         end of each of the first three quarterly periods of each fiscal year of
         the Company, the unaudited Consolidated balance sheet of the Company
         and its Consolidated Subsidiaries as at the end of such quarter and the
         related unaudited Consolidated statements of earnings and of cash flows
         of the Company and its Consolidated Subsidiaries for such quarter and
         the portion of the fiscal year through the end of such quarter, setting
         forth in each case in comparative form the figures for the previous
         year, certified by a Responsible Officer as being fairly stated in all
         material respects (subject to normal year-end audit adjustments and the
         absence of notes);

     all such financial statements shall be complete and correct in all material
     respects and shall be prepared in reasonable detail and in accordance with
     GAAP (except, in the case of any such unaudited financial statements, for
     the absence of footnotes and, except as approved by such accountants or
     officer, as the case may be, and disclosed therein).

 2.  Certificates; Other Information

     . Furnish to the Administrative Agent, with an electronic and a hard copy:

      a. concurrently with the delivery of the financial statements referred to
         in subsection 9.1(a), a compliance certificate of the independent
         certified public accountants reporting on such financial statements
         stating that in making the examination necessary therefor no knowledge
         was obtained of any Default or Event of Default, except as specified in
         such certificate;
      b. concurrently with the delivery of the financial statements referred to
         in subsections 9.1(a) and (b), a compliance certificate of a
         Responsible Officer (i) stating that, to the best of such Responsible
         Officer's knowledge, during such period (A) no Subsidiary has been
         formed or acquired (or, if any such Subsidiary has been formed or
         acquired, the Company has complied with the requirements of subsection
         9.10 with respect thereto), (B) neither the Company nor any of its
         Subsidiaries has changed its name, its principal place of business, its
         chief executive office or the location of any material item of tangible
         Collateral without complying with the requirements of this Agreement
         and the Security Documents with respect thereto and (C) the Company has
         observed or performed all of its covenants and other agreements, and
         satisfied every condition, contained in this Agreement and the other
         Loan Documents to be observed, performed or satisfied by it, and that
         such Officer has obtained no knowledge of any Default or Event of
         Default except as specified in such certificate and (ii) setting forth
         in reasonable detail the calculations required to determine (A)
         compliance with subsection 10.1, (B) the Applicable Margin then in
         effect for each Type of Loan and (C) in the case of the compliance
         certificate delivered in connection with the financial statements
         delivered pursuant to subsection 9.1(a), the Excess Cash Flow for the
         relevant fiscal year;
      c. promptly after approval by the Board of Directors of the Company, but
         in any event not later than the last Business Day of the second
         calendar month of each fiscal year of the Company, a copy of the
         projections by the Company of the operating budget and cash flow budget
         of the Company and its Subsidiaries for such fiscal year, such
         projections to be accompanied by a certificate of a Responsible Officer
         to the effect that such projections have been prepared on the basis of
         sound financial planning practice and that such Responsible Officer has
         no reason to believe they are incorrect or misleading in any material
         respect;
      d. concurrently with the delivery of the financial statements referred to
         in subsections 9.1(a) and (b), a comparison (with a discussion of
         material differences) in reasonable detail of the revenues and EBITDA
         (and, in the case of the financial statements referred to in subsection
         9.1(a), asset utilization) of the Company and its Subsidiaries, on a
         divisional basis, for the period covered by the financial statements to
         the budgeted results for such period delivered to the Lenders prior to
         the Original Closing Date or after the Original Closing Date, pursuant
         to paragraph (c) above (it being understood that any such comparison
         and discussion shall be prepared in a manner consistent with past
         practice as disclosed to the Administrative Agent and any comparison so
         prepared shall satisfy the requirements of this paragraph);
      e. within fifteen days after the same are sent, copies of all financial
         statements and reports which the Company sends to its stockholders, and
         within five days after the same are filed, copies of all financial
         statements and reports which the Company may make to, or file with, the
         Securities and Exchange Commission or any successor or analogous
         Governmental Authority; and
      f. as soon as practicable, such additional financial and other information
         as any Lender may from time to time reasonably request.

 3.  Payment of Obligations

     . Pay, discharge or otherwise satisfy at or before maturity or before they
     become delinquent, as the case may be, all its material obligations of
     whatever nature, except where the amount or validity thereof is currently
     being contested in good faith by appropriate proceedings and reserves in
     conformity with GAAP with respect thereto have been provided on the books
     of the Company and its Subsidiaries.

 4.  Conduct of Business and Maintenance of Existence

     . Continue to  engage in businesses which are in the same, similar or
     reasonably related or complementary businesses as the businesses in which
     the Company and its Subsidiaries are engaged on the date hereof and
      preserve, renew and keep in full force and effect its corporate existence
     and take all reasonable action to maintain all rights, privileges and
     franchises necessary or desirable in the normal conduct of its business
     except as otherwise permitted pursuant to subsection 10.5 except to the
     extent that failure to do so could not, in the aggregate, be reasonably
     expected to have a Material Adverse Effect; comply with all Contractual
     Obligations and Requirements of Law except to the extent that failure to
     comply therewith could not, in the aggregate, be reasonably expected to
     have a Material Adverse Effect.

 5.  Maintenance of Property; Insurance

     . Keep all property useful and necessary in its business in good working
     order and condition (ordinary wear and tear excepted); maintain with
     financially sound and reputable insurance companies (or, to the extent
     consistent with prudent business practice, a program of self-insurance)
     insurance on all the Collateral in accordance with the requirements of
     Section 5.3 of the Guarantee and Collateral Agreement and the requirements
     of each of the Mortgages and on all its other property in at least such
     amounts (including as to amounts of deductibles) and against at least such
     risks (but including in any event commercial general liability, product
     liability and business interruption) as are consistent with prudent
     business practice; and furnish to each Lender, upon written request, full
     information as to the insurance carried.

 6.  Inspection of Property; Books and Records; Discussions

     . Keep proper books of records and account in which full, true and correct
     entries in conformity with GAAP and all Requirements of Law shall be made
     of all dealings and transactions in relation to its business and
     activities; and permit representatives of any Lender to visit and inspect
     any of its properties and examine and make abstracts from any of its books
     and records at any reasonable time and as often as may reasonably be
     desired and to discuss the business, operations, properties and financial
     and other condition of the Company and its Subsidiaries with officers and
     employees of the Company and its Subsidiaries and with its independent
     certified public accountants.

 7.  Notices

     . Promptly give notice to the Administrative Agent, with a copy for each
     Lender, of:

      a. the occurrence of any Default or Event of Default;
      b. any (i) default or event of default under any Contractual Obligation of
         the Company or any of its Subsidiaries or (ii) litigation,
         investigation or proceeding which may exist at any time between the
         Company or any of its Subsidiaries and any Governmental Authority,
         which in either case, if not cured or if adversely determined, as the
         case may be, could reasonably be expected to have a Material Adverse
         Effect;
      c. any litigation or proceeding affecting the Company or any of its
         Subsidiaries in which the amount involved is $5,000,000 or more and not
         covered by insurance or in which injunctive or similar relief is sought
         which, if granted, could reasonably be expected to have a Material
         Adverse Effect;
      d. any of the following events where, individually or in the aggregate
         with any other events, the liability that could result would exceed
         $5,000,000, as soon as possible and in any event within 30 days after
         the Company knows or has reason to know thereof: (i) the occurrence or
         expected occurrence of any Reportable Event with respect to any Single
         Employer Plan, a failure to make any required contribution to a Plan,
         the creation of any Lien in favor of the PBGC or a Plan or any
         withdrawal from, or the termination, Reorganization or Insolvency of,
         any Multiemployer Plan or (ii) the institution of proceedings or the
         taking of any other action by the PBGC or the Company or any Commonly
         Controlled Entity or any Multiemployer Plan with respect to the
         withdrawal from, or the terminating, Reorganization or Insolvency of,
         any Plan; and
      e. any development or event which could reasonably be expected to have a
         Material Adverse Effect.

     Each notice pursuant to this subsection shall be accompanied by a statement
     of a Responsible Officer of the Company setting forth details of the
     occurrence referred to therein and stating what action the Company proposes
     to take with respect thereto.

 8.  Environmental Laws

     . Comply with, and use its best efforts to ensure compliance by all tenants
     and subtenants, if any, with, all applicable Environmental Laws and obtain
     and comply with and maintain, and use its best efforts to ensure that all
     tenants and subtenants obtain and comply with and maintain, any and all
     licenses, approvals, notifications, registrations or permits required by
     applicable Environmental Laws except to the extent that failure to do so
     would not be reasonably expected to have a Material Adverse Effect.

      a. Conduct and complete all investigations, studies, sampling and testing,
         and all remedial, removal and other actions required under
         Environmental Laws and promptly comply with all lawful orders and
         directives of all Governmental Authorities regarding Environmental Laws
         except, in each case, to the extent that the same are being contested
         in good faith by appropriate proceedings and the pendency of such
         proceedings could not be reasonably expected to have a Material Adverse
         Effect.

 9.  Further Assurances

     . Upon the reasonable request of the Administrative Agent, promptly perform
     or cause to be performed any and all acts and execute or cause to be
     executed any and all documents (including, without limitation, financing
     statements and continuation statements) for filing under the provisions of
     the Uniform Commercial Code or any other Requirement of Law which are
     necessary or advisable to maintain in favor of the Administrative Agent,
     for the benefit of the Lenders, Liens on the Collateral that are duly
     perfected in accordance with all applicable Requirements of Law.

 10. Additional Collateral

     . With respect to any assets, other than leasehold interests, acquired
     after the Original Closing Date by the Company or any of its Domestic
     Subsidiaries that are intended to be subject to the Lien created by any of
     the Security Documents but which are not so subject (other than any assets
     described in paragraph (b) or (c) of this subsection), promptly (and in any
     event within 30 days after the acquisition thereof): (i) execute and
     deliver to the Administrative Agent such amendments to the relevant
     Security Documents or such other documents as the Administrative Agent
     (including Mortgages) shall reasonably deem necessary or advisable to grant
     to the Administrative Agent, for the benefit of the Lenders, a Lien on such
     assets, (ii) take all actions reasonably necessary or advisable to cause
     such Lien to be duly perfected in accordance with all applicable
     Requirements of Law as contemplated by such Security Documents, including,
     without limitation, the filing of financing statements in such
     jurisdictions as may be reasonably requested by the Administrative Agent,
     (iii) in the case of a Mortgage, deliver to the Administrative Agent such
     surveys, policies and other documents as the Administrative Agent would
     have received pursuant to subsections 8.1(v), 8.1(w), 8.1(x) and 8.1(y) of
     the Original Credit Agreement if the relevant parcel of real property has
     been subject to a Mortgage on the Original Closing Date, all in form and
     substance reasonably satisfactory to the Administrative Agent and (iv) if
     reasonably requested by the Administrative Agent, deliver to the
     Administrative Agent legal opinions relating to the matters described in
     clauses (i) and (ii) immediately preceding, which opinions shall be in form
     and substance, and from counsel, reasonably satisfactory to the
     Administrative Agent.

      a. With respect to any Person that, subsequent to the Original Closing
         Date, becomes a Subsidiary (other than a Foreign Subsidiary), promptly:
         (i) execute and deliver to the Administrative Agent, for the benefit of
         the Lenders, a new pledge agreement or such amendments to the Guarantee
         and Collateral Agreement as the Administrative Agent shall deem
         necessary or advisable to grant to the Administrative Agent, for the
         benefit of the Lenders, a Lien on the Capital Stock of such Subsidiary
         which is owned by the Company or any of its Subsidiaries, (ii) deliver
         to the Administrative Agent the certificates representing such Capital
         Stock, together with undated stock powers executed and delivered in
         blank by a duly authorized officer of the Company or such Subsidiary,
         as the case may be, (iii) cause such new Subsidiary (A) to become a
         party to the Guarantee and Collateral Agreement pursuant to an annex to
         the Guarantee and Collateral Agreement which is in form and substance
         reasonably satisfactory to the Administrative Agent, (B) to execute and
         deliver a Mortgage with respect to any parcel of real property owned by
         it, (C) to take all actions necessary or advisable to cause the Lien
         created by the Guarantee and Collateral Agreement or any such Mortgage
         to be duly perfected in accordance with all applicable Requirements of
         Law as contemplated by such Security Documents, including, without
         limitation, the filing of financing statements in such jurisdictions as
         may be requested by the Administrative Agent and (D) to execute and
         deliver such documents and certificates as the Administrative Agent or
         its counsel may reasonably request relating to the organization,
         existence and good standing of such Subsidiary, the authorization of
         the transactions contemplated hereby and by the other Loan Documents
         relating to such Subsidiary and any other legal matters relating to
         such Subsidiary and the Loan Documents to which it is or is to become a
         party (including, if requested by the Administrative Agent,
         satisfactory environmental reports or assessments with respect to each
         parcel of real property covered by a Mortgage), all in form and
         substance satisfactory to the Administrative Agent and its counsel,
         (iv) in the case of a Mortgage, deliver to the Administrative Agent
         such surveys, policies and other documents as the Administrative Agent
         would have received pursuant to subsections 8.1(v), 8.1(w), 8.1(x) and
         8.1(y) of the Original Credit Agreement if the relevant parcel of real
         property has been subject to a Mortgage on the Original Closing Date,
         all in form and substance reasonably satisfactory to the Administrative
         Agent and (v) if requested by the Administrative Agent, deliver to the
         Administrative Agent legal opinions relating to the matters described
         in clauses (i), (ii) and (iii) immediately preceding, which opinions
         shall be in form and substance, and from counsel, reasonably
         satisfactory to the Administrative Agent.
      b. With respect to any Person that, subsequent to the Original Closing
         Date, becomes a Foreign Subsidiary, promptly upon the request of the
         Administrative Agent: (i) to the extent permitted by applicable law,
         execute and deliver to the Administrative Agent a new pledge agreement
         or such amendments to the Guarantee and Collateral Agreement as the
         Administrative Agent shall deem necessary or advisable to grant to the
         Administrative Agent, for the benefit of the Lenders, a Lien on the
         Capital Stock of such Subsidiary which is owned by the Company or any
         of its Domestic Subsidiaries (provided that in no event shall more than
         65% of the Capital Stock of any such Subsidiary be required to be so
         pledged), (ii) deliver to the Administrative Agent any certificates
         representing such Capital Stock, together with undated stock powers
         executed and delivered in blank by a duly authorized officer of the
         Company or such Domestic Subsidiary, as the case may be, and take or
         cause to be taken all such other actions under the law of the
         jurisdiction of organization of such Foreign Subsidiary as may be
         necessary or advisable to perfect such Lien on such Capital Stock and
         (iii) if requested by the Administrative Agent, deliver to the
         Administrative Agent legal opinions relating to the matters described
         in clauses (i) and (ii) immediately preceding, which opinions shall be
         in form and substance, and from counsel, reasonably satisfactory to the
         Administrative Agent.
      c. Notwithstanding the foregoing provisions of this subsection 9.10, (i)
         neither Newco nor KCI International shall be required to grant a Lien
         on the Capital Stock of KCII owned by it, (ii) none of KCII, KCI
         International and KCII Holdings LLC shall be required to grant a Lien
         on the Capital Stock of EMD CV and IMD CV owned by them, and (iii) only
         65% of the Capital Stock of each of Newco, KCI International and KCII
         Holdings LLC shall be required to be pledged. In addition, the
         completion of intermediate steps in the Foreign Restructuring shall
         not, in and of themselves, trigger any additional requirements to grant
         a Lien in the Capital Stock of Subsidiaries of the Company in
         accordance with this subsection 9.10.

NEGATIVE COVENANTS

The Company hereby agrees that, so long as the Commitments remain in effect or
any Letter of Credit remains outstanding and unpaid or any amount is owing to
any Lender or the Administrative Agent hereunder or under any other Loan
Document, the Company shall not, and (except with respect to subsection 10.1)
shall not permit any of its Subsidiaries to, directly or indirectly:

      1. Financial Condition Covenants
     
         . Interest Coverage. Permit for any period of four consecutive fiscal
         quarters ending at the end of any fiscal quarter set forth below the
         ratio of (i) EBITDA of the Company for such period to (ii) Consolidated
         Cash Interest Expense of the Company for such period to be less than
         the ratio set forth opposite such period below:

     Fiscal Quarter Ending
     
      
     
     Interest Coverage Ratio
     
     June 30, 2001
     
      
     
     1.75 to 1.00
     
     September 30, 2001
     
      
     
     1.75 to 1.00
     
     December 31, 2001
     
      
     
     2.00 to 1.00
     
     March 31, 2002
     
      
     
     2.00 to 1.00
     
     June 30, 2002
     
      
     
     2.00 to 1.00
     
     September 30, 2002
     
      
     
     2.00 to 1.00
     
     December 31, 2002
     
      
     
     2.25 to 1.00
     
     March 31, 2003
     
      
     
     2.25 to 1.00
     
     June 30, 2003
     
      
     
     2.25 to 1.00
     
     September 30, 2003
     
      
     
     2.25 to 1.00
     
     December 31, 2003
     
      
     
     2.50 to 1.00
     
     March 31, 2004
     
      
     
     2.50 to 1.00
     
     June 30, 2004
     
      
     
     2.50 to 1.00
     
     September 30, 2004
     
      
     
     2.50 to 1.00
     
     December 31, 2004
     
      
     
     2.75 to 1.00
     
     March 31, 2005
     
      
     
     2.75 to 1.00
     
     June 30, 2005
     
      
     
     2.75 to 1.00
     
     September 30, 2005
     
      
     
     2.75 to 1.00
     
     December 31, 2005 and each Fiscal Quarter ending thereafter
     
      
     
     3.00 to 1.00
     
          

     Leverage Ratio
     . Permit the Leverage Ratio as of the last day of any fiscal quarter of the
     Company set forth below, or at any time thereafter prior to the last day of
     the next succeeding fiscal quarter, to be greater than the ratio set forth
     opposite such fiscal quarter below:
     
     Fiscal Quarter Ending
     
      
     
     Ratio
     
     June 30, 2001
     
      
     
     5.50 to 1.00
     
     September 30, 2001
     
      
     
     5.50 to 1.00
     
     December 31, 2001
     
      
     
     5.00 to 1.00
     
     March 31, 2002
     
      
     
     5.00 to 1.00
     
     June 30, 2002
     
      
     
     5.00 to 1.00
     
     September 30, 2002
     
      
     
     5.00 to 1.00
     
     December 31, 2002
     
      
     
     4.50 to 1.00
     
     March 31, 2003
     
      
     
     4.50 to 1.00
     
     June 30, 2003
     
      
     
     4.50 to 1.00
     
     September 30, 2003
     
      
     
     4.50 to 1.00
     
     December 31, 2003
     
      
     
     4.00 to 1.00
     
     March 31, 2004
     
      
     
     4.00 to 1.00
     
     June 30, 2004
     
      
     
     4.00 to 1.00
     
     September 30, 2004
     
      
     
     4.00 to 1.00
     
     December 31, 2004 and each Fiscal Quarter ending thereafter
     
      
     
     3.50 to 1.00
     
          
     
     Minimum EBITDA
     . Permit EBITDA of the Company for any period of four consecutive fiscal
     quarters ending at the end of any fiscal quarter set forth below to be less
     than the amount set forth opposite such period:

     Fiscal Quarter Ending
     
      
     
     EBITDA
     
     June 30, 2001
     
      
     
     94,000,000
     
     September 30, 2001
     
      
     
     94,000,000
     
     December 31, 2001
     
      
     
     99,000,000
     
     March 31, 2002
     
      
     
     99,000,000
     
     June 30, 2002
     
      
     
     99,000,000
     
     September 30, 2002
     
      
     
     99,000,000
     
     December 31, 2002
     
      
     
     107,000,000
     
     March 31, 2003
     
      
     
     107,000,000
     
     June 30, 2003
     
      
     
     107,000,000
     
     September 30, 2003
     
      
     
     107,000,000
     
     December 31, 2003
     
      
     
     115,000,000
     
     March 31, 2004
     
      
     
     115,000,000
     
     June 30, 2004
     
      
     
     115,000,000
     
     September 30, 2004
     
      
     
     115,000,000
     
     December 31, 2004
     
      
     
     119,000,000
     
     March 31, 2005
     
      
     
     119,000,000
     
     June 30, 2005
     
      
     
     119,000,000
     
     September 30, 2005
     
      
     
     119,000,000
     
     December 31, 2005
     
      
     
     124,000,000
     
          

 1.  Limitation on Indebtedness

     . Create, incur, assume or suffer to exist any Indebtedness, except:

      a. Indebtedness under this Agreement or any of the other Loan Documents;
      b. Indebtedness of the Company to any Subsidiary of the Company and of any
         Subsidiary of the Company to the Company or any other Subsidiary of the
         Company;
      c. Indebtedness of the Company and any of its Subsidiaries incurred to
         finance the acquisition of fixed or capital assets (whether pursuant to
         a loan, a Financing Lease or otherwise) in an aggregate principal
         amount not exceeding as to the Company and its Subsidiaries $15,000,000
         at any time outstanding;
      d. short-term Indebtedness of any Foreign Subsidiary incurred to finance
         the working capital requirements of such Foreign Subsidiary in an
         aggregate principal amount not exceeding, for all Foreign Subsidiaries
         at any time outstanding $30,000,000;
      e. Indebtedness outstanding on the date hereof and listed in Schedule
         10.2(e) and, so long as the principal amount thereof is not increased,
         any refinancings, refundings, renewals or extensions of such
         Indebtedness;
      f. Indebtedness of a Person which becomes a Subsidiary after the date
         hereof, provided that (i) such Indebtedness existed at the time such
         corporation became a Subsidiary and was not created in anticipation
         thereof and (ii) immediately after giving effect to the acquisition of
         such Person by the Company or any of its Subsidiaries no Default or
         Event of Default shall have occurred and be continuing;
      g. Indebtedness of the Company and its Subsidiaries under Interest Rate
         Protection Agreements contemplated by subsection 9.12 of the Original
         Credit Agreement or otherwise entered into in the ordinary course of
         business (and not for speculative purposes) and Foreign Currency
         Protection Agreements entered into in the ordinary course of business
         (and not for speculative purposes);
      h. Indebtedness arising from the honoring by a bank of a check or similar
         instrument drawn against insufficient funds in the ordinary course, so
         long as such Indebtedness is extinguished within two Business Days of
         its incurrence;
      i. Indebtedness represented by performance bonds, warranty or contractual
         service obligations or appeal bonds, in each case to the extent
         incurred in the ordinary course of business in accordance with
         customary industry practices in amounts customary in the Company's
         industry;
      j. Indebtedness in respect of (i) the Senior Subordinated Notes in an
         aggregate initial principal amount not to exceed $200,000,000 and (ii)
         any other Subordinated Debt the Net Cash Proceeds of which are used to
         refinance the Senior Subordinated Notes, provided that the aggregate
         initial principal amount of such Subordinated Debt may not exceed
         $200,000,000, provided further that (A) the aggregate principal amount
         of Indebtedness outstanding under this paragraph (j) may not exceed
         $200,000,000 and (B) no principal repaid in respect of any Indebtedness
         outstanding under this paragraph (j) may be reborrowed under the
         facility or agreement pursuant to which such Indebtedness was issued or
         incurred;
      k. Indebtedness in respect of the Senior Subordinated Notes (in addition
         to Indebtedness permitted under paragraph (j)(i) above) or any other
         Subordinated Debt (in addition to Indebtedness permitted under
         paragraph (j)(ii) above) in an aggregate initial principal amount not
         to exceed $100,000,000;
      l. additional Indebtedness of the Company and the Guarantors not exceeding
         in aggregate principal amount, together with the aggregate outstanding
         Guarantee Obligations incurred and permitted by subsection 10.4(b),
         $40,000,000 at any one time outstanding; and
      m. any Indebtedness resulting from any transaction permitted under
         subsection 10.12;

     provided

     that no such Indebtedness shall constitute Indebtedness incurred in
     connection with a "Qualified Securitization Transaction" (as defined in the
     Senior Subordinated Note Indenture or any other Subordinated Debt
     Documentation).

     

 2.  Limitation on Liens

     . Create, incur, assume or suffer to exist any Lien upon any of its
     property, assets or revenues, whether now owned or hereafter acquired,
     except for:

      a. Liens for taxes not yet due or which are being contested in good faith
         by appropriate proceedings, provided that adequate reserves with
         respect thereto are maintained on the books of the Company or its
         Subsidiaries, as the case may be, in conformity with GAAP (or, in the
         case of Foreign Subsidiaries, generally accepted accounting principles
         in effect from time to time in their respective jurisdictions of
         incorporation);
      b. carriers', warehousemen's, landlord's, mechanics', materialmen's,
         repairmen's or other like Liens arising in the ordinary course of
         business which are not overdue for a period of more than 60 days or
         which are being contested in good faith by appropriate proceedings;
      c. pledges or deposits in connection with workers' compensation,
         unemployment insurance and other social security legislation and
         deposits securing liability to insurance carriers under insurance or
         self-insurance arrangements;
      d. deposits to secure the performance of bids, trade contracts (other than
         for borrowed money), leases, statutory obligations, surety and appeal
         bonds, performance bonds and other obligations of a like nature
         incurred in the ordinary course of business;
      e. easements, rights-of-way, zoning ordinances, restrictions and other
         similar encumbrances existing or incurred in the ordinary course of
         business which, in the aggregate, are not substantial in amount and
         which do not in any case materially detract from the value of the
         property subject thereto or materially interfere with the ordinary
         conduct of the business of the Company or such Subsidiary;
      f. Liens in existence on the date hereof listed in Schedule 10.3(f),
         securing Indebtedness permitted by subsection 10.2(e), provided that no
         such Lien is spread to cover any additional property after the Original
         Closing Date and that the principal amount of Indebtedness secured
         thereby is not increased;
      g. Liens securing Indebtedness of the Company and its Subsidiaries
         permitted by subsection 10.2(c) incurred to finance the acquisition of
         fixed or capital assets, provided that (i) such Liens shall be created
         substantially simultaneously with the acquisition of such fixed or
         capital assets, (ii) such Liens do not at any time encumber any
         property other than the property financed by such Indebtedness and
         (iii) the principal amount of Indebtedness secured thereby is not
         increased;
      h. Liens on assets of any Foreign Subsidiary securing Indebtedness of such
         Foreign Subsidiary permitted by subsection 10.2(d);
      i. Liens on the property or assets of a corporation which becomes a
         Subsidiary after the date hereof securing Indebtedness permitted by
         subsection 10.2(f), provided that (i) such Liens existed at the time
         such corporation became a Subsidiary and were not created in
         anticipation thereof, (ii) any such Lien is not spread to cover any
         property or assets of such corporation after the time such corporation
         becomes a Subsidiary, and (iii) the principal amount of Indebtedness
         secured thereby is not increased;
      j. Liens (not otherwise permitted hereunder) which secure obligations not
         exceeding (as to the Company and all Subsidiaries) $40,000,000 in
         aggregate amount at any time outstanding, provided that no such Lien
         may cover Cash Equivalents, the Capital Stock of any Subsidiary or any
         of the assets described in Schedule 10.6(f);
      k. Liens created pursuant to the Security Documents;
      l. any interest or title of a lessor under any Financing Lease, provided
         that such Liens do not extend to any property or assets which are not
         leased property subject to such Financing Lease;
      m. any Lien resulting from any transaction permitted under subsection
         10.12;
      n. Liens securing Indebtedness under Interest Rate Protection Agreements
         and Foreign Currency Protection Agreements otherwise permitted
         hereunder;
      o. Liens on assets of a Subsidiary in favor of the Company; and
      p. Liens on any bank account arising from a bank or financial institution
         borrowing a check or draft inadvertently drawn against insufficient
         funds in the ordinary course of business.

 3.  Limitation on Guarantee Obligations

     . Create, incur, assume or suffer to exist any Guarantee Obligation except:

      a. Guarantee Obligations in existence on the date hereof and listed in
         Schedule 10.4(a);
      b. Guarantee Obligations incurred after the date hereof in an aggregate
         amount not to exceed, together with the aggregate outstanding principal
         amount of Indebtedness incurred and permitted by subsection 10.2(l),
         $40,000,000 at any one time outstanding;
      c. guarantees made in the ordinary course of its business by the Company
         of obligations of any of its Subsidiaries, which obligations are
         otherwise permitted under this Agreement;
      d. Guarantee Obligations of Domestic Subsidiaries in respect of the Senior
         Subordinated Notes or other Subordinated Debt so long as (i) such
         Guarantee Obligations are subordinated to such Domestic Subsidiary's
         Guarantor Obligations (as defined in the Guarantee and Collateral
         Agreement) on terms and conditions satisfactory to the Required Lenders
         (it being agreed that the subordination provisions in the Senior
         Subordinated Note Indenture are satisfactory to the Required Lenders)
         and (ii) such Domestic Subsidiary is a Guarantor (as defined in the
         Guarantee and Collateral Agreement);
      e. guarantees by Foreign Subsidiaries of Indebtedness of other Foreign
         Subsidiaries permitted under subsection 10.2(d); and
      f. the Guarantees.

 4.  Limitation on Fundamental Changes

     . Enter into any merger, consolidation or amalgamation, or liquidate, wind
     up or dissolve itself (or suffer any liquidation or dissolution), or
     convey, sell, lease, assign, transfer or otherwise dispose of, all or
     substantially all of its property, business or assets, or make any material
     change in its present method of conducting business, except:

      a. any Subsidiary of the Company may be merged or consolidated with or
         into the Company (provided that the Company shall be the continuing or
         surviving entity) or with or into any one or more Subsidiaries of the
         Company (provided that (i) a Subsidiary shall be the continuing or
         surviving entity, (ii) the surviving entity must be a Guarantor if any
         merged or consolidated Subsidiary is a Guarantor and (iii) the
         percentage of the Capital Stock of the surviving entity owned directly
         or indirectly by the Company is at least equal to the higher of (A) the
         percentage of the Capital Stock of the merged or consolidated
         Subsidiary owned directly or indirectly by the Company immediately
         prior to such merger or consolidation and (B) the percentage of the
         Capital Stock of the surviving entity owned directly or indirectly by
         the Company immediately prior to such merger or consolidation);
      b. any Subsidiary may sell, lease, transfer or otherwise dispose of all or
         substantially all of its assets (upon voluntary liquidation or
         otherwise) to the Company or any other Subsidiary of the Company,
         provided that (i) if the Subsidiary whose assets are so sold, leased,
         transferred or otherwise disposed of is a Guarantor, any Subsidiary to
         which such assets are so sold, leased, transferred or otherwise
         disposed of must also be a Guarantor, except that any Domestic
         Subsidiary may transfer the Capital Stock of any Foreign Subsidiary
         owned by it to a Foreign Subsidiary which is formed to be a holding
         company with respect to the Capital Stock of Foreign Subsidiaries, and
         (ii) the Company directly or indirectly owns at least the same
         percentage of the Capital Stock of any Subsidiary to which such assets
         are so sold, leased, transferred or otherwise disposed of as the
         Company owns of the Capital Stock of the Subsidiary whose assets are so
         sold, leased, transferred or otherwise disposed of;
      c. pursuant to the Foreign Restructuring;
      d. any Subsidiary may be merged with any other Person or sell or transfer
         all or substantially all of its property, business or assets in a
         transaction permitted by subsection 10.6(f) or 10.6(g); and
      e. any Subsidiary may be merged with any other Person to effect a
         Permitted Acquisition permitted by subsection 10.9(l) so long as the
         surviving entity is a Subsidiary.

 5.  Limitation on Sale of Assets

     . Convey, sell, lease, assign, transfer or otherwise dispose of any of its
     property, business or assets (including, without limitation, receivables
     and leasehold interests), whether now owned or hereafter acquired, or, in
     the case of any Subsidiary, issue or sell any shares of such Subsidiary's
     Capital Stock to any Person other than the Company or any wholly owned
     Subsidiary, except:

      a. the sale or other disposition of obsolete or worn out property in the
         ordinary course of business;
      b. the sale or lease of inventory in the ordinary course of business;
      c. the sale or discount without recourse of accounts receivable arising in
         the ordinary course of business in connection with the compromise or
         collection thereof;
      d. dispositions resulting from any Casualty Event;
      e. as permitted by subsection 10.5(b);
      f. (i) the asset sales and other dispositions described in Schedule
         10.6(f) and (ii) asset sales in connection with transactions permitted
         under subsection 10.12;
      g. sales of assets by the Company and its Subsidiaries not otherwise
         permitted under this subsection, provided that the aggregate
         consideration (including assumed Indebtedness and the fair market value
         of non-cash consideration) of all such asset sales shall not exceed
         $20,000,000 in any year or $60,000,000 in the aggregate after the
         Original Closing Date;
      h. the lease of real property in the ordinary course of business and
         consistent with past practice;
      i. the transfer of manufacturing and other operating assets owned by the
         Company on the date hereof to KCI Therapeutic Services, Inc; and
      j. asset sales to effect the Foreign Restructuring.

 6.  Limitation on Dividends

     . Declare or pay any dividend (other than dividends payable solely in
     common stock of the Company) on, or make any payment on account of, or set
     apart assets for a sinking or other analogous fund for, the purchase,
     redemption, defeasance, retirement or other acquisition of, any shares of
     any class of Capital Stock of the Company or any warrants or options to
     purchase any such Stock, whether now or hereafter outstanding, or make any
     other distribution in respect thereof, either directly or indirectly,
     whether in cash or property or in obligations of the Company or any
     Subsidiary, except that the Company may (i) repurchase, redeem or otherwise
     acquire or retire for value any Capital Stock of the Company held by
     employees of the Company or any of its Subsidiaries pursuant to any
     employee equity subscription agreement, stock option agreement or stock
     ownership arrangement, provided that (A) the aggregate price paid for all
     such repurchased, redeemed, acquired or retired Capital Stock from and
     after the Original Closing Date shall not exceed $10,000,000, and (B) no
     Event of Default shall have then occurred and be continuing or would result
     therefrom and (ii) exchange Capital Stock of the Company held by any
     employee of the Company or any of its Subsidiaries for other Capital Stock
     of the Company.

 7.  Limitation on Capital Expenditures

     . Make or commit to make a Capital Expenditure, excluding (i) any such
     Capital Expenditure in connection with any asset acquired in connection
     with normal replacement and maintenance programs properly charged to
     current operations and (ii) Capital Expenditures in the ordinary course of
     business not exceeding, in the aggregate for the Company and its
     Subsidiaries during any of the fiscal years of the Company set forth below,
     the amount set forth opposite such fiscal year below:

     Fiscal Year
     
      
     
     Amount
     
     2001
     
      
     
     30,000,000
     
     2002
     
      
     
     35,000,000
     
     2003
     
      
     
     35,000,000
     
     2004 and each
     
     Fiscal Year thereafter
     
      
     
     40,000,000
     
          

     provided

     , that up to 100% of any such amount if not so expended in the fiscal year
     for which it is permitted above, may be carried over for expenditure in the
     three succeeding fiscal years.

     

 8.  Limitation on Investments, Loans and Advances

     . Make any advance, loan, extension of credit or capital contribution to,
     or purchase any stock, bonds, notes, debentures or other securities of or
     any assets constituting a business unit of, or make any other investment
     in, any Person (an "Investment"), except:

      a. extensions of trade credit in the ordinary course of business;
      b. investments in Cash Equivalents;
      c. loans to officers of the Company, provided that the aggregate
         outstanding principal amount thereof shall not exceed $5,000,000 at any
         time;
      d. loans and advances to employees of the Company or its Subsidiaries for
         travel, entertainment and relocation expenses in the ordinary course of
         business in an aggregate amount for the Company and its Subsidiaries
         not to exceed $1,000,000 at any one time outstanding;
      e. (i) Investments by the Company in any Guarantor and investments by
         Subsidiaries in the Company and in any Guarantor, (ii) Investments by
         Subsidiaries that are not Guarantors in Subsidiaries that are not
         Guarantors and (iii) Investments not otherwise permitted hereunder by
         the Company and the Guarantors in Subsidiaries that are not Guarantors,
         provided that the aggregate amount of all Investments (including
         Investments in such Subsidiaries in the nature of sales and transfers
         of assets (including, pursuant to a transaction permitted under
         subsection 10.5) to the extent made for less than fair market value and
         Guarantee Obligations pursuant to subsection 10.4) made in any fiscal
         year pursuant to this clause (e)(iii) shall not exceed $20,000,000
         (provided that Investments made to effect the Foreign Restructuring
         shall not count toward such limit on the aggregate amount of
         Investments permitted by this clause (e)(iii) in any fiscal year);
         provided, further, that (x) up to 100% of any such amount if not so
         expended in the fiscal year for which it is permitted, may be carried
         over for expenditure in the three succeeding fiscal years, and (y) the
         conversion of any Indebtedness owed to the Company or any Guarantor by
         any Subsidiary into equity of such Subsidiary shall not constitute an
         additional Investment in such Subsidiary by the Company or such
         Guarantor for purposes of the limitation contained in the immediately
         preceding proviso;
      f. Interest Rate Protection Agreements contemplated by subsection 9.12 of
         the Original Credit Agreement and Foreign Currency Protection
         Agreements permitted hereunder;
      g. loans by the Company to its employees in connection with management
         incentive plans in an aggregate amount not to exceed $4,000,000 at any
         one time outstanding;
      h. Investments in the Tranche B/C/D Escrow Account;
      i. Investments in securities of trade creditors or customers received
         pursuant to any plan of reorganization or similar arrangement upon the
         bankruptcy or insolvency of such trade creditors or customers;
      j. Investments made by the Company or any of its Subsidiaries as a result
         of consideration received in connection with a sale of assets permitted
         under subsection 10.6;
      k. Investments committed to by the Company and its Subsidiaries on the
         date hereof, provided that the aggregate amount of such Investments
         shall not exceed $1,500,000;
      l. Permitted Acquisitions;
      m. other Investments in an aggregate amount not to exceed $10,000,000 at
         any one time outstanding; and
      n. the Investments described in Schedule 10.9(n); and
      o. Investments to effect the Foreign Restructuring.

 9.  Limitation on Optional Payments and Modifications of Subordinated and Other
     Debt Instruments

     . (a) Make any optional payment or prepayment on or redemption, purchase or
     defeasance of any Senior Subordinated Notes (other than any refinancing
     thereof with the Net Cash Proceeds of any Subordinated Debt permitted under
     subsection 10.2(j)(ii)) or any other Subordinated Debt, (b) amend, modify
     or change, or consent or agree to any amendment, modification or change to
     any of the terms relating to any Senior Subordinated Notes or any other
     Subordinated Debt (other than any such amendment, modification or change
     which would extend the maturity or reduce the amount of any payment of
     principal thereof or which would reduce the rate or extend the date for
     payment of interest thereon or otherwise would not be adverse to the
     Lenders), or (c) amend the subordination provisions of the Senior
     Subordinated Notes, the Senior Subordinated Note Indenture or any other
     Subordinated Debt Documentation.

 10. Limitation on Transactions with Affiliates

     . Except to the extent permitted under subsection 10.18, enter into any
     transaction, including, without limitation, any purchase, sale, lease or
     exchange of property or the rendering of any service, with any Affiliate
     unless such transaction is (a) otherwise permitted under this Agreement,
     (b) in the ordinary course of the Company's or such Subsidiary's business
     and (c) upon fair and reasonable terms no less favorable to the Company or
     such Subsidiary, as the case may be, than it would obtain in a comparable
     arm's length transaction with a Person which is not an Affiliate.

 11. Limitation on Sales and Leasebacks

     . Enter into any arrangement with any Person providing for the leasing by
     the Company or any Subsidiary of real or personal property which has been
     or is to be sold or transferred by the Company or such Subsidiary to such
     Person or to any other Person to whom funds have been or are to be advanced
     by such Person on the security of such property or rental obligations of
     the Company or such Subsidiary, except for the sale and leaseback of the
     Company's headquarters building and adjacent parcels of real property.

 12. Limitation on Changes in Fiscal Year

     . Permit the fiscal year of the Company to end on a day other than
     December 31 in any calendar year.

 13. Limitation on Negative Pledge Clauses

     . Enter into with any Person any agreement, other than (a) this Agreement,
     (b) purchase money mortgages or Financing Leases permitted by this
     Agreement (in which cases, any prohibition or limitation shall only be
     effective against the assets financed thereby), (c) the Senior Subordinated
     Note Indenture and the other Subordinated Debt Documentation (so long as
     any the relevant provisions in such Subordinated Debt Documentation is
     substantially the same as the comparable provisions contained in the Senior
     Subordinated Note Indenture) and (d) agreements with respect to the
     Indebtedness permitted under subsection 10.2(d) (which restrictions may
     only limit the granting of Liens on the assets of a Foreign Subsidiary),
     which prohibits or limits the ability of the Company or any of its
     Subsidiaries to create, incur, assume or suffer to exist any Lien upon any
     of its property, assets or revenues, whether now owned or hereafter
     acquired.

 14. Limitation on Lines of Business

     . Enter into any business, either directly or through any Subsidiary,
     except for those businesses which are in the same, similar or reasonably
     related or complementary businesses as the businesses in which the Company
     and its Subsidiaries are engaged on the date of this Agreement or which are
     directly related thereto.

 15. [Intentionally Omitted].
 16. Limitation on Subsidiary Distributions

     . Enter into or suffer to exist or become effective any consensual
     encumbrance or restriction on the ability of any Subsidiary to (a) pay
     dividends or make any other distributions in respect of any Capital Stock
     of such Subsidiary held by, or pay any Indebtedness owed to, the Company or
     any other Subsidiary of the Company, (b) make loans or advances to the
     Company or any other Subsidiary of the Company or (c) transfer any of its
     assets to the Company or any other Subsidiary of the Company, except for
     such encumbrances or restrictions existing under or by reason of any
     restrictions existing under the Loan Documents and for customary provisions
     in leases and other contracts restricting the assignment thereof.

 17. Limitation on Management Fees

     . Pay management or similar fees to the New Investor Group or any of their
     Affiliates in an aggregate amount in excess of $2,000,000 in any twelve
     month period beginning on November 1 of any year and ending on October 31
     of the succeeding year.

 18. Limitation on Activities of Special Purpose Subsidiaries

     . In the case of any Special Purpose Subsidiary, incur any Indebtedness
     (other than Indebtedness permitted under subsections 10.2(a) and 10.2(b)),
     incur any Guarantee Obligations (other than Guarantee Obligations permitted
     under subsections 10.4(d) and 10.4(f)), grant any Liens (other than Liens
     granted pursuant to the Security Documents) or engage in any business or
     own any assets other than its ownership of the Capital Stock of
     Subsidiaries of the Company and assets and activities incidental thereto.

 19. Designated Senior Debt

. Designate any Indebtedness of any Loan Party (other than Indebtedness under
this Agreement) as "Designated Senior Debt" or "Designated Guarantor Senior
Debt" under and as defined in the Senior Subordinated Note Indenture or any
other Subordinated Debt Documentation, in each case without the prior written
consent of the Administrative Agent and the Required Lenders.

EVENTS OF DEFAULT

If any of the following events shall occur and be continuing:

 a. The Company or any Subsidiary Borrower shall fail to pay any principal of
    any Loan when due in accordance with the terms thereof or hereof; or the
    Company or any Subsidiary Borrower shall fail to pay any interest on any
    Loan, or any other amount payable hereunder (including, without limitation,
    any fees), within three Business Days after any such interest or other
    amount becomes due in accordance with the terms thereof or hereof; or
 b. Any representation or warranty made or deemed made by the Company or any
    other Loan Party herein or in any other Loan Document or which is contained
    in any certificate, document or financial or other statement furnished by it
    at any time under or in connection with this Agreement or any such other
    Loan Document shall prove to have been incorrect in any material respect on
    or as of the date made or deemed made; or
 c. Any Loan Party shall default in the observance or performance of any
    agreement contained in Section 10 hereof or subsection 9.7(a); or
 d. The Company or any other Loan Party shall default in the observance or
    performance of any other agreement contained in this Agreement or any other
    Loan Document (other than as provided in paragraphs (a) through (c) of this
    Section), and such default shall continue unremedied for a period of 30 days
    after the earlier of (i) notice to the Company by any Lender or any Agent of
    such default and (ii) any Responsible Officer of any Loan Party becoming
    aware of such default; or
 e. The Company or any of its Subsidiaries shall (i) default in any payment of
    principal of or interest of any Indebtedness (other than the Loans) or in
    the payment of any Guarantee Obligation, beyond the period of grace, if any,
    provided in the instrument or agreement under which such Indebtedness or
    Guarantee Obligation was created; or (ii) default in the observance or
    performance of any other agreement or condition relating to any such
    Indebtedness or Guarantee Obligation or contained in any instrument or
    agreement evidencing, securing or relating thereto, or any other event shall
    occur or condition exist, the effect of which default or other event or
    condition is to cause, or to permit the holder or holders of such
    Indebtedness or beneficiary or beneficiaries of such Guarantee Obligation
    (or a trustee or agent on behalf of such holder or holders or beneficiary or
    beneficiaries) to cause, with the giving of notice if required, such
    Indebtedness to become due prior to its stated maturity or such Guarantee
    Obligation to become payable; provided, however, that no Default or Event of
    Default shall exist under this paragraph unless the aggregate amount of
    Indebtedness and/or Guarantee Obligations in respect of which any default or
    other event or condition referred to in this paragraph shall have occurred
    shall be equal to at least $15,000,000; or
 f. (i) The Company or any of its Subsidiaries shall commence any case,
    proceeding or other action (A) under any existing or future law of any
    jurisdiction, domestic or foreign, relating to bankruptcy, insolvency,
    reorganization or relief of debtors, seeking to have an order for relief
    entered with respect to it, or seeking to adjudicate it a bankrupt or
    insolvent, or seeking reorganization, arrangement, adjustment, winding-up,
    liquidation, dissolution, composition or other relief with respect to it or
    its debts, or (B) seeking appointment of a receiver, trustee, custodian,
    conservator or other similar official for it or for all or any substantial
    part of its assets, or the Company or any of its Subsidiaries shall make a
    general assignment for the benefit of its creditors; or (ii) there shall be
    commenced against the Company or any of its Subsidiaries any case,
    proceeding or other action of a nature referred to in clause (i) above which
    (A) results in the entry of an order for relief or any such adjudication or
    appointment or (B) remains undismissed, undischarged or unbonded for a
    period of 60 days; or (iii) there shall be commenced against the Company or
    any of its Subsidiaries any case, proceeding or other action seeking
    issuance of a warrant of attachment, execution, distraint or similar process
    against all or any substantial part of its assets which results in the entry
    of an order for any such relief which shall not have been vacated,
    discharged, or stayed or bonded pending appeal within 60 days from the entry
    thereof; or (iv) the Company or any of its Subsidiaries shall take any
    action in furtherance of, or indicating its consent to, approval of, or
    acquiescence in, any of the acts set forth in clause (i), (ii), or (iii)
    above; or (v) the Company or any of its Subsidiaries shall generally not, or
    shall be unable to, or shall admit in writing its inability to, pay its
    debts as they become due; or
 g. (i) Any Person shall engage in any "prohibited transaction" (as defined in
    Section 406 of ERISA or Section 4975 of the Code) involving any Plan, (ii)
    any "accumulated funding deficiency" (as defined in Section 302 of ERISA),
    whether or not waived, shall exist with respect to any Plan (other than a
    Multiemployer Plan) or any Lien in favor of the PBGC or a Plan shall arise
    on the assets of the Company or any Commonly Controlled Entity, (iii) a
    Reportable Event shall occur with respect to, or proceedings shall commence
    to have a trustee appointed, or a trustee shall be appointed, to administer
    or to terminate, any Single Employer Plan, which Reportable Event or
    commencement of proceedings or appointment of a trustee is, in the
    reasonable opinion of the Required Lenders, likely to result in the
    termination of such Plan for purposes of Title IV of ERISA, (iv) any Single
    Employer Plan shall terminate for purposes of Title IV of ERISA, (v) the
    Company or any Commonly Controlled Entity shall, or in the reasonable
    opinion of the Required Lenders is likely to, incur any liability in
    connection with a withdrawal from, or the Insolvency or Reorganization of, a
    Multiemployer Plan or (vi) any other event or condition shall occur or exist
    with respect to a Plan; and in each case in clauses (i) through (vi) above,
    such event or condition, together with all other such events or conditions,
    if any, could reasonably be expected to have a Material Adverse Effect; or
 h. One or more judgments or decrees shall be entered against the Company or any
    of its Subsidiaries involving in the aggregate a liability (not paid or
    fully covered by insurance) of $15,000,000 or more, and all such judgments
    or decrees shall not have been vacated, discharged, stayed or bonded pending
    appeal within 60 days from the entry thereof; or
 i. (i) Any of the Security Documents shall cease, for any reason, to be in full
    force and effect, or the Company or any other Loan Party which is a party to
    any of the Security Documents shall so assert or (ii) the Lien created by
    any of the Security Documents shall cease to be enforceable and of the same
    effect and priority purported to be created thereby; or
 j. Any Guarantee shall cease, for any reason, to be in full force and effect or
    any Guarantor shall so assert; or
 k. Any subordination provision in the Senior Subordinated Note Indenture or any
    other Subordinated Debt Documentation shall cease, for any reason, to be in
    full force and effect or any Loan Party shall so assert; or
 l. [Intentionally Omitted]; or
 m. (i) the New Investor Group shall cease to beneficially own at least 35% or
    more of any outstanding class of Capital Stock having ordinary voting power
    in the election of directors of the Company, (ii) any Person or "group"
    (within the meaning of Section 13(d) of the Securities Exchange Act of 1934,
    as amended) (other than the Rollover Shareholders or the New Investor Group)
    shall have beneficial ownership of 20% or more of any outstanding class of
    Capital Stock of the Company having ordinary voting power for the election
    of directors of the Company, (iii) the Board of Directors of the Company
    shall not consist of a majority of Continuing Directors; "Continuing
    Directors" shall mean the directors of the Company on the Merger Date and
    each other director, if such other director's nomination for election to the
    Board of Directors of the Company is recommended by a majority of the then
    Continuing Directors or (iv) any "change of control" shall occur under the
    Senior Subordinated Note Indenture or any other Subordinated Debt
    Documentation;

then, and in any such event, (A) if such event is an Event of Default specified
in clause (i) or (ii) of paragraph (f) of this Section with respect to the
Company or any Subsidiary Borrower, automatically the Commitments shall
immediately terminate and the Loans hereunder (with accrued interest thereon)
and all other amounts owing under this Agreement (including, without limitation,
all amounts of L/C Obligations, whether or not the beneficiaries of the then
outstanding Letters of Credit shall have presented the documents required
thereunder) shall immediately become due and payable, and (B) if such event is
any other Event of Default, either or both of the following actions may be
taken: (i) with the consent of the Required Lenders, the Administrative Agent
may, or upon the request of the Required Lenders, the Administrative Agent
shall, by notice to the Company declare the Commitments to be terminated
forthwith, whereupon the Commitments shall immediately terminate; and (ii) with
the consent of the Required Lenders, the Administrative Agent may, or upon the
request of the Required Lenders, the Administrative Agent shall, by notice to
the Company, declare the Loans hereunder (with accrued interest thereon) and all
other amounts owing under this Agreement (including, without limitation, all
amounts of L/C Obligations, whether or not the beneficiaries of the then
outstanding Letters of Credit shall have presented the documents required
thereunder) to be due and payable forthwith, whereupon the same shall
immediately become due and payable.

With respect to all Letters of Credit with respect to which presentment for
honor shall not have occurred at the time of an acceleration pursuant to the
preceding paragraph, the Company shall at such time deposit in a cash collateral
account opened by the Administrative Agent an amount equal to the aggregate then
undrawn and unexpired amount of such Letters of Credit. The Company hereby
grants to the Administrative Agent, for the benefit of the Issuing Bank and the
L/C Participants, a security interest in such cash collateral to secure all
Obligations under this Agreement and the other Loan Documents. Amounts held in
such cash collateral account shall be applied by the Administrative Agent to the
payment of drafts drawn under such Letters of Credit, and the unused portion
thereof after all such Letters of Credit shall have expired or been fully drawn
upon, if any, shall be applied to repay other Obligations. Within a reasonable
period after all such Letters of Credit shall have expired or been fully drawn
upon, all Reimbursement Obligations shall have been satisfied and all other
Obligations shall have been paid in full, the balance, if any, in such cash
collateral account shall be returned to the Company. The Company shall execute
and deliver to the Administrative Agent, for the account of the Issuing Bank and
the L/C Participants, such further documents and instruments as the
Administrative Agent may request to evidence the creation and perfection of the
within security interest in such cash collateral account.

Except as expressly provided above in this Section, presentment, demand, protest
and all other notices of any kind are hereby expressly waived.

THE AGENTS

 1.  Appointment

     . Each Lender hereby irrevocably designates and appoints each Agent as the
     agent of such Lender under this Agreement and the other Loan Documents, and
     each such Lender irrevocably authorizes each Agent, in such capacity, to
     take such action on its behalf under the provisions of this Agreement and
     the other Loan Documents and to exercise such powers and perform such
     duties as are expressly delegated to such Agent by the terms of this
     Agreement and the other Loan Documents, together with such other powers as
     are reasonably incidental thereto. Notwithstanding any provision to the
     contrary elsewhere in this Agreement, neither Agent shall have any duties
     or responsibilities, except those expressly set forth herein, or any
     fiduciary relationship with any Lender, and no implied covenants,
     functions, responsibilities, duties, obligations or liabilities shall be
     read into this Agreement or any other Loan Document or otherwise exist
     against either Agent. Without limiting the foregoing, the use of the term
     "agent" with respect to either Agent is used as a matter of market custom
     and is intended to create or reflect only an administrative relationship
     between independent contracting parties. The Agents and the Lenders hereby
     acknowledge and agree that the Administrative Agent shall be the only Agent
     which shall be a "Representative" of the Lenders under the Senior
     Subordinated Note Indenture (after execution and delivery thereof) and any
     other Subordinated Debt Documentation (after execution and delivery
     thereof).

     The Issuing Bank and the Fronting Lenders shall act on behalf of the
     Lenders with respect to Letters of Credit and Fronted Offshore Loans issued
     or made under this Agreement and the documents associated therewith. It is
     understood and agreed that the Issuing Bank and the Fronting Lenders (a)
     shall have all of the benefits and immunities (i) provided to the Agents in
     this Section 12 with respect to acts taken or omissions suffered by the
     Issuing Bank and Fronting Lenders in connection with Letters of Credit and
     Fronted Offshore Loans issued or made under this Agreement and the
     documents associated therewith as fully as if the term "Agents", as used in
     this Section 12, included the Issuing Bank and the Fronting Lenders with
     respect to such acts or omissions and (ii) as additionally provided in this
     Agreement and (b) shall have all of the benefits of the provisions of
     subsection 12.7 or Section 13 as fully as if the term "Agents", as used in
     subsection 12.7 or Section 13, included the Issuing Bank and the Fronting
     Lenders.

 2.  Delegation of Duties

     . Each Agent may execute any of its duties under this Agreement and the
     other Loan Documents by or through agents, employees or attorneys-in-fact
     and shall be entitled to advice of counsel concerning all matters
     pertaining to such duties. Neither Agent shall be responsible for the
     negligence or misconduct of any agents or attorneys in-fact selected by it
     with reasonable care.

 3.  Exculpatory Provisions

     . Neither Agent nor any of their respective officers, directors, employees,
     agents, attorneys-in-fact or Affiliates shall be (i) liable for any action
     lawfully taken or omitted to be taken by it or such Person under or in
     connection with this Agreement or any other Loan Document (except for its
     or such Person's own gross negligence or willful misconduct) or (ii)
     responsible in any manner to any of the Lenders for any recitals,
     statements, representations or warranties made by the Company or any other
     Loan Party or any officer thereof contained in this Agreement or any other
     Loan Document or in any certificate, report, statement or other document
     referred to or provided for in, or received by the Agents under or in
     connection with, this Agreement or any other Loan Document or for the
     value, validity, effectiveness, genuineness, enforceability or sufficiency
     of this Agreement or any other Loan Document or for any failure of the
     Company or any other Loan Party to perform its obligations hereunder or
     thereunder. No Agent-Related Person shall be under any obligation to any
     Lender to ascertain or to inquire as to the observance or performance of
     any of the agreements contained in, or conditions of, this Agreement or any
     other Loan Document, or to inspect the properties, books or records of the
     Company or any other Loan Party.

 4.  Reliance by Agents

     . Each Agent shall be entitled to rely, and shall be fully protected in
     relying, upon any Note, writing, resolution, notice, consent, certificate,
     affidavit, letter, telecopy, telex or teletype message, statement, order or
     other document or conversation believed by it to be genuine and correct and
     to have been signed, sent or made by the proper Person or Persons and upon
     advice and statements of legal counsel (including, without limitation,
     counsel to the Company or any other Loan Party), independent accountants
     and other experts selected by such Agent. The Administrative Agent may deem
     and treat the payee of any Note as the owner thereof for all purposes
     unless a written notice of assignment, negotiation or transfer thereof
     shall have been filed with the Administrative Agent. Each Agent shall be
     fully justified in failing or refusing to take any action under this
     Agreement or any other Loan Document unless it shall first receive such
     advice or concurrence of the relevant Lenders as it deems appropriate or it
     shall first be indemnified to its satisfaction by the Lenders against any
     and all liability and expense which may be incurred by it by reason of
     taking or continuing to take any such action. Each Agent shall in all cases
     be fully protected in acting, or in refraining from acting, under this
     Agreement and the other Loan Documents in accordance with a request of the
     relevant Lenders entitled to so act, and such request and any action taken
     or failure to act pursuant thereto shall be binding upon all the Lenders
     and all future holders of the Loans.

 5.  Notice of Default

     . Neither Agent shall be deemed to have knowledge or notice of the
     occurrence of any Default or Event of Default hereunder unless such Agent
     has received notice from a Lender or the Company referring to this
     Agreement, describing such Default or Event of Default and stating that
     such notice is a "notice of default". In the event that the Administrative
     Agent receives such a notice, the Administrative Agent shall give notice
     thereof to the Lenders. The Administrative Agent shall take such action
     with respect to such Default or Event of Default as shall be reasonably
     directed by the Lenders entitled to so act; provided that unless and until
     the Administrative Agent shall have received such directions, the
     Administrative Agent may (but shall not be obligated to) take such action,
     or refrain from taking such action, with respect to such Default or Event
     of Default as it shall deem advisable in the best interests of the Lenders
     (except to the extent that this Agreement expressly requires that such
     actions be taken or not be taken only with the consent or upon the
     authorization of the Required Lenders).

 6.  Non-Reliance on Agents and Other Lenders

     . Each Lender expressly acknowledges that neither Agent nor any of their
     respective officers, directors, employees, agents, attorneys-in-fact or
     Affiliates has made any representations or warranties to it and that no act
     by such Agent or any such other Person hereinafter taken, including any
     review of the affairs of the Company or any other Loan Party, shall be
     deemed to constitute any representation or warranty by such Agent or any
     such other Person to any Lender. Each Lender represents to the Agents that
     it has, independently and without reliance upon any Agent-Related Person or
     any other Lender, and based on such documents and information as it has
     deemed appropriate, made its own appraisal of and investigation into the
     business, operations, property, financial and other condition and
     creditworthiness of the Company and the other Loan Parties and made its own
     decision to make its extensions of credit hereunder and enter into this
     Agreement. Each Lender also represents that it will, independently and
     without reliance upon any Agent-Related Person or any other Lender, and
     based on such documents and information as it shall deem appropriate at the
     time, continue to make its own credit analysis, appraisals and decisions in
     taking or not taking action under this Agreement and the other Loan
     Documents, and to make such investigation as it deems necessary to inform
     itself as to the business, operations, property, financial and other
     condition and creditworthiness of the Company and the other Loan Parties.
     Except for notices, reports and other documents expressly required to be
     furnished to the Lenders by the Agents hereunder, the Agents shall not have
     any duty or responsibility to provide any Lender with any credit or other
     information concerning the business, operations, property, condition
     (financial or otherwise), prospects or creditworthiness of the Company or
     any other Loan Party which may come into the possession of the Agents or
     any of their respective officers, directors, employees, agents,
     attorneys-in-fact or Affiliates.

 7.  Indemnification

     . Whether or not the transactions contemplated hereby are consummated, the
     Lenders agree to indemnify each Agent-Related Person (to the extent not
     reimbursed by the Company or the Subsidiary Borrowers and without limiting
     the obligation of the Company and the Subsidiary Borrowers to do so),
     ratably according to their respective Voting Percentages in effect on the
     date on which indemnification is sought, from and against any and all
     liabilities, obligations, losses, damages, penalties, actions, judgments,
     suits, costs, expenses or disbursements of any kind whatsoever which may at
     any time (including, without limitation, at any time following the payment
     of the Loans) be imposed on, incurred by or asserted against such
     Agent-Related Person in any way relating to or arising out of, the
     Commitments, this Agreement, any of the other Loan Documents or any
     documents contemplated by or referred to herein or therein or the
     transactions contemplated hereby or thereby or any action taken or omitted
     by such Agent-Related Person under or in connection with any of the
     foregoing; provided that no Lender shall be liable for the payment of any
     portion of such liabilities, obligations, losses, damages, penalties,
     actions, judgments, suits, costs, expenses or disbursements to the extent
     resulting from the relevant Agent-Related Person's gross negligence or
     willful misconduct. The agreements in this subsection shall survive the
     payment of the Loans and all other amounts payable hereunder.

 8.  Agent in Its Individual Capacity

     . Each Agent and its Affiliates may make loans to, accept deposits from and
     generally engage in any kind of business with the Company and the other
     Loan Parties as though such Agent were not an Agent hereunder and under the
     other Loan Documents and without notice to or consent of the Lenders. The
     Lenders acknowledge that, pursuant to such activities, each Agent and its
     Affiliates may receive information regarding the Company or the other Loan
     Parties or their respective Affiliates (including information that may be
     subject to confidentiality obligations in favor of the Company or the other
     Loan Parties or their respective Affiliates) and acknowledge that neither
     Agent nor their respective Affiliates shall be under an obligation to
     provide such information to them. With respect to the Loans made by it and
     with respect to any Letter of Credit issued or participated in by it, each
     Agent shall have the same rights and powers under this Agreement and the
     other Loan Documents as any Lender and may exercise the same as though it
     were not an Agent, and the terms "Lender" and "Lenders" shall include each
     Agent in its individual capacity.

 9.  Successor Administrative Agent

     . The Administrative Agent may resign as Administrative Agent upon 10 days'
     notice to the Lenders. If the Administrative Agent shall resign as
     Administrative Agent under this Agreement and the other Loan Documents,
     then the Required Lenders shall appoint from among the Lenders a successor
     agent for the Lenders, which successor agent (provided that it shall have
     been approved by the Company (which approval shall not be unreasonably
     withheld)), shall succeed to the rights, powers and duties of the
     Administrative Agent hereunder. If no successor agent is appointed prior to
     the effective date of the resignation of the Administrative Agent, the
     Administrative Agent may appoint, after consulting with the Lenders and the
     Company, a successor agent from among the Lenders. Effective upon such
     appointment by the Required Lenders or by the Administrative Agent, the
     term "Administrative Agent" shall mean such successor agent, and the former
     Administrative Agent's rights, powers and duties as Administrative Agent
     shall be terminated, without any other or further act or deed on the part
     of such former Administrative Agent or any of the parties to this Agreement
     or any holders of the Loans. After any retiring Administrative Agent's
     resignation as Administrative Agent, the provisions of this Section 12
     shall inure to its benefit as to any actions taken or omitted to be taken
     by it while it was Administrative Agent under this Agreement and the other
     Loan Documents. If no successor agent has accepted appointment as
     Administrative Agent by the date which is 10 days following a retiring
     Administrative Agent's notice of resignation, the retiring Administrative
     Agent's resignation shall nevertheless thereupon become effective and the
     Lenders shall assume and perform all of the duties of the Administrative
     Agent hereunder until such time, if any, as the Required Lenders appoint a
     successor agent as provided for above.

 10. Syndication Agent and Arrangers

. Notwithstanding anything to the contrary contained herein, none of the
entities listed on the cover page of this Agreement as a "Syndication Agent" or
"Joint Lead Arranger and Joint Book Manager", in their capacities as such, shall
have any duties or obligations of any kind under this Agreement.

GUARANTEE

 1. Guarantee

    . To induce the Agents and the Lenders to execute and deliver this Agreement
    and to make the extensions of credit provided for herein to the Subsidiary
    Borrowers, the Company hereby unconditionally and irrevocably guarantees to
    the Agents and the Lenders and their respective successors, permitted
    transferees and permitted assigns, the prompt and complete payment and
    performance by the Subsidiary Borrowers when due (whether at the stated
    maturity, by acceleration or otherwise) of the Subsidiary Borrower
    Obligations. The Company further agrees to pay any and all reasonable
    expenses (including, without limitation, all reasonable fees and
    disbursements of counsel) which may be paid or incurred by any Agent or any
    Lender in enforcing, or obtaining advice of counsel in respect of, any
    rights with respect to, or collecting, any or all of the Subsidiary Borrower
    Obligations and/or enforcing any rights with respect to, or collecting
    against, the Company under this Section 13. This Guarantee shall remain in
    full force and effect until the Subsidiary Borrower Obligations are paid in
    full, the Commitments are terminated and no Letter of Credit remains
    outstanding, notwithstanding that from time to time prior thereto the
    Subsidiary Borrowers may be free from any Subsidiary Borrower Obligations.
    For purposes of this Section 13, each Fronting Lender shall be deemed to be
    a "Lender".

     a. No payment or payments made by any Subsidiary Borrower or any other
        Person or received or collected by any Agent or any Lender from any
        Subsidiary Borrower or any other Person by virtue of any action or
        proceeding or any set-off or appropriation or application, at any time
        or from time to time, in reduction of or in payment of the Subsidiary
        Borrower Obligations shall be deemed to modify, reduce, release or
        otherwise affect the liability of the Company under this Section 13,
        which shall, notwithstanding any such payment or payments, remain in
        full force and effect until the Subsidiary Borrower Obligations are paid
        in full, the Commitments are terminated and no Letter of Credit remains
        outstanding. The Company agrees that whenever, at any time, or from time
        to time, it shall make any payment to any Agent or any Lender on account
        of its liability under this Section 13, it will notify the
        Administrative Agent and such Agent or Lender in writing that such
        payment is made under this Section 13 for such purpose.

 2. No Subrogation, Contribution, Reimbursement or Indemnity

    . Notwithstanding anything to the contrary in this Section 13, the Company
    shall not be entitled to be subrogated to any of the rights of any Agent or
    any Lender against any Subsidiary Borrower or any other Guarantor or any
    collateral security or guarantee or right of offset held by any Agent or any
    Lender for the payment of the Subsidiary Borrower Obligations, nor shall the
    Company seek or be entitled to seek any contribution or reimbursement from
    any Subsidiary Borrower or any other Guarantor in respect of payments made
    by the Company hereunder, until all amounts owing to the Agents and the
    Lenders by the Subsidiary Borrowers on account of the Subsidiary Borrower
    Obligations are paid in full, the Commitments are terminated and no Letter
    of Credit remains outstanding. If any amount shall be paid to the Company on
    account of such subrogation rights at any time when all of the Subsidiary
    Borrower Obligations shall not have been paid in full, the Commitments shall
    not have been terminated or any Letter of Credit is outstanding, such amount
    shall be held by the Company in trust for the Agents and the Lenders,
    segregated from other funds of the Company, and shall, forthwith upon
    receipt by the Company, be turned over to the Administrative Agent, for the
    benefit of the Lenders, in the exact form received by the Company (duly
    indorsed by the Company to the Administrative Agent, if required), to be
    applied against the Subsidiary Borrower Obligations, whether matured or
    unmatured, in such order as the Administrative Agent may determine. The
    provisions of this subsection shall survive the termination of the guarantee
    contained in this Section 13 and the payment in full of the Subsidiary
    Borrower Obligations and the termination of the Commitments.

 3. Amendments, etc. with respect to the Subsidiary Borrower Obligations: Waiver
    of Rights

    . The Company shall remain obligated hereunder notwithstanding that, without
    any reservation of rights against the Company, and without notice to or
    further assent by the Company, any demand for payment of any of the
    Subsidiary Borrower Obligations made by any Agent or any Lender may be
    rescinded by such Agent or such Lender, and any of the Subsidiary Borrower
    Obligations continued, and the Subsidiary Borrower Obligations, or the
    liability of any other party upon or for any part thereof, or any collateral
    security or guarantee therefor or right of offset with respect thereto, may,
    from time to time, in whole or in part, be renewed, extended, amended,
    modified, accelerated, compromised, waived, surrendered or released by any
    Agent or any Lender, and this Agreement, the other Loan Documents, and any
    other documents executed and delivered in connection herewith or therewith
    may be amended, modified, supplemented or terminated, in whole or in part,
    as the Administrative Agent (or the relevant Lenders, as the case may be)
    may deem advisable from time to time, and any collateral security, guarantee
    or right of offset at any time held by any Agent or any Lender for the
    payment of the Subsidiary Borrower Obligations may be sold, exchanged,
    waived, surrendered or released. No Agent or Lender nor any of their
    respective Affiliates shall have any obligation to protect, secure, perfect
    or insure any Lien at any time held by it as security for the Subsidiary
    Borrower Obligations or for the guarantee contained in this Section 13 or
    any property subject thereto. When making any demand hereunder against the
    Company, any Agent or any Lender may, but shall be under no obligation to,
    make a similar demand on the relevant Subsidiary Borrower or any other
    guarantor, and any failure by any Agent or any Lender to make any such
    demand or to collect any payments from such Subsidiary Borrower or any such
    other guarantor or any release of such Subsidiary Borrower or such other
    guarantor shall not relieve the Company of its obligations or liabilities
    under this Section 13, and shall not impair or affect the rights and
    remedies, express or implied, or as a matter of law, of any Agent or any
    Lender against the Company. For the purposes hereof "demand" shall include
    the commencement and continuance of any legal proceedings.

 4. Guarantee Absolute and Unconditional

    . The Company waives, to the fullest extent permitted by applicable law, any
    and all notice of the creation, renewal, extension or accrual of any of the
    Subsidiary Borrower Obligations and notice of or proof of reliance by any
    Agent or any Lender upon the guarantee contained in this Section 13 or
    acceptance of the guarantee contained in to this Section 13; the Subsidiary
    Borrower Obligations, and any of them, shall conclusively be deemed to have
    been created, contracted or incurred, or renewed, extended, amended or
    waived, in reliance upon the guarantee contained in this Section 13; and all
    dealings between the Subsidiary Borrowers, on the one hand, and the Agents
    and the Lenders, on the other hand, shall likewise be conclusively presumed
    to have been had or consummated in reliance upon the guarantee contained in
    this Section 13. The Company waives, to the fullest extent permitted by
    applicable law, diligence, presentment, protest, demand for payment and
    notice of default or nonpayment to or upon the Subsidiary Borrowers with
    respect to the Subsidiary Borrower Obligations. The Guarantee contained in
    this Section 13 shall be construed as a continuing, absolute and
    unconditional guarantee of payment without regard to (a) the validity,
    regularity or enforceability of this Agreement, any Note, any other Loan
    Document, any of the Subsidiary Borrower Obligations or any guarantee or
    right of offset with respect thereto at any time or from time to time held
    by any Agent or any Lender, (b) any defense, set-off or counterclaim (other
    than a defense of payment or performance) which may at any time be available
    to or be asserted by the Subsidiary Borrowers against any Agent or any
    Lender or (c) any other circumstance whatsoever (with or without notice to
    or knowledge of the Subsidiary Borrowers) which constitutes, or might be
    construed to constitute, an equitable or legal discharge of the Subsidiary
    Borrowers for the Subsidiary Borrower Obligations, or of the Company under
    the guarantee contained in this Section 13, in bankruptcy or in any other
    instance. When pursuing its rights and remedies hereunder against the
    Company, any Agent and any Lender may, but shall be under no obligation to,
    pursue such rights and remedies as it may have against the Subsidiary
    Borrowers or any other Person or against any guarantee for the Subsidiary
    Borrower Obligations or any right of offset with respect thereto, and any
    failure by any Agent or any Lender to pursue such other rights or remedies
    or to collect any payments from the Subsidiary Borrowers or any such other
    Person or to realize upon any such guarantee or to exercise any such right
    of offset, or any release of the Subsidiary Borrowers or any such other
    Person or of any such guarantee or right of offset, shall not relieve the
    Company of any liability hereunder, and shall not impair or affect the
    rights and remedies, whether express, implied or available as a matter of
    law, of any Agent or any Lender against the Company. The guarantee contained
    in this Section 13 shall remain in full force and effect and be binding in
    accordance with and to the extent of its terms upon the Company and its
    successors, and shall inure to the benefit of the Agents and the Lenders,
    and their respective successors, permitted transferees and permitted
    assigns, until all the Subsidiary Borrower Obligations and the obligations
    of the Company under this Section 13 shall have been satisfied by payment in
    full, the Commitments shall be terminated and no Letter of Credit shall be
    outstanding, notwithstanding that from time to time during the term of this
    Agreement the Subsidiary Borrowers may be free from any Subsidiary Borrower
    Obligations.

 5. Reinstatement

. The guarantee contained in this Section 13 shall continue to be effective, or
be reinstated, as the case may be, if at any time payment, or any part thereof,
of any of the Subsidiary Borrower Obligations is rescinded or must otherwise be
restored or returned by any Agent or any Lender upon the insolvency, bankruptcy,
dissolution, liquidation or reorganization of any Subsidiary Borrower or upon or
as a result of the appointment of a receiver, intervener or conservator of, or
trustee or similar officer for, such Subsidiary Borrower or any substantial part
of its property, or otherwise, all as though such payments had not been made.

MISCELLANEOUS

 1.  Amendments and Waivers

     . Neither this Agreement nor any other Loan Document, nor any terms hereof
     or thereof may be amended, supplemented or modified except in accordance
     with the provisions of this subsection. The Required Lenders may, or, with
     the written consent of the Required Lenders, the Administrative Agent may,
     from time to time, (a) enter into with the Company, Subsidiary Borrowers
     and the other Loan Parties written amendments, supplements or modifications
     hereto and to the other Loan Documents for the purpose of, amending,
     supplementing, modifying or adding any provisions of or to this Agreement
     or the other Loan Documents or changing in any manner the rights of the
     Lenders, the Company or of the Subsidiary Borrowers hereunder or thereunder
     or (b) waive, on such terms and conditions as the Required Lenders or the
     Administrative Agent, as the case may be, may specify in such instrument,
     any of the requirements of this Agreement or the other Loan Documents or
     any Default or Event of Default and its consequences; provided, however,
     that no such waiver and no such amendment, supplement or modification shall
     (i) reduce the amount or extend the scheduled date of maturity of any Loan
     or any Reimbursement Obligation, or reduce the stated rate of any interest
     or fee payable hereunder or extend the scheduled date of any payment
     thereof or increase the amount or extend the expiration date of any
     Lender's Commitment, in each case without the consent of each Lender
     directly affected thereby, or (ii) consent to the assignment or transfer by
     the Company or any Subsidiary Borrower of any of its rights and obligations
     under this Agreement and the other Loan Documents or release all or
     substantially all of the Collateral or release any material Guarantor, in
     each case without the written consent of all the Lenders, or (iii) amend,
     modify or waive any provision of this subsection or reduce the percentage
     specified in the definition of Required Lenders without the written consent
     of all the Lenders, or (iv) amend, modify or waive any provision of Section
     12 without the written consent of the then Administrative Agent or (v)
     amend, modify or waive subsection 6.3(e) or 6.9 without the consent of the
     Required Tranche A Lenders, the Required Tranche B Lenders, the Required
     Tranche C Lenders and the Required Tranche D Lenders, or amend, modify or
     waive any provision of subsection 6.3(i) without the consent of the
     Required Tranche B Lenders , the Required Tranche C Lenders and the
     Required Tranche D Lenders or reduce the percentage specified in the
     definition of Required Tranche A Lenders, Required Tranche B Lenders,
     Required Tranche C Lenders or Required Tranche D Lenders without the
     consent of all the Tranche A Lenders and/or all the Tranche B Lenders
     and/or all the Tranche C Lenders and/or all the Tranche D Lenders,
     respectively, or (vi) amend, modify or waive subsection 3.3, 3.4, 3.5 or
     3.6 without the consent of Lenders the Voting Percentages of which
     aggregate at least 66-2/3% or (vii) amend, modify or waive Section 2 or
     subsection 6.3(e) or 6.9 without the consent of the Required Revolving
     Credit Lenders, or amend, modify or waive the definition of Eligible
     Offshore Currency or reduce the percentage specified in the definition of
     Required Revolving Credit Lenders without the consent of all the Revolving
     Credit Lenders or (viii) amend, modify or waive subsection 2.5 through 2.12
     or subsection 12.1 without the consent of the Issuing Bank or (ix) amend,
     modify or waive subsections 2.13 through 2.16, 6.2(b), or 12.1 without the
     consent of each Fronting Lender adversely affected thereby or (x) amend,
     modify or waive any provision of subsection 2.17, 2.18 or 2.19 without the
     consent of the Swing Line Lender. Any such waiver and any such amendment,
     supplement or modification shall apply equally to each of the Lenders and
     shall be binding upon the Company and the Subsidiary Borrowers, the
     Lenders, the Agents and all future holders of the Loans. In the case of any
     waiver, the Company, the Subsidiary Borrowers, the Lenders and the Agents
     shall be restored to their former positions and rights hereunder and under
     the other Loan Documents, and any Default or Event of Default waived shall
     be deemed to be cured and not continuing; no such waiver shall extend to
     any subsequent or other Default or Event of Default or impair any right
     consequent thereon.

 2.  Notices

     . All notices, requests and demands to or upon the respective parties
     hereto to be effective shall be in writing (including by facsimile
     transmission) and, unless otherwise expressly provided herein, shall be
     deemed to have been duly given or made (a) in the case of delivery by hand
     or by overnight courier, when delivered, (b) in the case of delivery by
     mail, three Business Days after being deposited in the mails, postage
     prepaid, or (c) in the case of delivery by facsimile transmission, when
     sent and receipt has been confirmed, addressed as follows in the case of
     the Company and the Administrative Agent, and as set forth in Schedule 14.2
     in the case of the other parties hereto, or to such other address as may be
     hereafter notified by the respective parties hereto:

     The Company: 8023 Vantage Drive

     San Antonio, Texas 78230-4726

     Attention: Chief Executive Officer

     Telephone: (210) 524-9000

     Telecopy: (210) 255-6998

     with a copy to:

     8023 Vantage Drive

     San Antonio, Texas 78230-4726

     Attention: General Counsel

     Telephone: (210) 255-6331

     Telecopy: (210) 255-6993

     The Administrative Agent: Bank of America, N.A.

     1455 Market Street

     CA5-701-12-09

     San Francisco, California 94103

     Attention: Agency Management

     Telephone: (415) 436-3484

     Telecopy: (415) 503-5005

     with a copy to:

     Bank of America, N.A.

     100 North Tryon Street, 17th Floor

     Charlotte, NC 28255

     Attention: Agency Services

     Telephone: (704) 388-1115

     Telecopy: (704) 388-6002

     provided

     that any notice, request or demand to or upon the Administrative Agent or
     the Lenders pursuant to subsection 2.2, 2.4, 2.6, 2.14, 2.18, 3.2, 6.2 or
     6.4 shall not be effective until received.

     

 3.  No Waiver; Cumulative Remedies

     . No failure to exercise and no delay in exercising, on the part of the
     Administrative Agent or any Lender, any right, remedy, power or privilege
     hereunder or under the other Loan Documents shall operate as a waiver
     thereof; nor shall any single or partial exercise of any right, remedy,
     power or privilege hereunder preclude any other or further exercise thereof
     or the exercise of any other right, remedy, power or privilege. The rights,
     remedies, powers and privileges herein provided are cumulative and not
     exclusive of any rights, remedies, powers and privileges provided by law.

 4.  Survival of Representations and Warranties

     . All representations and warranties made hereunder, in the other Loan
     Documents (or in any amendment, modification or supplement hereto or
     thereto) and in any document, certificate or statement delivered pursuant
     hereto or in connection herewith shall survive the execution and delivery
     of this Agreement and the making of the Loans hereunder.

 5.  Payment of Expenses and Taxes

     . Subject to subsection 14.17, the Company and the Subsidiary Borrowers
     jointly and severally agree (a) to pay or reimburse the Agents and
     Agent-Related Persons for all their out-of-pocket costs and expenses
     incurred in connection with the development, preparation, syndication and
     execution and delivery of, and any amendment, supplement, waiver or
     modification to, this Agreement and the other Loan Documents and any other
     documents prepared in connection herewith or therewith, and the
     consummation and administration of the transactions contemplated hereby and
     thereby, including, without limitation, the reasonable fees and
     disbursements of counsel to the Agents (including the reasonable allocated
     fees and expenses of in-house counsel), (b) to pay or reimburse each Lender
     and the Agents for all their respective costs and expenses incurred in
     connection with the enforcement or preservation of any rights under this
     Agreement, the other Loan Documents and any such other documents,
     including, without limitation, the fees and disbursements of counsel to
     each Lender and of counsel to the Administrative Agent (including the
     allocated fees and expenses of in-house counsel), (c) to pay, indemnify,
     and hold each Lender, the Issuing Bank, each Fronting Lender, the Agents
     and each Agent-Related Person harmless from, any and all recording and
     filing fees and any and all liabilities with respect to, or resulting from
     any delay in paying, stamp, excise and other taxes, if any, which may be
     payable or determined to be payable in connection with the execution and
     delivery of, or consummation or administration of any of the transactions
     contemplated by, or any amendment, supplement or modification of, or any
     waiver or consent under or in respect of, this Agreement, the other Loan
     Documents and any such other documents, (d) to pay or reimburse each
     Lender, each Fronting Lender and the Issuing Bank for any costs and
     expenses incurred by such Lender in funding any payment in an Offshore
     Currency pursuant to subsection 2.9(a), 2.16(a) or 2.16(b), and to pay or
     reimburse each Lender, each Fronting Lender and the Issuing Bank for any
     costs and expenses incurred in connection with any conversion of any amount
     to Dollars paid pursuant to subsection 2.9(a), 2.16(a) or 2.16(b) and
     (e) TO PAY, INDEMNIFY, AND HOLD EACH LENDER, THE ISSUING BANK, EACH
     FRONTING LENDER, THE AGENTS AND THE AGENT-RELATED PERSONS AND THEIR
     RESPECTIVE DIRECTORS, TRUSTEES, OFFICERS, EMPLOYEES AND AGENTS HARMLESS
     FROM AND AGAINST ANY AND ALL OTHER LIABILITIES, OBLIGATIONS, LOSSES,
     DAMAGES, PENALTIES, ACTIONS, JUDGMENTS, SUITS, COSTS, EXPENSES OR
     DISBURSEMENTS OF ANY KIND OR NATURE WHATSOEVER WITH RESPECT TO THE
     EXECUTION, DELIVERY, ENFORCEMENT, PERFORMANCE AND ADMINISTRATION OF THIS
     AGREEMENT, THE OTHER LOAN DOCUMENTS, THE RECAPITALIZATION DOCUMENTATION (AS
     DEFINED IN THE ORIGINAL CREDIT AGREEMENT), THE RECAPITALIZATION (AS DEFINED
     IN THE ORIGINAL CREDIT AGREEMENT) OR THE USE OR PROPOSED USE OF THE
     PROCEEDS OF THE LOANS IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED
     HEREBY AND THEREBY AND ANY SUCH OTHER DOCUMENTS, REGARDLESS OF WHETHER ANY
     AGENT OR LENDER IS A PARTY TO THE LITIGATION OR OTHER PROCEEDING GIVING
     RISE THERETO AND REGARDLESS OF WHETHER ANY SUCH LITIGATION OR OTHER
     PROCEEDING IS BROUGHT BY THE COMPANY OR A SUBSIDIARY BORROWER OR ANY OTHER
     PERSON, INCLUDING, WITHOUT LIMITATION, ANY OF THE FOREGOING RELATING TO THE
     VIOLATION OF, NONCOMPLIANCE WITH OR LIABILITY UNDER, ANY ENVIRONMENTAL LAW
     APPLICABLE TO THE OPERATIONS OF THE COMPANY, ANY OF ITS SUBSIDIARIES OR ANY
     OF THE PROPERTIES (ALL THE FOREGOING IN THIS CLAUSE (E), COLLECTIVELY, THE
     "INDEMNIFIED LIABILITIES"), PROVIDED THAT THE COMPANY AND THE SUBSIDIARY
     BORROWERS SHALL HAVE NO OBLIGATION HEREUNDER TO THE AGENTS, ANY LENDER, THE
     ISSUING BANK OR ANY FRONTING LENDER OR ANY OF THEIR RESPECTIVE DIRECTORS,
     TRUSTEES, OFFICERS, EMPLOYEES AND AGENTS WITH RESPECT TO INDEMNIFIED
     LIABILITIES ARISING FROM THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF SUCH
     PERSON. WITHOUT LIMITING THE FOREGOING, AND TO THE EXTENT PERMITTED BY
     APPLICABLE LAW, THE COMPANY AND EACH SUBSIDIARY BORROWER AGREES NOT TO
     ASSERT, AND HEREBY WAIVES, AND SHALL CAUSE EACH OF ITS SUBSIDIARIES NOT TO
     ASSERT AND TO WAIVE, ALL RIGHTS OF CONTRIBUTION OR ANY OTHER RIGHTS OF
     RECOVERY WITH RESPECT TO ALL CLAIMS, DEMANDS, PENALTIES, FINES,
     LIABILITIES, SETTLEMENTS, DAMAGES, COSTS AND EXPENSES OF WHATEVER KIND OR
     NATURE, UNDER OR RELATED TO ENVIRONMENTAL LAWS, THAT ANY OF THEM MIGHT HAVE
     BY STATUTE OR OTHERWISE AGAINST ANY AGENT OR LENDER. The agreements in this
     subsection shall survive repayment of the Loans and all other amounts
     payable hereunder.

 6.  Successors and Assigns; Participations and Assignments

     . This Agreement shall be binding upon and inure to the benefit of the
     Company, each Subsidiary Borrower, the Lenders, the Agents and their
     respective successors and assigns, except that neither the Company nor any
     Subsidiary Borrower may assign or transfer any of its rights or obligations
     under this Agreement without the prior written consent of each Lender.

      a. Any Lender may, in the ordinary course of its commercial banking
         business or investment activities and in accordance with applicable
         law, at any time sell to one or more banks or other entities
         ("Participants") participating interests in any Loan owing to such
         Lender, any Commitment of such Lender or any other interest of such
         Lender hereunder and under the other Loan Documents. In the event of
         any such sale by a Lender of a participating interest to a Participant,
         such Lender's obligations under this Agreement to the other parties to
         this Agreement shall remain unchanged, such Lender shall remain solely
         responsible for the performance thereof, such Lender shall remain the
         holder of any such Loan for all purposes under this Agreement and the
         other Loan Documents, and the Company, the Subsidiary Borrowers and the
         Administrative Agent shall continue to deal solely and directly with
         such Lender in connection with such Lender's rights and obligations
         under this Agreement and the other Loan Documents. No Lender shall be
         entitled to create in favor of any Participant, in the participation
         agreement pursuant to which such Participant's participating interest
         shall be created or otherwise, any right to vote on, consent to or
         approve any matter relating to this Agreement or any other Loan
         Document except for those specified in clauses (i) and (ii) of the
         proviso to subsection 14.1. The Company and each Subsidiary Borrower
         agrees that if amounts outstanding under this Agreement are due or
         unpaid, or shall have been declared or shall have become due and
         payable upon the occurrence of an Event of Default, each Participant
         shall, to the maximum extent permitted by applicable law, be deemed to
         have the right of setoff in respect of its participating interest in
         amounts owing under this Agreement to the same extent as if the amount
         of its participating interest were owing directly to it as a Lender
         under this Agreement, provided that, in purchasing such participating
         interest, such Participant shall be deemed to have agreed to share with
         the Lenders the proceeds thereof as provided in subsection 14.7(a) as
         fully as if it were a Lender hereunder. The Company and each Subsidiary
         Borrower also agrees that each Participant shall be entitled to the
         benefits of subsections 6.11, 6.12 and 6.13 with respect to its
         participation in the Commitments and the Loans outstanding from time to
         time as if it was a Lender, provided that, in the case of subsection
         6.12, such Participant shall have complied with the requirements of
         said subsection and provided, further, that no Participant shall be
         entitled to receive any greater amount pursuant to any such subsection
         than the transferor Lender would have been entitled to receive in
         respect of the amount of the participation transferred by such
         transferor Lender to such Participant had no such transfer occurred.
      b. Any Lender may, in the ordinary course of its commercial banking
         business or investment activities and in accordance with applicable
         law, at any time and from time to time assign to any Lender or any
         branch or affiliate or a Related Fund thereof or, with the consent of
         the Administrative Agent (and, with respect to assignments of Revolving
         Loans or Revolving Credit Commitments, the Issuing Bank, the Swing Line
         Lender and the Fronting Lenders) and (so long as no Event of Default is
         continuing) the Company, (which consent in each case shall not be
         unreasonably withheld), to an additional bank, financial institution or
         entity which is regularly engaged in making, purchasing or investing in
         loans (an "Assignee") all or any part of its rights and obligations
         under this Agreement and the other Loan Documents pursuant to an
         Assignment and Assumption, substantially in the form of Exhibit J,
         executed by such Assignee, such assigning Lender (and, in the case of
         an Assignee that is not then a Lender or an affiliate thereof, by the
         Company, the Issuing Bank, the Swing Line Lender and the Fronting Banks
         (in each case, if required) and the Administrative Agent) and delivered
         to the Administrative Agent for its acceptance and recording in the
         Register, provided that, (i) in the case of any such assignment to an
         additional bank or financial institution of less than all of the rights
         and obligations of the assigning Lender, the sum of the aggregate
         principal amount of the Loans, the aggregate amount of the L/C
         Obligations and the aggregate amount of the Available Revolving Credit
         Commitments being assigned and the sum of the aggregate principal
         amount of the Loans, the aggregate amount of the L/C Obligations and
         the aggregate amount of the Available Revolving Credit Commitments
         remaining with the assigning Lender are each not less than $1,000,000
         (or such lesser amount as may be agreed to by the Company and the
         Administrative Agent) (it being agreed, for the avoidance of doubt,
         that this minimum dollar threshold shall apply to each Lender or
         Assignee individually whether or not such Lender or Assignee is a
         branch or affiliate or Related Fund of any other Lender) and (ii)
         assignments shall not be required to be made on a ratable basis between
         the Commitments and/or Loans held by any Lender. Upon such execution,
         delivery, acceptance and recording, from and after the effective date
         determined pursuant to such Assignment and Assumption, (x) the Assignee
         thereunder shall be a party hereto and, to the extent provided in such
         Assignment and Assumption, have the rights and obligations of a Lender
         hereunder with a Commitment as set forth therein, and (y) the assigning
         Lender thereunder shall, to the extent provided in such Assignment and
         Assumption, be released from its obligations under this Agreement (and,
         in the case of an Assignment and Assumption covering all or the
         remaining portion of an assigning Lender's rights and obligations under
         this Agreement, such assigning Lender shall cease to be a party
         hereto).
      c. The Administrative Agent, on behalf of the Company, shall maintain at
         the address of the Administrative Agent referred to in subsection 14.2
         a copy of each Assignment and Assumption delivered to it and a register
         (the "Register") for the recordation of the names and addresses of the
         Lenders and the Commitments of, and principal amounts of the Loans
         owing to, and any Notes evidencing the Loans owned by, each Lender from
         time to time. Notes and the Loans evidenced thereby may be assigned or
         otherwise transferred in whole or in part only by registration of such
         assignment or transfer on the Register (and each Note shall expressly
         so provide). Any assignment or transfer of all or part of such Loan(s)
         and the Note(s) evidencing the same shall be registered on the Register
         only upon surrender for registration of assignment or transfer of the
         Note(s) evidencing such Loan(s), accompanied by a duly executed
         Assignment and Assumption, and thereupon one or more new Note(s) in the
         same aggregate principal amount shall be issued, if requested, to the
         designated Assignee(s) and the old Note(s) shall be returned by the
         Agent to the Company or the relevant Subsidiary Borrower, as the case
         may be, marked "cancelled". The entries in the Register shall be
         conclusive, in the absence of manifest error, and the Company and each
         Subsidiary Borrower, the Administrative Agent and the Lenders shall
         treat each Person whose name is recorded in the Register as the owner
         of a Loan or other obligation hereunder (whether or not evidenced by a
         Note) as the owner thereof for all purposes of this Agreement and the
         other Loan Documents, notwithstanding any notice to the contrary. Any
         assignment of any Loan or other obligation hereunder (whether or not
         evidenced by a Note) shall be effective only upon appropriate entries
         with respect thereto being made in the Register.
      d. Upon its receipt of an Assignment and Assumption executed by an
         assigning Lender and an Assignee (and, in the case of an Assignee that
         is not then a Lender or an affiliate thereof, by the Company, the
         Issuing Bank, the Swing Line Lender and the Fronting Lenders (in each
         case, if required), the Issuing Bank and the Administrative Agent)
         together with payment to the Administrative Agent of a registration and
         processing fee of $3,500, the Administrative Agent shall (i) promptly
         accept such Assignment and Assumption and (ii) on the effective date
         determined pursuant thereto record the information contained therein in
         the Register and give notice of such acceptance and recordation to the
         Lenders and the Company and the Subsidiary Borrowers.
      e. The Company and the Subsidiary Borrowers authorize each Lender to
         disclose to any Participant or Assignee (each, a "Transferee") and any
         prospective Transferee, subject to such Person's agreeing to comply
         with the provisions of subsection 14.15, any and all financial and
         other information in such Lender's possession concerning the Company or
         any Subsidiary Borrower and any of its Affiliates which has been
         delivered to such Lender by or on behalf of the Company or such
         Subsidiary Borrower pursuant to this Agreement or which has been
         delivered to such Lender by or on behalf of the Company or such
         Subsidiary Borrower in connection with such Lender's credit evaluation
         of the Company or any Subsidiary Borrower and any of its respective
         Affiliates prior to becoming a party to this Agreement.
      f. Notwithstanding any other provision set forth in this Agreement, any
         Lender may, without the consent of the Company or the Administrative
         Agent, at any time (i) assign and pledge all or any portion of its
         Loans and its Notes to any Federal Reserve Bank as collateral security
         pursuant to Regulation A and any Operating Circular issued by such
         Federal Reserve Bank or (ii) pledge all or any portion of its rights
         (but not its obligations to make Loans or participate in Letters of
         Credit) hereunder to any trustee or holders of obligations owed, or
         securities issued, by such Lender as security for such obligations or
         securities or to any other representative of such holders. No such
         assignment shall release the assigning Lender from its obligations
         hereunder.

 7.  Adjustments; Set-off

     . If any Lender (a "Benefitted Lender") shall at any time receive any
     payment of all or part of its Loans, its Reimbursement Obligations or other
     amounts owing to it hereunder in respect of any participating interest in
     any Loan, or interest thereon, or receive any collateral in respect thereof
     (whether voluntarily or involuntarily, by set-off, pursuant to events or
     proceedings of the nature referred to in subsection 11(f), or otherwise),
     in a greater proportion than any such payment to or collateral received by
     any other relevant Lender, if any, in respect of such other relevant
     Lender's relevant Loans, Reimbursement Obligations or other amounts owing
     to it hereunder in respect of any participating interest in any Loan, or
     interest thereon, such Benefitted Lender shall purchase for cash from the
     other relevant Lenders a participating interest in such portion of each
     such other relevant Lender's relevant Loans, Reimbursement Obligations or
     other amounts owing to it hereunder in respect of any participating
     interest in any Loan, or shall provide such other relevant Lenders with the
     benefits of any such collateral, or the proceeds thereof, as shall be
     necessary to cause such Benefitted Lender to share the excess payment or
     benefits of such collateral or proceeds ratably with each of the relevant
     Lenders, provided, however, that if all or any portion of such excess
     payment or benefits is thereafter recovered from such Benefitted Lender,
     such purchase shall be rescinded, and the purchase price and benefits
     returned, to the extent of such recovery, but without interest.

      a. In addition to any rights and remedies of the Lenders provided by law,
         subject to subsection 14.17, each Lender shall have the right, without
         prior notice to the Company or any Subsidiary Borrower, any such notice
         being expressly waived by the Company and each Subsidiary Borrower to
         the extent permitted by applicable law, upon any amount (including,
         without limitation, any amount owing to such Lender in respect of an
         undivided interest purchased by such Lender in any draft paid by the
         Issuing Bank under any Letter of Credit pursuant to subsection 2.8(a)
         or any participating interest in any Swing Line Loans or Fronted
         Offshore Loans or any participating interest purchased pursuant to
         subsection 14.6(b)) becoming due and payable by the Company or any
         Subsidiary Borrower hereunder (whether at the stated maturity, by
         acceleration or otherwise), to set-off and appropriate and apply
         against such amount any and all deposits (general or special, time or
         demand, provisional or final), in any currency, and any other credits,
         indebtedness or claims, in any currency, in each case whether direct or
         indirect, absolute or contingent, matured or unmatured, at any time
         held or owing by such Lender or any affiliate, branch or agency thereof
         to or for the credit or the account of the Company or any Subsidiary
         Borrower. Each Lender agrees promptly to notify the Company and the
         Administrative Agent after any such set-off and application made by
         such Lender, provided that the failure to give such notice shall not
         affect the validity of such set-off and application.

 8.  Counterparts

     . This Agreement may be executed by one or more of the parties to this
     Agreement on any number of separate counterparts (including by facsimile
     transmission), and all of said counterparts taken together shall be deemed
     to constitute one and the same instrument. A set of the copies of this
     Agreement signed by all the parties shall be lodged with the Company and
     the Administrative Agent.

 9.  Severability

     . Any provision of this Agreement which is prohibited or unenforceable in
     any jurisdiction shall, as to such jurisdiction, be ineffective to the
     extent of such prohibition or unenforceability without invalidating the
     remaining provisions hereof, and any such prohibition or unenforceability
     in any jurisdiction shall not invalidate or render unenforceable such
     provision in any other jurisdiction.

 10. Integration

     . This Agreement and the other Loan Documents represent the agreement of
     the Company, the Subsidiary Borrowers, the Administrative Agent and the
     Lenders with respect to the subject matter hereof, and there are no
     promises, undertakings, representations or warranties by the Administrative
     Agent or any Lender relative to subject matter hereof not expressly set
     forth or referred to herein or in the other Loan Documents.

 11. GOVERNING LAW

     . THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER
     SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE
     LAW OF THE STATE OF NEW YORK.

 12. Submission To Jurisdiction; Waivers

     . The Company and each Subsidiary Borrower hereby irrevocably and
     unconditionally:

      a. submits for itself and its property in any legal action or proceeding
         relating to this Agreement and the other Loan Documents to which it is
         a party, or for recognition and enforcement of any judgment in respect
         thereof, to the non-exclusive general jurisdiction of the Courts of the
         State of New York, the courts of the United States of America for the
         Southern District of New York, and appellate courts from any thereof;
      b. consents that any such action or proceeding may be brought in such
         courts and waives any objection that it may now or hereafter have to
         the venue of any such action or proceeding in any such court or that
         such action or proceeding was brought in an inconvenient court and
         agrees not to plead or claim the same;
      c. agrees that service of process in any such action or proceeding may be
         effected by mailing a copy thereof by registered or certified mail (or
         any substantially similar form of mail), postage prepaid, to the
         Company and to each Subsidiary Borrower at the addresses set forth
         pursuant to subsection 14.2 or at such other address of which the
         Administrative Agent shall have been notified pursuant thereto;
      d. agrees that nothing herein shall affect the right to effect service of
         process in any other manner permitted by law or shall limit the right
         to sue in any other jurisdiction; and
      e. waives, to the maximum extent not prohibited by law, any right it may
         have to claim or recover in any legal action or proceeding referred to
         in this subsection any special, exemplary, punitive or consequential
         damages.

 13. Acknowledgements

     . The Company and each Subsidiary Borrower hereby acknowledges that:

      a. it has been advised by counsel in the negotiation, execution and
         delivery of this Agreement and the other Loan Documents;
      b. neither the Administrative Agent nor any Lender has any fiduciary
         relationship with or duty to the Company or any Subsidiary Borrower
         arising out of or in connection with this Agreement or any of the other
         Loan Documents, and the relationship between the Administrative Agent
         and Lenders, on one hand, and the Loan Parties, on the other hand, in
         connection herewith or therewith is solely that of debtor and creditor;
         and
      c. no joint venture is created hereby or by the other Loan Documents or
         otherwise exists by virtue of the transactions contemplated hereby
         among the Lenders or among the Loan Parties and the Lenders.

 14. WAIVERS OF JURY TRIAL

     . THE COMPANY, EACH SUBSIDIARY BORROWER, THE ADMINISTRATIVE AGENT AND THE
     LENDERS HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE TRIAL BY JURY IN ANY
     LEGAL ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
     DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.

 15. Confidentiality

     . Each Lender agrees to keep confidential all non-public information
     provided to it by the Company and the Subsidiary Borrowers pursuant to this
     Agreement; provided that nothing herein shall prevent any Lender from
     disclosing any such information (i) to the Administrative Agent or any
     other Lender, (ii) to any Transferee or prospective Transferee which agrees
     to comply with the provisions of this subsection, (iii) to its employees,
     directors, agents, attorneys, accountants and other professional advisors,
     (iv) upon the request or demand of any Governmental Authority having
     jurisdiction over such Lender, (v) in response to any order of any court or
     other Governmental Authority or as may otherwise be required pursuant to
     any Requirement of Law, (vi) in connection with any litigation or similar
     proceeding to which each Lender is a party, (vii) which has been publicly
     disclosed other than in breach of this Agreement, (viii) to the National
     Association of Insurance Commissioners or any similar organization or any
     nationally recognized rating agency that requires access to information
     about such Lender's investment portfolio or (ix) in connection with the
     exercise of any remedy hereunder.

 16. Conversion of Currencies

     . If, for the purpose of obtaining judgment in any court, it is necessary
     to convert a sum owing hereunder in one currency into another currency,
     each party hereto (including any Subsidiary Borrower) agrees, to the
     fullest extent that it may effectively do so, that the rate of exchange
     used shall be that at which, in accordance with normal banking procedures
     in the relevant jurisdiction, the first currency could be purchased with
     such other currency on the Banking Day immediately preceding the day on
     which final judgment is given.

      a. The obligations of the Company and each Subsidiary Borrower in respect
         of any sum due to any party hereto or any holder of the obligations
         owing hereunder (the "Applicable Creditor") shall, notwithstanding any
         judgment in a currency (the "Judgment Currency") other than the
         currency in which such sum is stated to be due hereunder (the
         "Agreement Currency"), be discharged only to the extent that, on the
         Business Day following receipt by the Applicable Creditor of any sum
         adjudged to be so due in the Judgment Currency, the Applicable Creditor
         may in accordance with normal banking procedures in the relevant
         jurisdiction purchase the Agreement Currency with the Judgment
         Currency; subject to subsection 14.17, if the amount of the Agreement
         Currency so purchased is less than the sum originally due to the
         Applicable Creditor in the Agreement Currency, the Company and each
         Subsidiary Borrower agrees, as a separate obligation and
         notwithstanding any such judgment, to indemnify the Applicable Creditor
         against such loss. The obligations of the Company and the Subsidiary
         Borrowers contained in this subsection 14.16 shall survive the
         termination of this Agreement and the payment of all other amounts
         owing hereunder.

 17. Limitation on Obligations of Subsidiary Borrowers

     . Notwithstanding any provision contained herein or in any of other the
     Loan Documents to the contrary, in no event shall any Subsidiary Borrower
     be liable or otherwise responsible, nor shall any assets of such Subsidiary
     Borrower be pledged as Collateral or deemed to be Collateral for any
     Obligations other than Obligations for principal, interest, fees and
     commissions with respect to Loans made directly to such Subsidiary Borrower
     and for costs and expenses related solely to such Loans, and in no event
     shall any of the provisions contained herein be construed or interpreted to
     cause any Subsidiary Borrower to be considered a pledgor or guarantor of
     any Obligation of the Company, any Guarantor or any other Person pursuant
     to Section 956(d) of the Internal Revenue Code of 1986, as amended, or
     pursuant to any regulations thereunder, including, but not limited to,
     Regulation 1.956-2(c).

 18. Usury Savings Clause

     . It is the intention of the parties hereto to comply with applicable usury
     laws (now or hereafter enacted); accordingly, notwithstanding any provision
     to the contrary in this Agreement, any Notes, any of the other Loan
     Documents or any other document related hereto or thereto, in no event
     shall this Agreement or any such other document require the payment or
     permit the collection of interest in excess of the maximum amount permitted
     by such laws. If from any circumstances whatsoever, fulfillment of any
     provision of this Agreement, any Notes, any of the other Loan Documents or
     of any other document pertaining hereto or thereto, shall involve
     transcending the limit of validity prescribed by applicable law for the
     collection or charging of interest, then, ipso facto, the obligation to be
     fulfilled shall be reduced to the limit of such validity, and if from any
     such circumstances the Administrative Agent and the Lenders shall ever
     receive anything of value as interest or deemed interest by applicable law
     under this Agreement, any Notes, any of the other Loan Documents or any
     other document pertaining hereto or otherwise an amount that would exceed
     the highest lawful rate, such amount that would be excessive interest shall
     be applied to the reduction of the principal amount owing under the Loans
     or on account of any other indebtedness of the Company or any Subsidiary
     Borrower, and not to the payment of interest, or if such excessive interest
     exceeds the unpaid balance of principal of such indebtedness, such excess
     shall be refunded to the Company or the relevant Subsidiary Borrower. In
     determining whether or not the interest paid or payable with respect to any
     indebtedness of the Company or any Subsidiary Borrower to the
     Administrative Agent and the Lenders, under any specified contingency,
     exceeds the highest lawful rate, the Company, the Administrative Agent and
     the Lenders shall, to the maximum extent permitted by applicable law, (a)
     characterize any non-principal payment as an expense, fee or premium rather
     than as interest, (b) exclude voluntary prepayments and the effects
     thereof, (c) amortize, prorate, allocate and spread the total amount of
     interest throughout the full term of such indebtedness so that interest
     thereon does not exceed the maximum amount permitted by applicable law,
     and/or (d) allocate interest between portions of such indebtedness, to the
     end that no such portion shall bear interest at a rate greater than that
     permitted by applicable law.

 19. Release of Mortgages

     . At such time as the Loans, the Reimbursement Obligations and the other
     Obligations shall have been paid in full, the Commitments have been
     terminated and no Letter of Credit shall be outstanding, the Administrative
     Agent shall, at the request and sole expense of any Loan Party, take such
     actions as are reasonably necessary or desirable to release the relevant
     Collateral from the Liens created by the Mortgages, and cause the Mortgages
     and all obligations (other than those expressly stated to survive such
     termination) of the Administrative Agent and each Loan Party thereunder to
     terminate.

      a. If any of the Collateral subject to a Mortgage shall be sold,
         transferred or otherwise disposed of by any Loan Party in a transaction
         permitted by the Credit Agreement, then the Administrative Agent, at
         the request and sole expense of such Loan Party, shall execute and
         deliver to such Loan Party all releases or other documents reasonably
         necessary or desirable for the release of the Lien created by such
         Mortgage on such Collateral.

 20. Certain Amendments

. In the event that the amendments to subsection 14.1 do not become effective in
accordance with the terms hereof, each Lender under the Original Credit
Agreement which consents to the execution of this Agreement hereby agrees with
the Tranche D Lenders that it shall not approve any amendment to this Agreement
without the consent of the Required Tranche D Lenders or all the Tranche D
Lenders, as the case may be, if such consent would have been required under
subsection 14.1 of this Agreement had such subsection become effective.

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.

KINETIC CONCEPTS, INC.

By: /s/ WILLIAM M. BROWN

Title:  Vice President and Chief Financial Officer

BANK OF AMERICA, N.A.,

as Administrative Agent

By:  /s/ GARY FLIEGER

Title:  Vice President



BANKERS TRUST COMPANY,

as Syndication Agent

By:  /s/ MARY JO JOLLY

Title:  Assistant Vice President

ANNEX A

PRICING GRID

 

Revolving Loans (other than Revolving Offshore Loans), Tranche A Term Loans

Tranche B Term Loans

Tranche C Term Loans

Tranche D Term Loans

   

Leverage Ratio Level

Applicable Margin for Eurodollar Loans

Applicable Margin for Base Rate Loans

Applicable Margin for Eurodollar Loans

Applicable Margin for Base Rate Loans

Applicable Margin for Eurodollar Loans

Applicable Margin for Base Rate Loans

Applicable Margin for Eurodollar Loans

Applicable Margin for Base Rate Loans

Revolving Offshore Loans

Applicable Rate

Leverage Ratio Level I

2.75%

1.75%

3.00%

2.00%

3.25%

2.25%

3.125%

2.125%

2.75%

0.50%

Leverage Ratio Level II

2.50%

1.50%

3.00%

2.00%

3.25%

2.25%

3.125%

2.125%

2.50%

0.375%

Leverage Ratio Level III

2.25%

1.25%

3.00%

2.00%

3.25%

2.25%

3.125%

2.125%

2.25%

0.375%

Leverage Ratio Level IV

2.00%

1.00%

2.75%

1.75%

3.00%

2.00%

2.875%

1.875%

2.00%

0.30%

Leverage Ratio Level V

1.75%

0.75%

2.50%

1.50%

2.75%

1.75%

2.625%

1.625%

1.75%

0.30%

